Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 1 of 118




                Exhibit A
Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 2 of 118
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 3 of 118

  Form 990 (2018)         AARP                                                                                       XX-XXXXXXX             Page 2
   Part III Statement of Program Service Accomplishments
               Check if Schedule O contains a response or note to any line in this Part III ••••••••••••••••••••••••••••                        X
   1    Briefly describe the organization's mission:
        AARP is a nonprofit, nonpartisan organization empowering people to
        choose how they live as they age. AARP champions positive social
        change and delivers value through advocacy, information, and service.
        AARP's vision is a society in which everyone lives with dignity and
   2    Did the organization undertake any significant program services during the year which were not listed on the
        prior Form 990 or 990-EZ? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           Yes X No
        If "Yes," describe these new services on Schedule O.
   3    Did the organization cease conducting, or make significant changes in how it conducts, any program services?~~~~~~                  Yes X No
        If "Yes," describe these changes on Schedule O.
   4    Describe the organization's program service accomplishments for each of its three largest program services, as measured by expenses.
        Section 501(c)(3) and 501(c)(4) organizations are required to report the amount of grants and allocations to others, the total expenses, and
        revenue, if any, for each program service reported.
   4a   (Code:            ) (Expenses $  433,628,553. including grants of $              21,555,276. ) (Revenue $                    8,623,095. )
        Community Engagement, Education, and Outreach provides programs,
        services, tools, information, and advocacy that advance the mission of
        AARP by helping to fulfill the wants and needs of people age 50+ and
        their families.

        AARP's 53 state and territorial offices offer needed assistance,
        information, and support to Americans 50+ at the state and local
        levels. This includes a wide range of community-based activities that
        engage the diverse 50+ population and their families, such as
        educational programs, health fairs, career expos, and volunteer
        opportunities. An important element of our state and local work is
        grassroots advocacy on state and local legislative and regulatory
   4b   (Code:  ) (Expenses $ 405,270,602. including grants of $ 0. ) (Revenue $ 698,454.                                                           )
        Publications and Communications

        AARP is a unique source of information through multiple communication
        channels on topics of interest to people 50+ and their families. AARP
        publishes "AARP The Magazine," the world's largest circulation
        magazine, every other month. "AARP The Magazine" includes the key
        areas of health, personal finance, work/life transitions, and personal
        enrichment. AARP also publishes 10 issues of "AARP Bulletin," which
        reports on such issues as Social Security, Medicare, and topics related
        to work, saving money, retirement, pensions, health, and quality of
        life. "AARP The Magazine" and "AARP Bulletin," provided to all AARP
        member households, are also available online to the public.
   4c   (Code:  ) (Expenses $ 203,350,571. including grants of $ 8,000. ) (Revenue $ 841,969.                                                       )
        Member Engagement is dedicated to ensuring that AARP provides a
        valuable member experience to members and that a relevant portfolio of
        information, programs, benefits, and services is readily available to
        all members. Members have the opportunity to receive customized
        information in the manner most useful to them. Assistance for members
        is available through a contact center reachable by phone or online,
        which also provides assistance to non-members who contact us.




   4d   Other program services (Describe in Schedule O.)
        (Expenses $    309,114,187. including grants of $ 104,324,463.) (Revenue $                                            0.)
   4e   Total program service expenses |       1,351,363,913.
                                                                                                                                    Form 990 (2018)
  832002 12-31-18                                   See Schedule O for Continuation(s)
                                                                  2
19531107 135671 AARPFINAL                            2018.04030 AARP                                                                AARPFIN1
                     Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 4 of 118

  Form 990 (2018)         AARP                                                                                             XX-XXXXXXX                 Page 3
   Part IV Checklist of Required Schedules
                                                                                                                                                  Yes   No
   1     Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)?
         If "Yes," complete Schedule A ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       1          X
   2     Is the organization required to complete Schedule B, Schedule of Contributors? ~~~~~~~~~~~~~~~~~~~~~~                               2    X
   3     Did the organization engage in direct or indirect political campaign activities on behalf of or in opposition to candidates for
         public office? If "Yes," complete Schedule C, Part I ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           3          X
   4     Section 501(c)(3) organizations. Did the organization engage in lobbying activities, or have a section 501(h) election in effect
         during the tax year? If "Yes," complete Schedule C, Part II ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       4
   5     Is the organization a section 501(c)(4), 501(c)(5), or 501(c)(6) organization that receives membership dues, assessments, or
         similar amounts as defined in Revenue Procedure 98-19? If "Yes," complete Schedule C, Part III ~~~~~~~~~~~~~~                       5          X
   6     Did the organization maintain any donor advised funds or any similar funds or accounts for which donors have the right to
         provide advice on the distribution or investment of amounts in such funds or accounts? If "Yes," complete Schedule D, Part I        6          X
   7     Did the organization receive or hold a conservation easement, including easements to preserve open space,
         the environment, historic land areas, or historic structures? If "Yes," complete Schedule D, Part II~~~~~~~~~~~~~~                  7          X
   8     Did the organization maintain collections of works of art, historical treasures, or other similar assets? If "Yes," complete
         Schedule D, Part III ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           8          X
   9     Did the organization report an amount in Part X, line 21, for escrow or custodial account liability, serve as a custodian for
         amounts not listed in Part X; or provide credit counseling, debt management, credit repair, or debt negotiation services?
         If "Yes," complete Schedule D, Part IV ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   9          X
  10     Did the organization, directly or through a related organization, hold assets in temporarily restricted endowments, permanent
         endowments, or quasi-endowments? If "Yes," complete Schedule D, Part V ~~~~~~~~~~~~~~~~~~~~~~~~                                    10          X
  11     If the organization's answer to any of the following questions is "Yes," then complete Schedule D, Parts VI, VII, VIII, IX, or X
         as applicable.
     a   Did the organization report an amount for land, buildings, and equipment in Part X, line 10? If "Yes," complete Schedule D,
         Part VI ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 11a   X
     b   Did the organization report an amount for investments - other securities in Part X, line 12 that is 5% or more of its total
         assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VII ~~~~~~~~~~~~~~~~~~~~~~~~~                              11b         X
     c   Did the organization report an amount for investments - program related in Part X, line 13 that is 5% or more of its total
         assets reported in Part X, line 16? If "Yes," complete Schedule D, Part VIII ~~~~~~~~~~~~~~~~~~~~~~~~~                             11c         X
     d   Did the organization report an amount for other assets in Part X, line 15 that is 5% or more of its total assets reported in
         Part X, line 16? If "Yes," complete Schedule D, Part IX ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        11d         X
     e   Did the organization report an amount for other liabilities in Part X, line 25? If "Yes," complete Schedule D, Part X ~~~~~~       11e   X
     f   Did the organization's separate or consolidated financial statements for the tax year include a footnote that addresses
         the organization's liability for uncertain tax positions under FIN 48 (ASC 740)? If "Yes," complete Schedule D, Part X ~~~~        11f   X
  12a    Did the organization obtain separate, independent audited financial statements for the tax year? If "Yes," complete
         Schedule D, Parts XI and XII ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       12a         X
     b   Was the organization included in consolidated, independent audited financial statements for the tax year?
         If "Yes," and if the organization answered "No" to line 12a, then completing Schedule D, Parts XI and XII is optional ~~~~~        12b   X
  13     Is the organization a school described in section 170(b)(1)(A)(ii)? If "Yes," complete Schedule E ~~~~~~~~~~~~~~                    13         X
  14a    Did the organization maintain an office, employees, or agents outside of the United States? ~~~~~~~~~~~~~~~~                       14a         X
    b    Did the organization have aggregate revenues or expenses of more than $10,000 from grantmaking, fundraising, business,
         investment, and program service activities outside the United States, or aggregate foreign investments valued at $100,000
         or more? If "Yes," complete Schedule F, Parts I and IV ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         14b   X
  15     Did the organization report on Part IX, column (A), line 3, more than $5,000 of grants or other assistance to or for any
         foreign organization? If "Yes," complete Schedule F, Parts II and IV ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  15    X
  16     Did the organization report on Part IX, column (A), line 3, more than $5,000 of aggregate grants or other assistance to
         or for foreign individuals? If "Yes," complete Schedule F, Parts III and IV ~~~~~~~~~~~~~~~~~~~~~~~~~~                             16          X
  17  Did the organization report a total of more than $15,000 of expenses for professional fundraising services on Part IX,
      column (A), lines 6 and 11e? If "Yes," complete Schedule G, Part I ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                      17    X
  18 Did the organization report more than $15,000 total of fundraising event gross income and contributions on Part VIII, lines
      1c and 8a? If "Yes," complete Schedule G, Part II ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               18          X
  19 Did the organization report more than $15,000 of gross income from gaming activities on Part VIII, line 9a? If "Yes,"
      complete Schedule G, Part III ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          19         X
  20a Did the organization operate one or more hospital facilities? If "Yes," complete Schedule H ~~~~~~~~~~~~~~~~                          20a         X
    b If "Yes" to line 20a, did the organization attach a copy of its audited financial statements to this return? ~~~~~~~~~~               20b
  21 Did the organization report more than $5,000 of grants or other assistance to any domestic organization or
      domestic government on Part IX, column (A), line 1? If "Yes," complete Schedule I, Parts I and II ~~~~~~~~~~~~~~
                                                                                                            ••••••••••••••                   21   X
  832003 12-31-18                                                                                                                           Form 990 (2018)
                                                                       3
19531107 135671 AARPFINAL                                  2018.04030 AARP                                                                  AARPFIN1
                       Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 5 of 118

  Form 990 (2018)         AARP                                                                                               XX-XXXXXXX                Page 4
   Part IV Checklist of Required Schedules (continued)
                                                                                                                                                   Yes   No
  22       Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on
           Part IX, column (A), line 2? If "Yes," complete Schedule I, Parts I and III ~~~~~~~~~~~~~~~~~~~~~~~~~~                            22    X
  23       Did the organization answer "Yes" to Part VII, Section A, line 3, 4, or 5 about compensation of the organization's current
           and former officers, directors, trustees, key employees, and highest compensated employees? If "Yes," complete
           Schedule J ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               23    X
  24 a     Did the organization have a tax-exempt bond issue with an outstanding principal amount of more than $100,000 as of the
           last day of the year, that was issued after December 31, 2002? If "Yes," answer lines 24b through 24d and complete
           Schedule K. If "No," go to line 25a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 24a         X
       b   Did the organization invest any proceeds of tax-exempt bonds beyond a temporary period exception? ~~~~~~~~~~~                     24b
       c   Did the organization maintain an escrow account other than a refunding escrow at any time during the year to defease
           any tax-exempt bonds? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          24c
     d     Did the organization act as an "on behalf of" issuer for bonds outstanding at any time during the year? ~~~~~~~~~~~               24d
  25 a     Section 501(c)(3), 501(c)(4), and 501(c)(29) organizations. Did the organization engage in an excess benefit
           transaction with a disqualified person during the year? If "Yes," complete Schedule L, Part I ~~~~~~~~~~~~~~~~                    25a         X
       b   Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior year, and
           that the transaction has not been reported on any of the organization's prior Forms 990 or 990-EZ? If "Yes," complete
           Schedule L, Part I ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           25b         X
  26       Did the organization report any amount on Part X, line 5, 6, or 22 for receivables from or payables to any current or
           former officers, directors, trustees, key employees, highest compensated employees, or disqualified persons? If "Yes,"
           complete Schedule L, Part II ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      26          X
  27       Did the organization provide a grant or other assistance to an officer, director, trustee, key employee, substantial
           contributor or employee thereof, a grant selection committee member, or to a 35% controlled entity or family member
           of any of these persons? If "Yes," complete Schedule L, Part III ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   27    X
  28       Was the organization a party to a business transaction with one of the following parties (see Schedule L, Part IV
           instructions for applicable filing thresholds, conditions, and exceptions):
     a     A current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L, Part IV ~~~~~~~~~~~               28a         X
     b     A family member of a current or former officer, director, trustee, or key employee? If "Yes," complete Schedule L, Part IV ~~     28b         X
     c     An entity of which a current or former officer, director, trustee, or key employee (or a family member thereof) was an officer,
           director, trustee, or direct or indirect owner? If "Yes," complete Schedule L, Part IV~~~~~~~~~~~~~~~~~~~~~                       28c         X
  29       Did the organization receive more than $25,000 in non-cash contributions? If "Yes," complete Schedule M ~~~~~~~~~                 29          X
  30       Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified conservation
           contributions? If "Yes," complete Schedule M ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              30          X
  31       Did the organization liquidate, terminate, or dissolve and cease operations?
           If "Yes," complete Schedule N, Part I ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 31          X
  32       Did the organization sell, exchange, dispose of, or transfer more than 25% of its net assets? If "Yes," complete
           Schedule N, Part II ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          32          X
  33       Did the organization own 100% of an entity disregarded as separate from the organization under Regulations
           sections 301.7701-2 and 301.7701-3? If "Yes," complete Schedule R, Part I ~~~~~~~~~~~~~~~~~~~~~~~~                                33    X
  34       Was the organization related to any tax-exempt or taxable entity? If "Yes," complete Schedule R, Part II, III, or IV, and
           Part V, line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            34    X
  35 a     Did the organization have a controlled entity within the meaning of section 512(b)(13)? ~~~~~~~~~~~~~~~~~~                        35a   X
     b     If "Yes" to line 35a, did the organization receive any payment from or engage in any transaction with a controlled entity
           within the meaning of section 512(b)(13)? If "Yes," complete Schedule R, Part V, line 2 ~~~~~~~~~~~~~~~~~~~                       35b   X
  36       Section 501(c)(3) organizations. Did the organization make any transfers to an exempt non-charitable related organization?
           If "Yes," complete Schedule R, Part V, line 2 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            36
  37       Did the organization conduct more than 5% of its activities through an entity that is not a related organization
           and that is treated as a partnership for federal income tax purposes? If "Yes," complete Schedule R, Part VI ~~~~~~~~             37          X
  38       Did the organization complete Schedule O and provide explanations in Schedule O for Part VI, lines 11b and 19?
           Note. All Form 990 filers are required to complete Schedule O •••••••••••••••••••••••••••••••                                     38    X
   Part V         Statements Regarding Other IRS Filings and Tax Compliance
             Check if Schedule O contains a response or note to any line in this Part V •••••••••••••••••••••••••••                                      X
                                                                                                                                   Yes                   No
   1a Enter the number reported in Box 3 of Form 1096. Enter -0- if not applicable ~~~~~~~~~~~              1a             1925
    b Enter the number of Forms W-2G included in line 1a. Enter -0- if not applicable ~~~~~~~~~~            1b                0
    c Did the organization comply  with backup withholding rules for reportable  payments to vendors and reportable gaming
      (gambling) winnings to prize winners? •••••••••••••••••••••••••••••••••••••••••••                                         1c  X
  832004 12-31-18                                                                                                                            Form 990 (2018)
                                                                         4
19531107 135671 AARPFINAL                                    2018.04030 AARP                                                                 AARPFIN1
                     Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 6 of 118

  Form 990 (2018)            AARP                                                                                                   XX-XXXXXXX                   Page 5
   Part V       Statements Regarding Other IRS Filings and Tax Compliance (continued)
                                                                                                                                                             Yes   No
   2a Enter the number of employees reported on Form W-3, Transmittal of Wage and Tax Statements,
      filed for the calendar year ending with or within the year covered by this return ~~~~~~~~~~                        2a                2015
    b If at least one is reported on line 2a, did the organization file all required federal employment tax returns?~~~~~~~~~~                         2b    X
      Note. If the sum of lines 1a and 2a is greater than 250, you may be required to e-file (see instructions) ~~~~~~~~~~~
   3a Did the organization have unrelated business gross income of $1,000 or more during the year? ~~~~~~~~~~~~~~                                      3a    X
    b If "Yes," has it filed a Form 990-T for this year? If "No" to line 3b, provide an explanation in Schedule O ~~~~~~~~~~~                          3b    X
   4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority over, a
      financial account in a foreign country (such as a bank account, securities account, or other financial account)?~~~~~~~                          4a    X
    b If "Yes," enter the name of the foreign country: J See Schedule O
      See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR).
   5a Was the organization a party to a prohibited tax shelter transaction at any time during the tax year? ~~~~~~~~~~~~                               5a          X
    b Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction?~~~~~~~~~                        5b          X
    c If "Yes" to line 5a or 5b, did the organization file Form 8886-T?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 5c
   6a Does the organization have annual gross receipts that are normally greater than $100,000, and did the organization solicit
      any contributions that were not tax deductible as charitable contributions? ~~~~~~~~~~~~~~~~~~~~~~~~                                             6a    X
    b If "Yes," did the organization include with every solicitation an express statement that such contributions or gifts
      were not tax deductible? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       6b    X
   7 Organizations that may receive deductible contributions under section 170(c).
    a Did the organization receive a payment in excess of $75 made partly as a contribution and partly for goods and services provided to the payor?   7a
    b If "Yes," did the organization notify the donor of the value of the goods or services provided? ~~~~~~~~~~~~~~~                                  7b
    c Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was required
      to file Form 8282? ••••••••••••••••••••••••••••••••••••••••••••••••••••                                                                          7c
    d If "Yes," indicate the number of Forms 8282 filed during the year ~~~~~~~~~~~~~~~~                                  7d
    e Did the organization receive any funds, directly or indirectly, to pay premiums on a personal benefit contract? ~~~~~~~                          7e
    f Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract? ~~~~~~~~~                           7f
    g If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as required?~                7g
    h If the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form 1098-C?               7h
   8 Sponsoring organizations maintaining donor advised funds. Did a donor advised fund maintained by the
      sponsoring organization have excess business holdings at any time during the year? ~~~~~~~~~~~~~~~~~~~                                            8
   9 Sponsoring organizations maintaining donor advised funds.
    a Did the sponsoring organization make any taxable distributions under section 4966? ~~~~~~~~~~~~~~~~~~~                                           9a
    b Did the sponsoring organization make a distribution to a donor, donor advisor, or related person? ~~~~~~~~~~~~~                                  9b
  10 Section 501(c)(7) organizations. Enter:
    a Initiation fees and capital contributions included on Part VIII, line 12 ~~~~~~~~~~~~~~~ 10a
    b Gross receipts, included on Form 990, Part VIII, line 12, for public use of club facilities ~~~~~~ 10b
  11 Section 501(c)(12) organizations. Enter:
    a Gross income from members or shareholders ~~~~~~~~~~~~~~~~~~~~~~~~~~ 11a
    b Gross income from other sources (Do not net amounts due or paid to other sources against
      amounts due or received from them.) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 11b
  12a Section 4947(a)(1) non-exempt charitable trusts. Is the organization filing Form 990 in lieu of Form 1041?                                       12a
    b If "Yes," enter the amount of tax-exempt interest received or accrued during the year •••••• 12b
  13 Section 501(c)(29) qualified nonprofit health insurance issuers.
    a Is the organization licensed to issue qualified health plans in more than one state? ~~~~~~~~~~~~~~~~~~~~~                                       13a
      Note. See the instructions for additional information the organization must report on Schedule O.
    b Enter the amount of reserves the organization is required to maintain by the states in which the
      organization is licensed to issue qualified health plans ~~~~~~~~~~~~~~~~~~~~~~ 13b
    c Enter the amount of reserves on hand ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 13c
  14a Did the organization receive any payments for indoor tanning services during the tax year? ~~~~~~~~~~~~~~~~                                      14a         X
    b If "Yes," has it filed a Form 720 to report these payments? If "No," provide an explanation in Schedule O ~~~~~~~~~~                             14b
  15 Is the organization subject to the section 4960 tax on payment(s) of more than $1,000,000 in remuneration or
      excess parachute payment(s) during the year?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              15    X
      If "Yes," see instructions and file Form 4720, Schedule N.
  16 Is the organization an educational institution subject to the section 4968 excise tax on net investment income? ~~~~~~                            16          X
      If "Yes," complete Form 4720, Schedule O.
                                                                                                                                                       Form 990 (2018)


  832005 12-31-18
                                                                          5
19531107 135671 AARPFINAL                                     2018.04030 AARP                                                                          AARPFIN1
                     Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 7 of 118

  Form 990 (2018)       AARP                                                                      XX-XXXXXXX               Page 6
   Part VI Governance, Management, and Disclosure For each "Yes" response to lines 2 through 7b below, and for a "No" response
               to line 8a, 8b, or 10b below, describe the circumstances, processes, or changes in Schedule O. See instructions.

               Check if Schedule O contains a response or note to any line in this Part VI       •••••••••••••••••••••••••••                                    X
  Section A. Governing Body and Management
                                                                                                                                                          Yes   No
   1a Enter the number of voting members of the governing body at the end of the tax year ~~~~~~                       1a                    17
      If there are material differences in voting rights among members of the governing body, or if the governing
      body delegated broad authority to an executive committee or similar committee, explain in Schedule O.
    b Enter the number of voting members included in line 1a, above, who are independent ~~~~~~                               1b                  17
   2  Did  any  officer, director, trustee, or key  employee   have  a  family  relationship   or  a business  relationship   with any    other
      officer, director, trustee, or key employee? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           2         X
   3  Did  the organization   delegate   control  over management      duties  customarily    performed    by  or under   the direct  supervision
      of officers, directors, or trustees, or key employees to a management company or other person? ~~~~~~~~~~~~~~                                   3         X
   4  Did  the organization   make    any significant changes   to its governing    documents       since the prior Form   990  was   filed? ~~~~~    4         X
   5  Did  the organization   become    aware   during the year  of a  significant  diversion   of  the organization's   assets?   ~~~~~~~~~          5         X
   6  Did  the organization   have   members    or stockholders?    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               6         X
   7a Did  the organization   have   members,    stockholders,  or other   persons    who  had   the  power  to elect  or appoint  one    or
      more members of the governing body? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 7a         X
    b Are any governance decisions of the organization reserved to (or subject to approval by) members, stockholders, or
      persons other than the governing body? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               7b         X
   8  Did the organization  contemporaneously   document  the meetings   held or written actions  undertaken  during the year by the following:
     a The governing body? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                      8a    X
     b Each committee with authority to act on behalf of the governing body? ~~~~~~~~~~~~~~~~~~~~~~~~~~                                             8b    X
   9  Is there any officer, director, trustee, or key employee listed in Part VII, Section A, who cannot be reached at the
      organization's mailing address? If "Yes," provide the names and addresses in Schedule O •••••••••••••••••                                     9           X
  Section B. Policies (This Section B requests information about policies not required by the Internal Revenue Code.)
                                                                                                                                                          Yes   No
  10a Did the organization have local chapters, branches, or affiliates? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            10a    X
    b If "Yes," did the organization have written policies and procedures governing the activities of such chapters, affiliates,
      and branches to ensure their operations are consistent with the organization's exempt purposes? ~~~~~~~~~~~~~                                10b    X
  11a Has the organization provided a complete copy of this Form 990 to all members of its governing body before filing the form?                  11a    X
    b Describe in Schedule O the process, if any, used by the organization to review this Form 990.
  12a Did the organization have a written conflict of interest policy? If "No," go to line 13 ~~~~~~~~~~~~~~~~~~~~                                 12a    X
    b Were officers, directors, or trustees, and key employees required to disclose annually interests that could give rise to conflicts? ~~~~~~   12b    X
    c Did the organization regularly and consistently monitor and enforce compliance with the policy? If "Yes," describe
      in Schedule O how this was done ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                12c    X
  13 Did the organization have a written whistleblower policy? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   13     X
  14 Did the organization have a written document retention and destruction policy? ~~~~~~~~~~~~~~~~~~~~~~                                         14     X
  15 Did the process for determining compensation of the following persons include a review and approval by independent
      persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
    a The organization's CEO, Executive Director, or top management official ~~~~~~~~~~~~~~~~~~~~~~~~~~                                            15a    X
    b Other officers or key employees of the organization ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     15b    X
      If "Yes" to line 15a or 15b, describe the process in Schedule O (see instructions).
  16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement with a
      taxable entity during the year? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               16a          X
    b If "Yes," did the organization follow a written policy or procedure requiring the organization to evaluate its participation
      in joint venture arrangements under applicable federal tax law, and take steps to safeguard the organization's
      exempt status with respect to such arrangements? ••••••••••••••••••••••••••••••••••••                                                        16b
  Section C. Disclosure
  17    List the states with which a copy of this Form 990 is required to be filed JCA,IN
  18    Section 6104 requires an organization to make its Forms 1023 (1024 or 1024-A if applicable), 990, and 990-T (Section 501(c)(3)s only) available
        for public inspection. Indicate how you made these available. Check all that apply.
          X Own website                 Another's website        X Upon request              Other (explain in Schedule O)
  19    Describe in Schedule O whether (and if so, how) the organization made its governing documents, conflict of interest policy, and financial
        statements available to the public during the tax year.
  20    State the name, address, and telephone number of the person who possesses the organization's books and records |
        Scott M. Frisch - 202-434-7578
        601 E Street, NW, Washington, DC                                          20049
  832006 12-31-18                                                                                                                                   Form 990 (2018)
                                                                         6
19531107 135671 AARPFINAL                                    2018.04030 AARP                                                                       AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 8 of 118

  Form 990 (2018)       AARP                                                          XX-XXXXXXX                                                                                                          Page 7
  Part VII Compensation of Officers, Directors, Trustees, Key Employees, Highest Compensated
           Employees, and Independent Contractors
             Check if Schedule O contains a response or note to any line in this Part VII •••••••••••••••••••••••••••                                  X
  Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
  1a Complete this table for all persons required to be listed. Report compensation for the calendar year ending with or within the organization's tax year.
       ¥ List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardless of amount of compensation.
  Enter -0- in columns (D), (E), and (F) if no compensation was paid.
       ¥ List all of the organization's current key employees, if any. See instructions for definition of "key employee."
       ¥ List the organization's five current highest compensated employees (other than an officer, director, trustee, or key employee) who received report-
  able compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the organization and any related organizations.
       ¥ List all of the organization's former officers, key employees, and highest compensated employees who received more than $100,000 of
  reportable compensation from the organization and any related organizations.
       ¥ List all of the organization's former directors or trustees that received, in the capacity as a former director or trustee of the organization,
  more than $10,000 of reportable compensation from the organization and any related organizations.
  List persons in the following order: individual trustees or directors; institutional trustees; officers; key employees; highest compensated employees;
  and former such persons.
        Check this box if neither the organization nor any related organization compensated any current officer, director, or trustee.
                          (A)                               (B)                  (C)                       (D)              (E)                                                                         (F)
                   Name and Title                       Average               Position                 Reportable       Reportable                                                                  Estimated
                                                                    (do not check more than one
                                                       hours per box, unless person is both an       compensation     compensation                                                                  amount of
                                                                    officer and a director/trustee)
                                                          week     Individual trustee or director         from         from related                                                                    other
                                                        (list any                                          the        organizations                                                               compensation
                                                       hours for                                      organization  (W-2/1099-MISC)                                                                  from the



                                                                                                                                                     Highest compensated
                                                                                                    Institutional trustee

                                                         related                                    (W-2/1099-MISC)                                                                                organization
                                                     organizations                                                                    Key employee                                                 and related

                                                                                                                                                     employee
                                                          below                                                                                                                                   organizations

                                                                                                                                                                           Former
                                                                                                                            Officer




                                                           line)
  (1) Catherine Alicia Georges                         25.00
  President (volunteer pos.)                            0.00       X                                                                                                                2,765.   0.              0.
  (2) Joan R. Ruff                                     25.00
  Board Chair                                           0.00       X                                                                                                                7,731.   0.              0.
  (3) Libby Sartain                                    15.00
  First Vice Chair                                      0.00       X                                                                                                                1,299.   0.              0.
  (4) Jewell D. Hoover                                 15.00
  Second Vice Chair                                     0.00       X                                                                                                                    0.   0.              0.
  (5) Beth Ellard                                      10.00
  Director                                              0.00       X                                                                                                                    0.   0.              0.
  (6) Annette Franqui                                  10.00
  Director                                              0.00       X                                                                                                                    0.   0.              0.
  (7) Lloyd Johnson                                    10.00
  Director                                              6.40       X                                                                                                                2,704.   0.              0.
  (8) Neal Lane                                        10.00
  Director                                              6.00       X                                                                                                                3,428.   0.              0.
  (9) Martha Dally Hayes                               10.00
  Director                                              0.00       X                                                                                                                  611.   0.              0.
  (10) Robert Blancato                                 10.00
  Director                                              0.00       X                                                                                                                    0.   0.              0.
  (11) Joseph F. Coughlin                              10.00
  Director                                              0.00       X                                                                                                                    0.   0.              0.
  (12) Eric J. Schneidewind (until 6/1                 25.00
  President (volunteer pos.)                            0.00       X                                                                                                                2,632.   0.              0.
  (13) Gretchen Dahlen (until 6/18)                    10.00
  Director                                              0.00       X                                                                                                                4,976.   0.              0.
  (14) Ronald E. Daly, Sr. (until 6/18                 10.00
  Director                                              6.00       X                                                                                                                2,855.   0.              0.
  (15) Timothy M. Kelly (until 6/18)                   10.00
  Director                                              6.00       X                                                                                                                  692.   0.              0.
  (16) Edward A. Watson (until 6/18)                   10.00
  Director                                              0.00       X                                                                                                                8,357.   0.              0.
  (17) Janet E. Porter (until 6/18)                    10.00
  Director                                              0.00       X                                                                                                                    0.   0.              0.
  832007 12-31-18                                                                                                                                                                                 Form 990 (2018)
                                                                      7
19531107 135671 AARPFINAL                                 2018.04030 AARP                                                                                                                         AARPFIN1
                     Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 9 of 118

  Form 990 (2018)                AARP                                                                               XX-XXXXXXX          Page 8
  Part VII Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)
                      (A)                              (B)                 (C)                       (D)             (E)            (F)
                  Name and title                   Average              Position                 Reportable       Reportable    Estimated
                                                              (do not check more than one
                                                  hours per box, unless person is both an      compensation    compensation     amount of
                                                              officer and a director/trustee)
                                                     week                                           from         from related      other
                                                   (list any




                                                                   Individual trustee or director
                                                                                                     the        organizations compensation
                                                  hours for                                     organization  (W-2/1099-MISC)    from the




                                                                                                                                                     Highest compensated
                                                    related




                                                                                                    Institutional trustee
                                                                                              (W-2/1099-MISC)                  organization
                                                organizations                                                                  and related




                                                                                                                                      Key employee
                                                     below




                                                                                                                                                     employee
                                                                                                                              organizations




                                                                                                                                                                           Former
                                                                                                                            Officer
                                                      line)
  (18) Jo Ann Jenkins                                  40.00
  Chief Executive Officer                               0.00                                                                X                                                         1,260,137.         0.        81,538.
  (19) Scott Frisch                                    40.00
  EVP & COO                                             0.00                                                                X                                                           653,236.         0.        68,713.
  (20) Nancy Smith                                     40.00
  EVP & Corporate Secretary                             0.00                                                                X                                                           451,510.         0.        51,228.
  (21) Nancy A. LeaMond                                40.00
  EVP - State and National                              0.00                                                                          X                                                 716,069.         0.        51,012.
  (22) Martha Boudreau                                 40.00
  EVP & Chief Comm & Mktg                               0.00                                                                          X                                                 627,093.         0.        65,521.
  (23) Kevin Donnellan                                 40.00
  EVP & Chief of Staff                                  1.00                                                                          X                                                 498,907.         0.        61,362.
  (24) Myrna Blyth                                     40.00
  SVP & Editorial Director                              0.00                                                                          X                                                 452,664.         0.        51,012.
  (25) Debra Whitman                                   40.00
  EVP - Policy & Internation                            0.00                                                                          X                                                 460,410.         0.        68,713.
  (26) David Morales                                   40.00
  EVP & General Counsel                                 0.00                                                                          X                                                 395,879.         0. 68,611.
   1b    Sub-total ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                                                                                5,553,955.         0. 567,710.
     c   Total from continuation sheets to Part VII, Section A ~~~~~~~~~~ |                                                                                                           2,056,046.         0. 306,310.
     d   Total (add lines 1b and 1c) •••••••••••••••••••••••• |                                                                                                                       7,610,001.         0. 874,020.
   2     Total number of individuals (including but not limited to those listed above) who received more than $100,000 of reportable
         compensation from the organization |                                                                                                                                                                       1,128
                                                                                                                                                                                                                    Yes   No
   3   Did the organization list any former officer, director, or trustee, key employee, or highest compensated employee on
       line 1a? If "Yes," complete Schedule J for such individual ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            3          X
   4 For any individual listed on line 1a, is the sum of reportable compensation and other compensation from the organization
       and related organizations greater than $150,000? If "Yes," complete Schedule J for such individual~~~~~~~~~~~~~                                                                                         4    X
   5 Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual for services
       rendered to the organization? If "Yes," complete Schedule J for such person ••••••••••••••••••••••••                                                                                                    5          X
   Section B. Independent Contractors
   1     Complete this table for your five highest compensated independent contractors that received more than $100,000 of compensation from
         the organization. Report compensation for the calendar year ending with or within the organization's tax year.
                                              (A)                                                           (B)                        (C)
                                Name and business address                                         Description of services        Compensation
  Mediacom Worldwide, Inc.
  498 7th Avenue, New York, NY 10018                                                                                                                                                Media Agency         90,182,690.
  LSC Communications, Inc.                                                                                                                                                          Digital Print
  191 North Wacker Drive, Chicago, IL 60606                                                                                                                                         Services             50,332,474.
  RR Donnelley
  111 South Wacker Drive, Chicago, IL 60606                                                                                                                                         Printing Services    32,626,800.
  Google, Inc., 1600 Amphitheatre Parkway,
  Mountain View, CA 94043                                                                                                                                                           Technology Company   25,491,338.
  Facebook, Inc.
  1 Hacker Way, Menlo Park, CA 94025                                                                                                                                                Technology Company   17,013,091.
   2     Total number of independent contractors (including but not limited to those listed above) who received more than
         $100,000 of compensation from the organization |                    584
           See Part VII, Section A Continuation sheets                                                                                                                                                        Form 990 (2018)
  832008 12-31-18
                                                                      8
19531107 135671 AARPFINAL                                 2018.04030 AARP                                                                                                                                     AARPFIN1
                 Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 10 of 118

  Form 990                    AARP                                                                                                                                                                XX-XXXXXXX
  Part VII   Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)
                       (A)                             (B)             (C)                  (D)              (E)                                                                                                (F)
                  Name and title                   Average          Position            Reportable        Reportable                                                                                        Estimated
                                                     hours    (check all that apply)  compensation     compensation                                                                                         amount of
                                                       per                                 from          from related                                                                                          other
                                                     week                                   the         organizations                                                                                     compensation




                                                                                                                                             Highest compensated employee
                                                           Individual trustee or director
                                                   (list any                           organization   (W-2/1099-MISC)                                                                                        from the
                                                  hours for                          (W-2/1099-MISC)                                                                                                       organization




                                                                                            Institutional trustee
                                                    related                                                                                                                                                and related




                                                                                                                              Key employee
                                                organizations                                                                                                                                             organizations
                                                     below




                                                                                                                                                                            Former
                                                                                                                    Officer
                                                      line)
  (27) Kristin Dillon                           40.00
  SVP States & Comm Engageme                     1.00                                                                                        X                                         439,577.      0.    64,511.
  (28) John Hishta                              40.00
  SVP Campaigns                                  0.00                                                                                        X                                         411,752.      0.    68,698.
  (29) Joyce Ann Rogers                         40.00
  SVP Government Affairs                         1.00                                                                                        X                                         409,283.      0.    50,699.
  (30) Amy Doherty                              40.00
  SVP & Chief Information Officer                0.00                                                                                        X                                         392,801.      0.    61,063.
  (31) Sami Hassanyeh                           40.00
  SVP Digital Strategy & Mem                     0.00                                                                                        X                                         402,633.      0.    61,339.




  Total to Part VII, Section A, line 1c •••••••••••••••••••••••••                                                                                                                    2,056,046.           306,310.




  832201
  04-01-18
                                                               9
19531107 135671 AARPFINAL                          2018.04030 AARP                                                                                                                                        AARPFIN1
                                                Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 11 of 118

   Form 990 (2018)                                       AARP                                                                                    XX-XXXXXXX          Page 9
         Part VIII                            Statement of Revenue
                                              Check if Schedule O contains a response or note to any line in this Part VIII •••••••••••••••••••••••••
                                                                                                                  (A)               (B)           (C)          (D)
                                                                                                           Total revenue        Related or    Unrelated Revenue excluded
                                                                                                                              exempt function business   from  tax under
                                                                                                                                                             sections
                                                                                                                                 revenue       revenue      512 - 514
  Contributions, Gifts, Grants
  and Other Similar Amounts




                                  1 a    Federated campaigns ~~~~~~                         1a
                                    b    Membership dues ~~~~~~~~                           1b    300,142,368.
                                    c    Fundraising events ~~~~~~~~                        1c
                                    d    Related organizations ~~~~~~                       1d      5,086,765.
                                    e    Government grants (contributions)                  1e          9,467.
                                    f    All other contributions, gifts, grants, and
                                         similar amounts not included above ~~              1f     28,524,824.
                                      g  Noncash contributions included in lines 1a-1f: $

                                      h Total. Add lines 1a-1f ••••••••••••••••• |                                 333,763,424.
                                                                                         Business Code
                                  2   a Publication Advertising Revenue                   541800                   125,737,383.                 125,737,383.
  Program Service




                                      b Digital     Revenue                               900099                    32,693,667.      180,643.    32,513,024.
     Revenue




                                      c Driver's      Safety    Program                   900099                     8,297,147.    8,297,147.
                                      d Membership      Kit   Provider    Fee             900099                     4,313,629.                  4,313,629.
                                      e Broadcast      Studio    Revenue                  900099                       112,617.                    112,617.
                                      f All other program service revenue ~~~~~           900099                     1,688,229.    1,685,728.        2,501.
                                      g Total. Add lines 2a-2f ••••••••••••••••• |                                 172,842,672.
                                  3     Investment income (including dividends, interest, and
                                        other similar amounts)~~~~~~~~~~~~~~~~~ |                                   84,654,235.                     15,811.     84,638,424.
                                  4     Income from investment of tax-exempt bond proceeds              |
                                  5     Royalties ••••••••••••••••••••••• |                                        938,891,821.                                938,891,821.
                                                                             (i) Real      (ii) Personal
                                  6   a Gross rents ~~~~~~~               2,554,942.
                                      b Less: rental expenses ~~~         2,554,942.
                                      c Rental income or (loss) ~~                    0.
                                      d Net rental income or (loss) •••••••••••••• |
                                  7   a Gross amount from sales of       (i) Securities       (ii) Other
                                        assets other than inventory  22,554,057,118.               86,448.
                                      b Less: cost or other basis
                                        and sales expenses ~~~       22,302,927,675.             959,358.
                                      c Gain or (loss) ~~~~~~~          251,129,443.          -872,910.
                                      d Net gain or (loss) ••••••••••••••••••• |                                   250,256,533.                     56,461. 250,200,072.
                                  8   a Gross income from fundraising events (not
       Other Revenue




                                        including $                              of
                                        contributions reported on line 1c). See
                                        Part IV, line 18 ~~~~~~~~~~~~~ a
                                      b Less: direct expenses~~~~~~~~~~ b
                                      c Net income or (loss) from fundraising events ••••• |
                                  9   a Gross income from gaming activities. See
                                        Part IV, line 19 ~~~~~~~~~~~~~ a
                                      b Less: direct expenses ~~~~~~~~~ b
                                      c Net income or (loss) from gaming activities •••••• |
                                 10   a Gross sales of inventory, less returns
                                        and allowances ~~~~~~~~~~~~~ a
                                      b Less: cost of goods sold ~~~~~~~~ b
                                      c Net income or (loss) from sales of inventory •••••• |
                                                Miscellaneous Revenue                    Business Code
                                 11   a Pship K-1 Income                                  900099                    48,482,607.                    720,906.     47,761,701.
                                      b Miscellaneous        Income                       900099                     3,696,323.                                  3,696,323.
                                      c Captive     Insurance      Premiums               900099                     2,360,880.                                  2,360,880.
                                      d All other revenue ~~~~~~~~~~~~~
                                      e Total. Add lines 11a-11d ~~~~~~~~~~~~~~~ |                                  54,539,810.
                                 12     Total revenue. See instructions ••••••••••••• |                          1,834,948,495.   10,163,518. 163,472,332.1,327,549,221.
   832009 12-31-18                                                                                                                                          Form 990 (2018)
                                                                                                             10
19531107 135671 AARPFINAL                                                                        2018.04030 AARP                                               AARPFIN1
                         Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 12 of 118

  Form 990 (2018)        AARP                                                                                           XX-XXXXXXX          Page 10
   Part IX Statement of Functional Expenses
  Section 501(c)(3) and 501(c)(4) organizations must complete all columns. All other organizations must complete column (A).
                  Check if Schedule O contains a response or note to any line in this Part IX ••••••••••••••••••••••••••                        X
   Do not include amounts reported on lines 6b,                   (A)                       (B)              (C)           (D)
   7b, 8b, 9b, and 10b of Part VIII.                        Total expenses           Program service  Management and   Fundraising
                                                                                        expenses      general expenses  expenses
    1 Grants and other assistance to domestic organizations
        and domestic governments. See Part IV, line 21 ~ 125,817,739.125,817,739.
   2    Grants and other assistance to domestic
        individuals. See Part IV, line 22 ~~~~~~~                         60,000.         60,000.
   3    Grants and other assistance to foreign
        organizations, foreign governments, and foreign
        individuals. See Part IV, lines 15 and 16 ~~~                     10,000.         10,000.
   4    Benefits paid to or for members ~~~~~~~
   5    Compensation of current officers, directors,
        trustees, and key employees ~~~~~~~~                          6,121,665.     2,492,494.             3,629,171.
   6    Compensation not included above, to disqualified
        persons (as defined under section 4958(f)(1)) and
        persons described in section 4958(c)(3)(B) ~~~
   7    Other salaries and wages ~~~~~~~~~~                         227,660,951.165,584,208. 61,780,448.                               296,295.
   8    Pension plan accruals and contributions (include
        section 401(k) and 403(b) employer contributions)            61,075,051. 31,465,069. 29,559,428.                                50,554.
   9    Other employee benefits ~~~~~~~~~~                           39,171,807. 20,557,845. 18,579,119.                                34,843.
  10    Payroll taxes ~~~~~~~~~~~~~~~~                               13,507,251. 9,570,165. 3,920,607.                                  16,479.
  11    Fees for services (non-employees):
    a   Management ~~~~~~~~~~~~~~~~                                   1,983,870.                            1,983,870.
    b   Legal ~~~~~~~~~~~~~~~~~~~~                                    2,239,298.        237,296.            2,002,002.
    c   Accounting ~~~~~~~~~~~~~~~~~                                    963,299.         94,420.              868,879.
    d   Lobbying ~~~~~~~~~~~~~~~~~~                                     691,414.        691,414.
    e   Professional fundraising services. See Part IV, line 17         611,123.                                                       611,123.
    f   Investment management fees ~~~~~~~~                          13,591,724.                          13,591,724.
    g   Other. (If line 11g amount exceeds 10% of line 25,
        column (A) amount, list line 11g expenses on Sch O.)        218,842,032.206,066,541. 12,775,491.
  12    Advertising and promotion ~~~~~~~~~                         307,516,964.302,278,434. 5,154,234.                                 84,296.
  13    Office expenses~~~~~~~~~~~~~~~                                6,777,606. 1,890,783. 4,884,695.                                   2,128.
  14    Information technology ~~~~~~~~~~~                           96,917,576. 39,283,349. 57,115,060.                               519,167.
  15    Royalties ~~~~~~~~~~~~~~~~~~
  16    Occupancy ~~~~~~~~~~~~~~~~~                                  32,676,393. 31,589,249.                1,087,144.
  17    Travel ~~~~~~~~~~~~~~~~~~~                                   14,446,607. 12,358,045.                2,088,562.
  18    Payments of travel or entertainment expenses
        for any federal, state, or local public officials ~
  19    Conferences, conventions, and meetings ~~                    11,737,286. 11,166,829.    570,457.
  20    Interest ~~~~~~~~~~~~~~~~~~                                  10,131,661.             10,131,661.
  21    Payments to affiliates ~~~~~~~~~~~~
  22    Depreciation, depletion, and amortization ~~                 53,731,147. 19,452,875. 34,278,272.
  23    Insurance ~~~~~~~~~~~~~~~~~                                   3,883,555.              3,883,555.
  24    Other expenses. Itemize expenses not covered
        above. (List miscellaneous expenses in line 24e. If line
        24e amount exceeds 10% of line 25, column (A)
        amount, list line 24e expenses on Schedule O.)
    a Printing & Postage                                            259,639,806.254,664,970. 1,031,606.                             3,943,230.
    b Research, Surveys, & Te                                        19,304,586. 17,908,112. 1,396,474.
    c Taxes & Licenses                                               13,868,929. 1,068,587. 12,800,342.
    d Temporary Labor                                                12,708,989. 7,083,511. 5,625,478.
    e All other expenses                                             32,796,168. 89,971,978.-59,021,430.                            1,845,620.
  25 Total functional expenses. Add lines 1 through 24e                1,588,484,497. 1,351,363,913.229,716,849.                    7,403,735.
  26 Joint costs. Complete this line only if the organization
      reported in column (B) joint costs from a combined
      educational campaign and fundraising solicitation.
        Check here   |    X   if following SOP 98-2 (ASC 958-720)    11,989,856.     7,953,408.                                0.   4,036,448.
  832010 12-31-18                                                                                                                    Form 990 (2018)
                                                                                11
19531107 135671 AARPFINAL                                           2018.04030 AARP                                                   AARPFIN1
                                           Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 13 of 118

  Form 990 (2018)                                        AARP                                                                            XX-XXXXXXX           Page 11
    Part X                           Balance Sheet
                                     Check if Schedule O contains a response or note to any line in this Part X •••••••••••••••••••••••••••••
                                                                                                                            (A)            (B)
                                                                                                                     Beginning of year End of year
                                 1   Cash - non-interest-bearing ~~~~~~~~~~~~~~~~~~~~~~~~~                                41,242,025.        1      18,915,489.
                                 2   Savings and temporary cash investments ~~~~~~~~~~~~~~~~~~                            87,100,103.        2      23,945,037.
                                 3   Pledges and grants receivable, net ~~~~~~~~~~~~~~~~~~~~~                                                3
                                 4   Accounts receivable, net ~~~~~~~~~~~~~~~~~~~~~~~~~~                                 103,305,392.        4      69,925,305.
                                 5   Loans and other receivables from current and former officers, directors,
                                     trustees, key employees, and highest compensated employees. Complete
                                     Part II of Schedule L ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      5
                                 6 Loans and other receivables from other disqualified persons (as defined under
                                     section 4958(f)(1)), persons described in section 4958(c)(3)(B), and contributing
                                     employers and sponsoring organizations of section 501(c)(9) voluntary
                                     employees' beneficiary organizations (see instr). Complete Part II of Sch L ~~                          6
  Assets




                                 7 Notes and loans receivable, net ~~~~~~~~~~~~~~~~~~~~~~~                                                   7
                                 8 Inventories for sale or use ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    8
                                 9 Prepaid expenses and deferred charges ~~~~~~~~~~~~~~~~~~                               73,620,532.        9      60,143,893.
                                10 a Land, buildings, and equipment: cost or other
                                     basis. Complete Part VI of Schedule D ~~~ 10a 683,740,574.
                                   b Less: accumulated depreciation ~~~~~~ 10b 361,568,292.                              254,492,688.        10c   322,172,282.
                                11 Investments - publicly traded securities ~~~~~~~~~~~~~~~~~~~                             2,080,136,611.    11      1,979,369,304.
                                12 Investments - other securities. See Part IV, line 11 ~~~~~~~~~~~~~~                     3,000,000.         12     3,000,000.
                                13 Investments - program-related. See Part IV, line 11 ~~~~~~~~~~~~~                                          13
                                14 Intangible assets ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           704,422.        14        651,591.
                                15 Other assets. See Part IV, line 11 ~~~~~~~~~~~~~~~~~~~~~~                               6,592,827.         15     5,776,033.
                                16 Total assets. Add lines 1 through 15 (must equal line 34) ••••••••••                     2,650,194,600.    16      2,483,898,934.
                                17 Accounts payable and accrued expenses ~~~~~~~~~~~~~~~~~~                              149,553,067.         17   158,188,818.
                                18 Grants payable ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             18
                                19 Deferred revenue ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       253,888,619.         19   256,336,259.
                                20 Tax-exempt bond liabilities ~~~~~~~~~~~~~~~~~~~~~~~~~                                                      20
                                21 Escrow or custodial account liability. Complete Part IV of Schedule D ~~~~                                 21
                                22 Loans and other payables to current and former officers, directors, trustees,
  Liabilities




                                     key employees, highest compensated employees, and disqualified persons.
                                     Complete Part II of Schedule L ~~~~~~~~~~~~~~~~~~~~~~~                                                  22
                                23   Secured mortgages and notes payable to unrelated third parties ~~~~~~                                   23
                                24   Unsecured notes and loans payable to unrelated third parties ~~~~~~~~               174,282,614.        24    174,316,449.
                                25   Other liabilities (including federal income tax, payables to related third
                                     parties, and other liabilities not included on lines 17-24). Complete Part X of
                                     Schedule D ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         712,814,698.        25    708,144,226.
                                26   Total liabilities. Add lines 17 through 25 ••••••••••••••••••                          1,290,538,998.   26       1,296,985,752.
                                     Organizations that follow SFAS 117 (ASC 958), check here |               X and
                                     complete lines 27 through 29, and lines 33 and 34.
  Net Assets or Fund Balances




                                27   Unrestricted net assets ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    1,359,655,602.   27       1,186,913,182.
                                28   Temporarily restricted net assets ~~~~~~~~~~~~~~~~~~~~~~                                                28
                                29   Permanently restricted net assets ~~~~~~~~~~~~~~~~~~~~~                                                 29
                                     Organizations that do not follow SFAS 117 (ASC 958), check here |
                                     and complete lines 30 through 34.
                                30   Capital stock or trust principal, or current funds ~~~~~~~~~~~~~~~                                      30
                                31   Paid-in or capital surplus, or land, building, or equipment fund ~~~~~~~~                               31
                                32   Retained earnings, endowment, accumulated income, or other funds ~~~~                                   32
                                33   Total net assets or fund balances ~~~~~~~~~~~~~~~~~~~~~~                               1,359,655,602.   33       1,186,913,182.
                                34   Total liabilities and net assets/fund balances ••••••••••••••••                        2,650,194,600.   34       2,483,898,934.
                                                                                                                                                       Form 990 (2018)




  832011 12-31-18
                                                                                            12
19531107 135671 AARPFINAL                                                       2018.04030 AARP                                                        AARPFIN1
                      Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 14 of 118

  Form 990 (2018)         AARP                                                                                             XX-XXXXXXX            Page 12
   Part XI Reconciliation of Net Assets
                 Check if Schedule O contains a response or note to any line in this Part XI   •••••••••••••••••••••••••••                           X

   1       Total revenue (must equal Part VIII, column (A), line 12) ~~~~~~~~~~~~~~~~~~~~~~~~~~                            1    1,834,948,495.
   2       Total expenses (must equal Part IX, column (A), line 25) ~~~~~~~~~~~~~~~~~~~~~~~~~~                             2    1,588,484,497.
   3       Revenue less expenses. Subtract line 2 from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 3      246,463,998.
   4       Net assets or fund balances at beginning of year (must equal Part X, line 33, column (A)) ~~~~~~~~~~            4    1,359,655,602.
   5       Net unrealized gains (losses) on investments ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                    5     -449,590,782.
   6       Donated services and use of facilities ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       6
   7       Investment expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  7
   8       Prior period adjustments ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              8
   9       Other changes in net assets or fund balances (explain in Schedule O) ~~~~~~~~~~~~~~~~~~~                        9         30,384,364.
  10       Net assets or fund balances at end of year. Combine lines 3 through 9 (must equal Part X, line 33,
           column (B)) •••••••••••••••••••••••••••••••••••••••••••••••                                                     10   1,186,913,182.
   Part XII Financial Statements and Reporting
                 Check if Schedule O contains a response or note to any line in this Part XII •••••••••••••••••••••••••••
                                                                                                                        Yes                          No
   1       Accounting method used to prepare the Form 990:             Cash     X     Accrual          Other
           If the organization changed its method of accounting from a prior year or checked "Other," explain in Schedule O.
   2a      Were the organization's financial statements compiled or reviewed by an independent accountant? ~~~~~~~~~~~~                    2a        X
           If "Yes," check a box below to indicate whether the financial statements for the year were compiled or reviewed on a
           separate basis, consolidated basis, or both:
                  Separate basis             Consolidated basis            Both consolidated and separate basis
       b   Were the organization's financial statements audited by an independent accountant? ~~~~~~~~~~~~~~~~~~~                          2b   X
           If "Yes," check a box below to indicate whether the financial statements for the year were audited on a separate basis,
           consolidated basis, or both:
                  Separate basis         X Consolidated basis              Both consolidated and separate basis
       c   If "Yes" to line 2a or 2b, does the organization have a committee that assumes responsibility for oversight of the audit,
           review, or compilation of its financial statements and selection of an independent accountant?~~~~~~~~~~~~~~~                   2c   X
           If the organization changed either its oversight process or selection process during the tax year, explain in Schedule O.
   3a      As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the Single Audit
           Act and OMB Circular A-133? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     3a        X
       b   If "Yes," did the organization undergo the required audit or audits? If the organization did not undergo the required audit
           or audits, explain why in Schedule O and describe any steps taken to undergo such audits ••••••••••••••••                       3b
                                                                                                                                          Form 990 (2018)




  832012 12-31-18
                                                                        13
19531107 135671 AARPFINAL                                   2018.04030 AARP                                                               AARPFIN1
                      Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 15 of 118

Schedule B                                              Schedule of Contributors                                                      OMB No. 1545-0047


                                                                                                                                        2018
(Form 990, 990-EZ,                               | Attach to Form 990, Form 990-EZ, or Form 990-PF.
or 990-PF)
Department of the Treasury
                                                | Go to www.irs.gov/Form990 for the latest information.
Internal Revenue Service

Name of the organization                                                                                                   Employer identification number

                             AARP                                                                                            XX-XXXXXXX
Organization type (check one):


Filers of:                      Section:


Form 990 or 990-EZ               X    501(c)(   4   ) (enter number) organization


                                      4947(a)(1) nonexempt charitable trust not treated as a private foundation


                                      527 political organization


Form 990-PF                           501(c)(3) exempt private foundation


                                      4947(a)(1) nonexempt charitable trust treated as a private foundation


                                      501(c)(3) taxable private foundation



Check if your organization is covered by the General Rule or a Special Rule.
Note: Only a section 501(c)(7), (8), or (10) organization can check boxes for both the General Rule and a Special Rule. See instructions.


General Rule

     X     For an organization filing Form 990, 990-EZ, or 990-PF that received, during the year, contributions totaling $5,000 or more (in money or
           property) from any one contributor. Complete Parts I and II. See instructions for determining a contributor's total contributions.


Special Rules


           For an organization described in section 501(c)(3) filing Form 990 or 990-EZ that met the 33 1/3% support test of the regulations under
           sections 509(a)(1) and 170(b)(1)(A)(vi), that checked Schedule A (Form 990 or 990-EZ), Part II, line 13, 16a, or 16b, and that received from
           any one contributor, during the year, total contributions of the greater of (1) $5,000; or (2) 2% of the amount on (i) Form 990, Part VIII, line 1h;
           or (ii) Form 990-EZ, line 1. Complete Parts I and II.


           For an organization described in section 501(c)(7), (8), or (10) filing Form 990 or 990-EZ that received from any one contributor, during the
           year, total contributions of more than $1,000 exclusively for religious, charitable, scientific, literary, or educational purposes, or for the
           prevention of cruelty to children or animals. Complete Parts I (entering "N/A" in column (b) instead of the contributor name and address),
           II, and III.


           For an organization described in section 501(c)(7), (8), or (10) filing Form 990 or 990-EZ that received from any one contributor, during the
           year, contributions exclusively for religious, charitable, etc., purposes, but no such contributions totaled more than $1,000. If this box
           is checked, enter here the total contributions that were received during the year for an exclusively religious, charitable, etc.,
           purpose. Don't complete any of the parts unless the General Rule applies to this organization because it received nonexclusively
           religious, charitable, etc., contributions totaling $5,000 or more during the year ~~~~~~~~~~~~~~~ | $


Caution: An organization that isn't covered by the General Rule and/or the Special Rules doesn't file Schedule B (Form 990, 990-EZ, or 990-PF),
but it must answer "No" on Part IV, line 2, of its Form 990; or check the box on line H of its Form 990-EZ or on its Form 990-PF, Part I, line 2, to
certify that it doesn't meet the filing requirements of Schedule B (Form 990, 990-EZ, or 990-PF).


LHA For Paperwork Reduction Act Notice, see the instructions for Form 990, 990-EZ, or 990-PF.                   Schedule B (Form 990, 990-EZ, or 990-PF) (2018)




823451 11-08-18
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 16 of 118

  Schedule B (Form 990, 990-EZ, or 990-PF) (2018)                                                                                               Page 2
  Name of organization                                                                                                Employer identification number

  AARP                                                                                                                   XX-XXXXXXX

   Part I       Contributors   (see instructions). Use duplicate copies of Part I if additional space is needed.

     (a)                                       (b)                                                         (c)                            (d)
     No.                            Name, address, and ZIP + 4                                     Total contributions           Type of contribution

        1                                 N/A                                                                                     Person        X
                                                                                                                                  Payroll
                                                                                               $             10,500.              Noncash
                                                                                                                              (Complete Part II for
                                                                                                                              noncash contributions.)


     (a)                                       (b)                                                         (c)                            (d)
     No.                            Name, address, and ZIP + 4                                     Total contributions           Type of contribution

        2                                 N/A                                                                                     Person        X
                                                                                                                                  Payroll
                                                                                               $               9,145.             Noncash
                                                                                                                              (Complete Part II for
                                                                                                                              noncash contributions.)


     (a)                                       (b)                                                         (c)                            (d)
     No.                            Name, address, and ZIP + 4                                     Total contributions           Type of contribution

        3                                 N/A                                                                                     Person        X
                                                                                                                                  Payroll
                                                                                               $               7,500.             Noncash
                                                                                                                              (Complete Part II for
                                                                                                                              noncash contributions.)


     (a)                                       (b)                                                         (c)                            (d)
     No.                            Name, address, and ZIP + 4                                     Total contributions           Type of contribution


                                                                                                                                  Person
                                                                                                                                  Payroll
                                                                                               $                                  Noncash
                                                                                                                              (Complete Part II for
                                                                                                                              noncash contributions.)


     (a)                                       (b)                                                         (c)                            (d)
     No.                            Name, address, and ZIP + 4                                     Total contributions           Type of contribution


                                                                                                                                  Person
                                                                                                                                  Payroll
                                                                                               $                                  Noncash
                                                                                                                              (Complete Part II for
                                                                                                                              noncash contributions.)


     (a)                                       (b)                                                         (c)                            (d)
     No.                            Name, address, and ZIP + 4                                     Total contributions           Type of contribution


                                                                                                                                  Person
                                                                                                                                  Payroll
                                                                                               $                                  Noncash
                                                                                                                              (Complete Part II for
                                                                                                                              noncash contributions.)
  823452 11-08-18                                                                                           Schedule B (Form 990, 990-EZ, or 990-PF) (2018)
                                                                    15
19531107 135671 AARPFINAL                               2018.04030 AARP                                                                  AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 17 of 118

  Schedule B (Form 990, 990-EZ, or 990-PF) (2018)                                                                                               Page 3
  Name of organization                                                                                                Employer identification number

  AARP                                                                                                                     XX-XXXXXXX

   Part II      Noncash Property      (see instructions). Use duplicate copies of Part II if additional space is needed.

      (a)
                                                                                                           (c)
     No.                                       (b)                                                                                       (d)
                                                                                                   FMV (or estimate)
    from                      Description of noncash property given                                                                 Date received
                                                                                                   (See instructions.)
    Part I




                                                                                              $


      (a)
                                                                                                           (c)
     No.                                       (b)                                                                                       (d)
                                                                                                   FMV (or estimate)
    from                      Description of noncash property given                                                                 Date received
                                                                                                   (See instructions.)
    Part I




                                                                                              $


      (a)
                                                                                                           (c)
     No.                                       (b)                                                                                       (d)
                                                                                                   FMV (or estimate)
    from                      Description of noncash property given                                                                 Date received
                                                                                                   (See instructions.)
    Part I




                                                                                              $


      (a)
                                                                                                           (c)
     No.                                       (b)                                                                                       (d)
                                                                                                   FMV (or estimate)
    from                      Description of noncash property given                                                                 Date received
                                                                                                   (See instructions.)
    Part I




                                                                                              $


      (a)
                                                                                                           (c)
     No.                                       (b)                                                                                       (d)
                                                                                                   FMV (or estimate)
    from                      Description of noncash property given                                                                 Date received
                                                                                                   (See instructions.)
    Part I




                                                                                              $


      (a)
                                                                                                           (c)
     No.                                       (b)                                                                                       (d)
                                                                                                   FMV (or estimate)
    from                      Description of noncash property given                                                                 Date received
                                                                                                   (See instructions.)
    Part I




                                                                                              $
  823453 11-08-18                                                                                           Schedule B (Form 990, 990-EZ, or 990-PF) (2018)
                                                                   16
19531107 135671 AARPFINAL                              2018.04030 AARP                                                                   AARPFIN1
                     Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 18 of 118

  Schedule B (Form 990, 990-EZ, or 990-PF) (2018)                                                                                                             Page 4
  Name of organization                                                                                                              Employer identification number

  AARP                                                                                                                                  XX-XXXXXXX
   Part III     Exclusively religious, charitable, etc., contributions to organizations described in section 501(c)(7), (8), or (10) that total more than $1,000 for the year
                from any one contributor. Complete columns (a) through (e) and the following line entry. For organizations
                completing Part III, enter the total of exclusively religious, charitable, etc., contributions of $1,000 or less for the year. (Enter this info. once.) | $
                Use duplicate copies of Part III if additional space is needed.
   (a) No.
    from                    (b) Purpose of gift                                 (c) Use of gift                          (d) Description of how gift is held
    Part I




                                                                                 (e) Transfer of gift


                            Transferee's name, address, and ZIP + 4                                          Relationship of transferor to transferee




   (a) No.
    from                    (b) Purpose of gift                                 (c) Use of gift                          (d) Description of how gift is held
    Part I




                                                                                 (e) Transfer of gift


                            Transferee's name, address, and ZIP + 4                                          Relationship of transferor to transferee




   (a) No.
    from                    (b) Purpose of gift                                 (c) Use of gift                          (d) Description of how gift is held
    Part I




                                                                                 (e) Transfer of gift


                            Transferee's name, address, and ZIP + 4                                          Relationship of transferor to transferee




   (a) No.
    from                    (b) Purpose of gift                                 (c) Use of gift                          (d) Description of how gift is held
    Part I




                                                                                 (e) Transfer of gift


                            Transferee's name, address, and ZIP + 4                                          Relationship of transferor to transferee




  823454 11-08-18                                                                                                        Schedule B (Form 990, 990-EZ, or 990-PF) (2018)
                                                                            17
19531107 135671 AARPFINAL                                       2018.04030 AARP                                                                          AARPFIN1
                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 19 of 118
                                                                                                                                          OMB No. 1545-0047
                                               Supplemental Financial Statements
                                                                                                                                           2018
  SCHEDULE D
  (Form 990)                                 | Complete if the organization answered "Yes" on Form 990,
                                           Part IV, line 6, 7, 8, 9, 10, 11a, 11b, 11c, 11d, 11e, 11f, 12a, or 12b.
  Department of the Treasury                                        | Attach to Form 990.                                                  Open to Public
  Internal Revenue Service               |Go to www.irs.gov/Form990 for instructions and the latest information.                           Inspection
  Name of the organization                                                                                                 Employer identification number
                              AARP                                                               XX-XXXXXXX
   Part I         Organizations Maintaining Donor Advised Funds or Other Similar Funds or Accounts.Complete if the
                  organization answered "Yes" on Form 990, Part IV, line 6.
                                                                               (a) Donor advised funds                  (b) Funds and other accounts
    1 Total number at end of year ~~~~~~~~~~~~~~~
    2 Aggregate value of contributions to (during year) ~~~~
    3 Aggregate value of grants from (during year) ~~~~~~
    4 Aggregate value at end of year ~~~~~~~~~~~~~
    5 Did the organization inform all donors and donor advisors in writing that the assets held in donor advised funds
      are the organization's property, subject to the organization's exclusive legal control? ~~~~~~~~~~~~~~~~~~                            Yes               No
   6 Did the organization inform all grantees, donors, and donor advisors in writing that grant funds can be used only
      for charitable purposes and not for the benefit of the donor or donor advisor, or for any other purpose conferring
      impermissible private benefit? ••••••••••••••••••••••••••••••••••••••••••••                                                           Yes               No
   Part II Conservation Easements. Complete if the organization answered "Yes" on Form 990, Part IV, line 7.
    1    Purpose(s) of conservation easements held by the organization (check all that apply).
              Preservation of land for public use (e.g., recreation or education)        Preservation of a historically important land area
              Protection of natural habitat                                              Preservation of a certified historic structure
              Preservation of open space
    2    Complete lines 2a through 2d if the organization held a qualified conservation contribution in the form of a conservation easement on the last
         day of the tax year.                                                                                                 Held at the End of the Tax Year
     a   Total number of conservation easements ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         2a
     b   Total acreage restricted by conservation easements ~~~~~~~~~~~~~~~~~~~~~~~~~~                                   2b
     c   Number of conservation easements on a certified historic structure included in (a) ~~~~~~~~~~~~                 2c
     d   Number of conservation easements included in (c) acquired after 7/25/06, and not on a historic structure
         listed in the National Register ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          2d
    3    Number of conservation easements modified, transferred, released, extinguished, or terminated by the organization during the tax
         year |
    4    Number of states where property subject to conservation easement is located |
    5    Does the organization have a written policy regarding the periodic monitoring, inspection, handling of
         violations, and enforcement of the conservation easements it holds? ~~~~~~~~~~~~~~~~~~~~~~~~~                                    Yes             No
    6    Staff and volunteer hours devoted to monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
         |
    7    Amount of expenses incurred in monitoring, inspecting, handling of violations, and enforcing conservation easements during the year
         |$
    8    Does each conservation easement reported on line 2(d) above satisfy the requirements of section 170(h)(4)(B)(i)
         and section 170(h)(4)(B)(ii)? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       Yes               No
    9    In Part XIII, describe how the organization reports conservation easements in its revenue and expense statement, and balance sheet, and
         include, if applicable, the text of the footnote to the organization's financial statements that describes the organization's accounting for
         conservation easements.
   Part III       Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets.
                  Complete if the organization answered "Yes" on Form 990, Part IV, line 8.
   1a If the organization elected, as permitted under SFAS 116 (ASC 958), not to report in its revenue statement and balance sheet works of art,
      historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide, in Part XIII,
      the text of the footnote to its financial statements that describes these items.
    b If the organization elected, as permitted under SFAS 116 (ASC 958), to report in its revenue statement and balance sheet works of art, historical
      treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide the following amounts
      relating to these items:
      (i) Revenue included on Form 990, Part VIII, line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~ | $
      (ii) Assets included in Form 990, Part X ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ | $
   2 If the organization received or held works of art, historical treasures, or other similar assets for financial gain, provide
      the following amounts required to be reported under SFAS 116 (ASC 958) relating to these items:
    a Revenue included on Form 990, Part VIII, line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ | $
    b Assets included in Form 990, Part X ••••••••••••••••••••••••••••••••••• | $
  LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                    Schedule D (Form 990) 2018
  832051 10-29-18
                                                                        18
19531107 135671 AARPFINAL                                   2018.04030 AARP                                                                  AARPFIN1
                      Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 20 of 118

  Schedule D (Form 990) 2018    AARP                                                              XX-XXXXXXX Page 2
   Part III     Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets(continued)
   3  Using the organization's acquisition, accession, and other records, check any of the following that are a significant use of its collection items
      (check all that apply):
    a       Public exhibition                                          d          Loan or exchange programs
    b       Scholarly research                                         e          Other
    c       Preservation for future generations
   4 Provide a description of the organization's collections and explain how they further the organization's exempt purpose in Part XIII.
   5 During the year, did the organization solicit or receive donations of art, historical treasures, or other similar assets
      to be sold to raise funds rather than to be maintained as part of the organization's collection? ••••••••••••                      Yes            No
   Part IV Escrow and Custodial Arrangements. Complete if the organization answered "Yes" on Form 990, Part IV, line 9, or
             reported an amount on Form 990, Part X, line 21.
   1a Is the organization an agent, trustee, custodian or other intermediary for contributions or other assets not included
      on Form 990, Part X? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                Yes             No
    b If "Yes," explain the arrangement in Part XIII and complete the following table:
                                                                                                                             Amount
    c Beginning balance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   1c
    d Additions during the year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              1d
    e Distributions during the year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1e
    f Ending balance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    1f
   2a Did the organization include an amount on Form 990, Part X, line 21, for escrow or custodial account liability? ~~~~~   Yes                           No
    b If "Yes," explain the arrangement in Part XIII. Check here if the explanation has been provided on Part XIII •••••••••••••
   Part V Endowment Funds. Complete if the organization answered "Yes" on Form 990, Part IV, line 10.
                                                       (a) Current year      (b) Prior year    (c) Two years back   (d) Three years back   (e) Four years back
   1a   Beginning of year balance ~~~~~~~
    b   Contributions ~~~~~~~~~~~~~~
    c   Net investment earnings, gains, and losses
    d   Grants or scholarships ~~~~~~~~~
    e   Other expenditures for facilities
        and programs ~~~~~~~~~~~~~
    f   Administrative expenses ~~~~~~~~
    g   End of year balance ~~~~~~~~~~
   2    Provide the estimated percentage of the current year end balance (line 1g, column (a)) held as:
    a   Board designated or quasi-endowment |                                   %
    b   Permanent endowment |                                  %
    c   Temporarily restricted endowment |                                %
        The percentages on lines 2a, 2b, and 2c should equal 100%.
   3a   Are there endowment funds not in the possession of the organization that are held and administered for the organization
        by:                                                                                                                                          Yes    No
        (i) unrelated organizations ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        3a(i)
        (ii) related organizations ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        3a(ii)
    b   If "Yes" on line 3a(ii), are the related organizations listed as required on Schedule R? ~~~~~~~~~~~~~~~~~~~~                        3b
   4    Describe in Part XIII the intended uses of the organization's endowment funds.
   Part VI      Land, Buildings, and Equipment.
                Complete if the organization answered "Yes" on Form 990, Part IV, line 11a. See Form 990, Part X, line 10.
                    Description of property                  (a) Cost or other       (b) Cost or other        (c) Accumulated              (d) Book value
                                                            basis (investment)         basis (other)            depreciation
   1a Land ~~~~~~~~~~~~~~~~~~~~                                                  46,486,264.                         46,486,264.
    b Buildings ~~~~~~~~~~~~~~~~~~                                             182,780,050.102,826,742.              79,953,308.
    c Leasehold improvements ~~~~~~~~~~                                        117,933,521.            20,228,308.   97,705,213.
    d Equipment ~~~~~~~~~~~~~~~~~
    e Other ••••••••••••••••••••                                               336,540,739.238,513,242. 98,027,497.
  Total. Add lines 1a through 1e. (Column (d) must equal Form 990, Part X, column (B), line 10c.) ••••••••••••• | 322,172,282.
                                                                                                               Schedule D (Form 990) 2018




  832052 10-29-18
                                                                      19
19531107 135671 AARPFINAL                                 2018.04030 AARP                                                                    AARPFIN1
                      Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 21 of 118

  Schedule D (Form 990) 2018 AARP                                                                                              XX-XXXXXXX           Page 3
   Part VII Investments - Other Securities.
                    Complete if the organization answered "Yes" on Form 990, Part IV, line 11b. See Form 990, Part X, line 12.
       (a) Description of security or category (including name of security) (b) Book value     (c) Method of valuation: Cost or end-of-year market value
  (1) Financial derivatives ~~~~~~~~~~~~~~~
  (2) Closely-held equity interests ~~~~~~~~~~~
  (3) Other
     (A)
     (B)
     (C)
     (D)
     (E)
     (F)
     (G)
     (H)
  Total. (Col. (b) must equal Form 990, Part X, col. (B) line 12.) |
   Part VIII Investments - Program Related.
                  Complete if the organization answered "Yes" on Form 990, Part IV, line 11c. See Form 990, Part X, line 13.
                   (a) Description of investment                   (b) Book value             (c) Method of valuation: Cost or end-of-year market value
     (1)
     (2)
     (3)
     (4)
     (5)
     (6)
     (7)
     (8)
     (9)
  Total. (Col. (b) must equal Form 990, Part X, col. (B) line 13.) |
   Part IX        Other Assets.
                  Complete if the organization answered "Yes" on Form 990, Part IV, line 11d. See Form 990, Part X, line 15.
                                                          (a) Description                                                               (b) Book value
     (1)
     (2)
     (3)
     (4)
     (5)
     (6)
     (7)
     (8)
     (9)
  Total. (Column (b) must equal Form 990, Part X, col. (B) line 15.) •••••••••••••••••••••••••••• |
   Part X         Other Liabilities.
                  Complete if the organization answered "Yes" on Form 990, Part IV, line 11e or 11f. See Form 990, Part X, line 25.
  1.                            (a) Description of liability                             (b) Book value
     (1) Federal income taxes
     (2) Post retirement benefits                                                       153,066,672.
     (3)   Deferred            membership              dues                             300,177,272.
     (4)   IBNR      reserve                                                                 4,978,198.
     (5)   Pension           liability                                                  249,922,084.
     (6)
     (7)
     (8)
     (9)
  Total. (Column (b) must equal Form 990, Part X, col. (B) line 25.) ••••• | 708,144,226.
  2. Liability for uncertain tax positions. In Part XIII, provide the text of the footnote to the organization's financial statements that reports the
      organization's liability for uncertain tax positions under FIN 48 (ASC 740). Check here if the text of the footnote has been provided in Part XIII X
                                                                                                                                  Schedule D (Form 990) 2018

  832053 10-29-18
                                                                             20
19531107 135671 AARPFINAL                                        2018.04030 AARP                                                           AARPFIN1
                     Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 22 of 118

  Schedule D (Form 990) 2018      AARP                                                       XX-XXXXXXX                                                        Page 4
  Part XI       Reconciliation of Revenue per Audited Financial Statements With Revenue per Return.
                Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
   1    Total revenue, gains, and other support per audited financial statements ~~~~~~~~~~~~~~~~~~~                                     1
   2    Amounts included on line 1 but not on Form 990, Part VIII, line 12:
    a   Net unrealized gains (losses) on investments ~~~~~~~~~~~~~~~~~~                     2a
    b   Donated services and use of facilities ~~~~~~~~~~~~~~~~~~~~~~                       2b
    c   Recoveries of prior year grants ~~~~~~~~~~~~~~~~~~~~~~~~~                           2c
    d   Other (Describe in Part XIII.) ~~~~~~~~~~~~~~~~~~~~~~~~~~                           2d
    e   Add lines 2a through 2d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             2e
   3    Subtract line 2e from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          3
   4    Amounts included on Form 990, Part VIII, line 12, but not on line 1:
    a   Investment expenses not included on Form 990, Part VIII, line 7b ~~~~~~~~           4a
    b   Other (Describe in Part XIII.) ~~~~~~~~~~~~~~~~~~~~~~~~~~                           4b
    c   Add lines 4a and 4b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               4c
   5    Total revenue. Add lines 3 and 4c. (This must equal Form 990, Part I, line 12.) •••••••••••••••••                                5
   Part XII Reconciliation of Expenses per Audited Financial Statements With Expenses per Return.
                Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
   1    Total expenses and losses per audited financial statements ~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1
   2    Amounts included on line 1 but not on Form 990, Part IX, line 25:
    a   Donated services and use of facilities ~~~~~~~~~~~~~~~~~~~~~~                       2a
    b   Prior year adjustments ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                2b
    c   Other losses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     2c
    d   Other (Describe in Part XIII.) ~~~~~~~~~~~~~~~~~~~~~~~~~~                           2d
    e   Add lines 2a through 2d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             2e
   3    Subtract line 2e from line 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          3
   4    Amounts included on Form 990, Part IX, line 25, but not on line 1:
    a   Investment expenses not included on Form 990, Part VIII, line 7b ~~~~~~~~           4a
    b   Other (Describe in Part XIII.) ~~~~~~~~~~~~~~~~~~~~~~~~~~                           4b
    c   Add lines 4a and 4b ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               4c
   5    Total expenses. Add lines 3 and 4c. (This must equal Form 990, Part I, line 18.) ••••••••••••••••                                5
   Part XIII Supplemental Information.
  Provide the descriptions required for Part II, lines 3, 5, and 9; Part III, lines 1a and 4; Part IV, lines 1b and 2b; Part V, line 4; Part X, line 2; Part XI,
  lines 2d and 4b; and Part XII, lines 2d and 4b. Also complete this part to provide any additional information.



  Part X, Line 2:

  AARP does not believe that there are any unrecognized tax

  benefits/liabilities that should be recorded.




  832054 10-29-18                                                                                                                     Schedule D (Form 990) 2018
                                                                          21
19531107 135671 AARPFINAL                                     2018.04030 AARP                                                                       AARPFIN1
                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 23 of 118
                                                                                                                                           OMB No. 1545-0047
  SCHEDULE F                      Statement of Activities Outside the United States
  (Form 990)                     | Complete if the organization answered "Yes" on Form 990, Part IV, line 14b, 15, or 16.
                                                               | Attach to Form 990.
                                                                                                                                             2018
  Department of the Treasury                                                                                                               Open to Public
  Internal Revenue Service           | Go to www.irs.gov/Form990 for instructions and the latest information.                              Inspection
  Name of the organization                                                                                                 Employer identification number

  AARP                                                                                                                     XX-XXXXXXX
   Part I         General Information on Activities Outside the United States. Complete if the organization answered "Yes" on
                Form 990, Part IV, line 14b.
    1    For grantmakers. Does the organization maintain records to substantiate the amount of its grants and other assistance,
         the grantees' eligibility for the grants or assistance, and the selection criteria used to award the grants or assistance? ~~   X   Yes          No


    2    For grantmakers. Describe in Part V the organization's procedures for monitoring the use of its grants and other assistance outside the
         United States.
    3    Activities per Region. (The following Part I, line 3 table can be duplicated if additional space is needed.)
             (a) Region            (b) Number of (c) Number of (d) Activities conducted in the region             (e) If activity listed in (d)    (f) Total
                                        offices        employees,      (by type) (such as, fundraising, pro-        is a program service,       expenditures
                                                       agents, and                                                                                 for and
                                    in the region     independent gram services, investments, grants to            describe specific type
                                                       contractors                                                                              investments
                                                                         recipients located in the region)       of service(s) in the region    in the region
                                                      in the region
  North America -
  Canada and Mexico,
  but not the United                                             Sponsorship of the IFA 14th Program services -
  States                                         0             0 Global Conference on Aging sponsorship of event                                    10,000.




   3 a Subtotal ~~~~~~                  0             0                                                                                             10,000.
     b Total from continuation
       sheets to Part I ~~~             0             0                                                                                                        0.
     c Totals (add lines 3a
       and 3b) ••••••                   0             0                                                                                             10,000.
  LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                    Schedule F (Form 990) 2018



  832071 10-31-18
                                                                       22
19531107 135671 AARPFINAL                                  2018.04030 AARP                                                                   AARPFIN1
                                             Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 24 of 118

Schedule F (Form 990) 2018          AARP                                                                                  XX-XXXXXXX                                                      Page 2
 Part II  Grants and Other Assistance to Organizations or Entities Outside the United States. Complete if the organization answered "Yes" on Form 990, Part IV, line 15, for any
          recipient who received more than $5,000. Part II can be duplicated if additional space is needed.


 1                                                                                                                                  (g) Amount of        (h) Description        (i) Method of
                             (b) IRS code section                            (d) Purpose of          (e) Amount      (f) Manner of
 (a) Name of organization                                  (c) Region                                                                  noncash             of noncash       valuation (book, FMV,
                            and EIN (if applicable)                               grant             of cash grant cash disbursement assistance             assistance          appraisal, other)
                                                      North America -
                                                      Canada and        Sponsorship of the
                                                      Mexico, but not IFA 14th Global
                                                      the United States Conference on Aging              10,000.                                  0.




 2    Enter total number of recipient organizations listed above that are recognized as charities by the foreign country, recognized as tax-exempt
      by the IRS, or for which the grantee or counsel has provided a section 501(c)(3) equivalency letter ~~~~~~~~~~~~~~~~~~~~~~ |
 3    Enter total number of other organizations or entities ••••••••••••••••••••••••••••••••••••••••••••• |                                                                                    1
                                                                                                                                                                     Schedule F (Form 990) 2018

832072 10-31-18                                                                               23
                                         Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 25 of 118

Schedule F (Form 990) 2018             AARP                                                                              XX-XXXXXXX                                                      Page 3
 Part III Grants and Other Assistance to Individuals Outside the United States. Complete if the organization answered "Yes" on Form 990, Part IV, line 16.
          Part III can be duplicated if additional space is needed.
                                                                  (c) Number of (d) Amount of         (e) Manner of            (f) Amount of         (g) Description of       (h) Method of
    (a) Type of grant or assistance             (b) Region          recipients    cash grant       cash disbursement              noncash           noncash assistance           valuation
                                                                                                                                 assistance                                    (book, FMV,
                                                                                                                                                                             appraisal, other)




                                                                                                                                                                    Schedule F (Form 990) 2018

832073 10-31-18                                                                               24
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 26 of 118

  Schedule F (Form 990) 2018 AARP                                                                                 XX-XXXXXXX          Page 4
   Part IV      Foreign Forms

   1      Was the organization a U.S. transferor of property to a foreign corporation during the tax year? If "Yes," the
          organization may be required to file Form 926, Return by a U.S. Transferor of Property to a Foreign
          Corporation (see Instructions for Form 926) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 X   Yes       No


   2      Did the organization have an interest in a foreign trust during the tax year? If "Yes," the organization
          may be required to separately file Form 3520, Annual Return To Report Transactions With Foreign
          Trusts and Receipt of Certain Foreign Gifts, and/or Form 3520-A, Annual Information Return of Foreign
          Trust With a U.S. Owner (see Instructions for Forms 3520 and 3520-A; don't file with Form 990)~~~~~~~~~~~            Yes   X   No


   3      Did the organization have an ownership interest in a foreign corporation during the tax year? If "Yes,"
          the organization may be required to file Form 5471, Information Return of U.S. Persons With Respect To
          Certain Foreign Corporations (see Instructions for Form 5471) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                        X   Yes       No


   4      Was the organization a direct or indirect shareholder of a passive foreign investment company or a
          qualified electing fund during the tax year? If "Yes," the organization may be required to file Form 8621,
          Information Return by a Shareholder of a Passive Foreign Investment Company or Qualified Electing Fund
          (see Instructions for Form 8621) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       X   Yes       No


   5      Did the organization have an ownership interest in a foreign partnership during the tax year? If "Yes,"
          the organization may be required to file Form 8865, Return of U.S. Persons With Respect to Certain
          Foreign Partnerships (see Instructions for Form 8865) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                            X   Yes       No


   6      Did the organization have any operations in or related to any boycotting countries during the tax year? If
          "Yes," the organization may be required to separately file Form 5713, International Boycott Report (see
          Instructions for Form 5713; don't file with Form 990) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               Yes   X   No


                                                                                                                    Schedule F (Form 990) 2018




  832074 10-31-18
                                                                  25
19531107 135671 AARPFINAL                             2018.04030 AARP                                                          AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 27 of 118

  Schedule F (Form 990) 2018 AARP                                                                                            XX-XXXXXXX                 Page 5
   Part V       Supplemental Information
                Provide the information required by Part I, line 2 (monitoring of funds); Part I, line 3, column (f) (accounting method; amounts of
                investments vs. expenditures per region); Part II, line 1 (accounting method); Part III (accounting method); and Part III, column (c)
                (estimated number of recipients), as applicable. Also complete this part to provide any additional information. See instructions.

  Part I, Line 2:

  AARP's Office of the Chief of Staff reviews and approves all requests for

  contributions, taking into consideration the mission of the donee

  organization and how the contribution will support AARP's goals and

  advance our mission.



  Schedule F, Part IV, Questions 1 and 3 - 5

  Question 1:                AARP invests in several alternative investment funds, some

  of which are, or may invest (directly or indirectly) in, foreign

  corporations.                  AARP will file other IRS forms in connection with such

  investments as necessary.



  Question 3:                AARP invests in several alternative investment funds, some

  of which are, or may invest (directly or indirectly) in, foreign

  corporations.                  AARP will file other IRS forms in connection with such

  investments as necessary.



  Question 4:                AARP invests in several alternative investment funds, some

  of which are, or may invest (directly or indirectly) in, passive

  foreign investment companies.                                   AARP will file other IRS forms in

  connection with such investments as necessary.



  Question 5:                AARP invests in several alternative investment funds, some

  of which are, or may invest (directly or indirectly) in, foreign

  partnerships.                  AARP will file other IRS forms in connection with such

  investments as necessary.


  832075 10-31-18                                                                                                              Schedule F (Form 990) 2018
                                                                       26
19531107 135671 AARPFINAL                                  2018.04030 AARP                                                                  AARPFIN1
                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 28 of 118

   SCHEDULE G                     Supplemental Information Regarding Fundraising or Gaming Activities                                          OMB No. 1545-0047

   (Form 990 or 990-EZ)        Complete if the organization answered "Yes" on Form 990, Part IV, line 17, 18, or 19, or if the
                                             organization entered more than $15,000 on Form 990-EZ, line 6a.                                    2018
  Department of the Treasury                              | Attach to Form 990 or Form 990-EZ.                                                 Open to Public
  Internal Revenue Service
                                         | Go to www.irs.gov/Form990 for instructions and the latest information.                              Inspection
  Name of the organization                                                                                                    Employer identification number
                                 AARP                                                                                         XX-XXXXXXX
   Part I         Fundraising Activities. Complete if the organization answered "Yes" on Form 990, Part IV, line 17. Form 990-EZ filers are not
                  required to complete this part.
    1 Indicate whether the organization raised funds through any of the following activities. Check all that apply.
      a X Mail solicitations                                           e X Solicitation of non-government grants
      b    X  Internet and email solicitations                         f X Solicitation of government grants
      c    X  Phone solicitations                                     g       Special fundraising events
      d       In-person solicitations
    2 a Did the organization have a written or oral agreement with any individual (including officers, directors, trustees, or
        key employees listed in Form 990, Part VII) or entity in connection with professional fundraising services?             X Yes                      No
      b If "Yes," list the 10 highest paid individuals or entities (fundraisers) pursuant to agreements under which the fundraiser is to be
        compensated at least $5,000 by the organization.

                                                                                      (iii) Did                          (v) Amount paid         (vi) Amount paid
       (i) Name and address of individual                                            fundraiser     (iv) Gross receipts to (or retained by)
                                                           (ii) Activity           have custody
                                                                                                                             fundraiser         to (or retained by)
              or entity (fundraiser)                                                or control of       from activity                               organization
                                                                                   contributions?                         listed in col. (i)
  Chapman Cubine & Hussey -                    Direct mail and                      Yes     No
  2000 15th Street North, Ste.                 communications                               X                        0.           548,808.             -548,808.
  M&R Strategic Services - 1101                Creative on-line marketing
  Connecticut Ave., NW, 7th                    services                                     X                        0.            62,315.               -62,315.




  Total •••••••••••••••••••••••••••••••••••••• |                                                                                611,123.           -611,123.
   3 List all states in which the organization is registered or licensed to solicit contributions or has been notified it is exempt from registration
      or licensing.
  AK,AL,AR,CA,CO,CT,DC,FL,GA,IL,KS,KY,MA,MD,ME,MI,MN,MO,MS,NC,ND,NH,NJ,NM,NY
  OH,OK,OR,PA,RI,SC,TN,UT,VA,WA,WI,WV




  LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                                 Schedule G (Form 990 or 990-EZ) 2018
                         See Part IV for continuations
  832081 10-03-18
                                                                       27
19531107 135671 AARPFINAL                                  2018.04030 AARP                                                                        AARPFIN1
                                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 29 of 118

  Schedule G (Form 990 or 990-EZ) 2018            AARP                                                                             XX-XXXXXXX Page 2
   Part II                    Fundraising Events. Complete if the organization answered "Yes" on Form 990, Part IV, line 18, or reported more than $15,000
                              of fundraising event contributions and gross income on Form 990-EZ, lines 1 and 6b. List events with gross receipts greater than $5,000.
                                                                             (a) Event #1           (b) Event #2          (c) Other events
                                                                                                                                                   (d) Total events
                                                                                                                                                 (add col. (a) through
                                                                                                                                                        col. (c))
                                                                              (event type)          (event type)           (total number)
  Revenue




                    1     Gross receipts ~~~~~~~~~~~~~~


                    2     Less: Contributions ~~~~~~~~~~~


                    3     Gross income (line 1 minus line 2) ••••


                    4     Cash prizes ~~~~~~~~~~~~~~~


                    5     Noncash prizes ~~~~~~~~~~~~~
  Direct Expenses




                    6     Rent/facility costs ~~~~~~~~~~~~


                    7     Food and beverages    ~~~~~~~~~~


                     8     Entertainment ~~~~~~~~~~~~~~
                     9     Other direct expenses ~~~~~~~~~~
                    10     Direct expense summary. Add lines 4 through 9 in column (d) ~~~~~~~~~~~~~~~~~~~~~~~~ |
                    11     Net income summary. Subtract line 10 from line 3, column (d) •••••••••••••••••••••••• |
   Part                  III Gaming. Complete if the organization answered "Yes" on Form 990, Part IV, line 19, or reported more than
                               $15,000 on Form 990-EZ, line 6a.
                                                                                              (b) Pull tabs/instant                     (d) Total gaming (add
                                                                               (a) Bingo                              (c) Other gaming
  Revenue




                                                                                            bingo/progressive bingo                    col. (a) through col. (c))


                    1     Gross revenue ••••••••••••••


                    2     Cash prizes ~~~~~~~~~~~~~~~
  Direct Expenses




                    3     Noncash prizes ~~~~~~~~~~~~~


                    4     Rent/facility costs ~~~~~~~~~~~~


                    5     Other direct expenses ••••••••••
                                                                            Yes            %        Yes            %        Yes            %
                    6     Volunteer labor ~~~~~~~~~~~~~                     No                      No                      No


                    7     Direct expense summary. Add lines 2 through 5 in column (d) ~~~~~~~~~~~~~~~~~~~~~~~~ |


                    8     Net gaming income summary. Subtract line 7 from line 1, column (d) ••••••••••••••••••••• |


      9 Enter the state(s) in which the organization conducts gaming activities:
       a Is the organization licensed to conduct gaming activities in each of these states? ~~~~~~~~~~~~~~~~~~~~                                      Yes         No
       b If "No," explain:



  10a Were any of the organization's gaming licenses revoked, suspended, or terminated during the tax year?~~~~~~~~~                                  Yes         No
    b If "Yes," explain:




  832082 10-03-18                                                                                                             Schedule G (Form 990 or 990-EZ) 2018



                                                                                   28
19531107 135671 AARPFINAL                                              2018.04030 AARP                                                               AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 30 of 118

  Schedule G (Form 990 or 990-EZ) 2018 AARP                                                                                XX-XXXXXXX Page 3
  11 Does the organization conduct gaming activities with nonmembers?~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  Yes    No
  12 Is the organization a grantor, beneficiary or trustee of a trust, or a member of a partnership or other entity formed
      to administer charitable gaming? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               Yes    No
  13 Indicate the percentage of gaming activity conducted in:
    a The organization's facility ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 13a                                                      %
    b An outside facility ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 13b                                                          %
  14 Enter the name and address of the person who prepares the organization's gaming/special events books and records:


       Name |


       Address |


  15a Does the organization have a contract with a third party from whom the organization receives gaming revenue? ~~~~~~        Yes         No


     b If "Yes," enter the amount of gaming revenue received by the organization | $                   and the amount
       of gaming revenue retained by the third party | $
     c If "Yes," enter name and address of the third party:


       Name |


       Address |


  16 Gaming manager information:


       Name |


       Gaming manager compensation | $


       Description of services provided |




               Director/officer             Employee                    Independent contractor

  17 Mandatory distributions:
    a Is the organization required under state law to make charitable distributions from the gaming proceeds to
      retain the state gaming license? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             Yes          No
    b Enter the amount of distributions required under state law to be distributed to other exempt organizations or spent in the
      organization's own exempt activities during the tax year | $
  Part IV Supplemental Information. Provide the explanations required by Part I, line 2b, columns (iii) and (v); and Part III, lines 9, 9b, 10b,
               15b, 15c, 16, and 17b, as applicable. Also provide any additional information. See instructions.

  Schedule G, Part I, Line 2b, List of Ten Highest Paid Fundraisers:



  (i) Name of Fundraiser: Chapman Cubine & Hussey

  (i) Address of Fundraiser:

  2000 15th Street North, Ste. 550, Arlington, VA                                                22201



  (i) Name of Fundraiser: M&R Strategic Services

  (i) Address of Fundraiser:
  1101 Connecticut Ave., NW, 7th Floor, Washington, DC                                                  20036
  832083 10-03-18                                                                                         Schedule G (Form 990 or 990-EZ) 2018
                                                                   29
19531107 135671 AARPFINAL                              2018.04030 AARP                                                          AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 31 of 118

  Schedule G (Form 990 or 990-EZ)  AARP                                         XX-XXXXXXX         Page 4
   Part IV      Supplemental Information (continued)



  Part I, Line 2b, Column (v):

  All fundraisers listed above do not raise funds directly for AARP, but

  provide counsel, services, and support to AARP's internal development

  office.



  Schedule G, Part I, Line 2b, column IV

  Chapman Cubine & Hussey:



  Professional fees                           $    548,808

  Advertising costs                                    84,296

  Miscellaneous expenses                                2,039

  Total payments reported

  on Schedule G                                   $635,143



  M&R Strategic Services:



  Professional fees                           $        62,315

  Total payments reported

  on Schedule G                               $        62,315




                                                                            Schedule G (Form 990 or 990-EZ)
  832084 04-01-18
                                                              30
19531107 135671 AARPFINAL                         2018.04030 AARP                          AARPFIN1
                                           Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 32 of 118

SCHEDULE I                                                  Grants and Other Assistance to Organizations,                                                                             OMB No. 1545-0047

(Form 990)                                                 Governments, and Individuals in the United States
                                                         Complete if the organization answered "Yes" on Form 990, Part IV, line 21 or 22.
                                                                                                                                                                                       2018
Department of the Treasury                                                           | Attach to Form 990.                                                                            Open to Public
Internal Revenue Service
                                                                    | Go to www.irs.gov/Form990 for the latest information.                                                            Inspection
Name of the organization                                                                                                                                               Employer identification number
                             AARP                                                                                                                                                  XX-XXXXXXX
  Part I       General Information on Grants and Assistance
  1   Does the organization maintain records to substantiate the amount of the grants or assistance, the grantees' eligibility for the grants or assistance, and the selection
      criteria used to award the grants or assistance? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 X Yes                 No
  2 Describe in Part IV the organization's procedures for monitoring the use of grant funds in the United States.
  Part II    Grants and Other Assistance to Domestic Organizations and Domestic Governments. Complete if the organization answered "Yes" on Form 990, Part IV, line 21, for any
             recipient that received more than $5,000. Part II can be duplicated if additional space is needed.
    1 (a) Name and address of organization          (b) EIN           (c) IRC section       (d) Amount of    (e) Amount of        (f) Method of        (g) Description of      (h) Purpose of grant
                                                                                                                                 valuation (book,
                  or government                                        (if applicable)        cash grant        non-cash                              noncash assistance           or assistance
                                                                                                                                 FMV, appraisal,
                                                                                                               assistance             other)


AARP Foundation                                                                                                                                                        Endowment of $76,976,250
601 E Street, NW                                                                                                                                                       and general support of
Washington, DC 20049                            XX-XXXXXXX 501(c)(3)                     101,600,355.                   0.                                             $24,624,105

Legal Counsel for the Elderly
601 E Street, NW
Washington, DC 20049                            XX-XXXXXXX 501(c)(3)                       2,724,108.                   0.                                             General support
                                                                                                                                                                       Payment to be distributed
America's Charities                                                                                                                                                    to numerous charities
14150 Newbrook Drive Suite 110                                                                                                                                         through AARP's matching
Chantilly, VA 20151                             XX-XXXXXXX 501(c)(3)                          515,992.                  0.                                             gift program

100 Black Men of America, Inc.
141 Auburn Avenue                                                                                                                                                      Sponsorship of 2018 32nd
Atlanta, GA 30303                               XX-XXXXXXX 501(c)(3)                           25,000.                  0.                                             annual conference

Act Now Foundation, Inc.                                                                                                                                               Sponsorship of the 2018
830 Bergan Avenue, Suite 8A                                                                                                                                            Brain Health Fair and
Jersey City, NJ 07306                           XX-XXXXXXX 501(c)(3)                             7,500.                 0.                                             Sponsor-a-room event

Active Transportation Alliance
9 W Hubbard Street, Ste. 402                                                                                                            Sponsorship of the 2018
Chicago, IL 60654                               XX-XXXXXXX 501(c)(3)                           10,000.                  0.              MB Bike the Drive event
 2     Enter total number of section 501(c)(3) and government organizations listed in the line 1 table ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |               405.
 3     Enter total number of other organizations listed in the line 1 table •••••••••••••••••••••••••••••••••••••••••••••••••• |                             68.
LHA     For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                                                             Schedule I (Form 990) (2018)
                             See Part IV for Column (h) descriptions
832101 11-02-18                                                 31
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 33 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Actors Fund of America
729 Seventh Avenue                                                                                                                                              Sponsorship of the 2018
New York, NY 10019                           XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              Actors Fund Gala

3 Percent Movement LLC
415 Cambridge Ave., Ste. 2                                                                                                                                      Sponsorship of Disrupt
Palo Alto, CA 94306                          XX-XXXXXXX                                  75,000.                0.                                              Ageism Conference
                                                                                                                                                                Grant to support Elder
ABA Commission on Law and Aging                                                                                                                                 Abuse and Financial
1050 Connecticut Ave., NW                                                                                                                                       Exploitation and Adult
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        60,000.                0.                                              Guardianship and the

Aging 2.0                                                                                                                                                       Sponsorship of the Aging
44 Tehama Street                                                                                                                                                2.0 Alliance - Optimize
San Francisco, CA 94105                      XX-XXXXXXX                                  22,000.                0.                                              Conference

Alaska Federation of Natives                                                                                                                                    Sponsorship of the 2018
3000 A Street, Ste. 210                                                                                                                                         Alaska Federation of
Anchorage, AK 99503                          XX-XXXXXXX 501(c)(4)                        10,000.                0.                                              Natives Convention

Access Ability Wisconsin, Inc.
5805 E Open MDW
McFarland, WI 53558                          XX-XXXXXXX 501(c)(3)                        60,000.                0.                                              General support

Accretive Capital LLC
1 Campus Martius, Ste. 200                                                                                                                                      Sponsorship of the 2018
Detroit, MI 48226                            XX-XXXXXXX                                  10,000.                0.                                              BZ Women's Wealth Forum

Action Resources International                                                                                                                                  Grant to support AARP's
968 N 9th                                                                                                                                                       livable communities
Laramie, WY 82072                            XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              initiative

African American Mayors                                                                                                                                         Sponsorship of 2018
Association, Inc. - 80 M Street,                                                                                                                                Annual Conference &
SE, Fl. 1 - Washington, DC 20003             XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              Reception
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    32
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 34 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
Alzheimer's Disease and Related
Disorders Association, Inc. - 225
N. Michigan Ave., Fl. 17 -                                                                                                                                      Sponsorship of various
Chicago, IL 60601                            XX-XXXXXXX 501(c)(3)                        25,350.                0.                                              events
                                                                                                                                                                Sponsorship of the
AME Church                                                                                                                                                      Women's Missionary
1134 11th St., NW                                                                                                                                               Society 2018 Annual Board
Washington, DC 20001                         XX-XXXXXXX church                           27,500.                0.                                              Meeting & Luncheon and

AFROPUNK LLC
7725 Gateway Blvd., #4448                                                                                                                                       Sponsorship of Brooklyn
Irvine, CA 92618                             XX-XXXXXXX                                 100,000.                0.                                              NY event
                                                                                                                                                                Grant for improving
Age Friendly Saco Community Center                                                                                                                              mobility and activating
75 Franklin Street, Rm. 204                                                                                                                                     new public spaces and
Saco, ME 04072                     XX-XXXXXXX 501(c)(3)                                   8,570.                0.                                              sponsorship of community

American Heart Association                                                                                                                                      Sponsorship of the 2018
4601 North Fairfax Drive, Ste. 700                                                                                                                              Lawyers Have Heart
Arlington, VA 22203                XX-XXXXXXX 501(c)(3)                                  15,000.                0.                                              Race/Walk
Asian American Advertising
Federation (3AF) - 6230 Wilshire                                                                                                                                Sponsorship of the 2018
Boulevard, #1216 - Los Angeles, CA                                                                                                                              3AF Summit and 2019 3AF
90048                              XX-XXXXXXX 501(c)(6)                                  15,000.                0.                                              Media Consumption Study

American Indian Alaska Native and                                                                                                                               Sponsorship of the 2018
Native Hawaiian Caucus - 3022 S.                                                                                                                                AIANNHC social &
Nova Rd - Pine, CO 80470-7830                XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              activities
                                                                                                                                                                Support for the Community
American National Red Cross                                                                                                                                     Partnership Program &
8550 Arlington Blvd., Ste. 310                                                                                                                                  donation for disaster
Fairfax, VA 22031                            XX-XXXXXXX 501(c)(3)                        11,050.                0.                                              hygiene kits
                                                                                                                                                                Sponsorship of the 2018
Asian American Federation                                                                                                                                       Beyond the Model
120 Wall Street, 9th Fl.                                                                                                                                        Minority: Raising Our
New York, NY 10005                           XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Voices for Equity
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    33
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 35 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
                                                                                                                                                                Sponsorship of the 2018
American Planning Association                                                                                                                                   American Planning
4041 B Street                                                                                                                                                   Association Alaska
Anchorage, AK 99503                          XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Conference
                                                                                                                                                                Sponsorship of the 2018
American Public Health Association                                                                                                                              APHA Annual Meeting &
800 I Street, NW                                                                                                                                                Expo - Creating the
Washington, DC 20001               XX-XXXXXXX 501(c)(3)                                  25,000.                0.                                              Healthiest Nation: Health

American Society on Aging, Inc.                                                                                                                                 Sponsorship of the 2018
575 Market Street, Ste. 2100                                                                                                                                    Aging in America
San Francisco, CA 94105            XX-XXXXXXX 501(c)(3)                                  35,800.                0.                                              Conference
Arizona Prosecuting Attorneys
Advisory Council - 1951 W                                                                                                                                       Sponsorship for the
Camelback Rd., Ste. 202 - Phoenix,                                                                                                                              Multidisciplinary Elder
AZ 85015                           XX-XXXXXXX 501(c)(6)                                  10,000.                0.                                              Abuse Training
Arizona State University
Foundation for a New American                                                                                                                                   Sponsorship of the 2018
University - 555 N Central Ave.,                                                                                                                                Noche de Los Diablos
Ste. 500 - Phoenix, AZ 85004       XX-XXXXXXX 501(c)(3)                                   6,000.                0.                                              event

Asia Society Texas Center                                                                                                                                       Sponsorship of the 2018
1370 Southmore Boulevard                                                                                                                                        AsiaFest Disrupt Aging
Houston, TX 77004                            XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              and Healthy Living Series
                                                                                                                                                                Sponsorship of the 2018
Asian American Journalists                                                                                                                                      AAJA Annual Conference
Association - 5 Third Street, Ste.                                                                                                                              and story telling contest
1108 - San Francisco, CA 94103     XX-XXXXXXX 501(c)(3)                                  35,800.                0.                                              "Your Family Caregiving
                                                                                                                                                                Sponsorship of the "A
Asian Americans Advancing Justice                                                                                                                               Community of Contrasts:
Los Angeles - 1145 Wilshire Blvd.,                                                                                                                              Asian Americans, Native
Fl. 2 - Los Angeles, CA 90017      XX-XXXXXXX 501(c)(3)                                  25,000.                0.                                              Hawaiians, and Pacific

Asian and Pacific Islander
American Vote - 1612 K Street, NW,
#510 - Washington, DC 20006        XX-XXXXXXX 501(c)(3)                                  15,000.                0.                                              General support
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    34
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 36 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
Asian Pacific American Institute
for Congressional Studies - 1001
Connecticut Ave., NW, Ste. 320 -                                                                                                                                Sponsorship of the 2018
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              APAICS Policy Summit
                                                                                                                                                                Sponsorship of the Aspen
Aspen Institute                                                                                                                                                 Institute Financial
2300 N Street, NW, Ste. 700                                                                                                                                     Security Program's
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                       100,000.                0.                                              Leadership Forum on

Association of State Retired
Teacher Executives - 1587 Lee                                                                                                                                   Grant to support the
Street - Charleston, WV 25311      XX-XXXXXXX 501(c)(4)                                   9,000.                0.                                              ASRTE Annual Conference
Association of University of
Puerto Rico Alumni & Friends                                                                                                                                    Sponsorship of the DC
Abroad - PO Box 2600 - Merrifield,                                                                                                                              Hispanic Charity Golf
VA 22116-2600                      XX-XXXXXXX 501(c)(3)                                  15,000.                0.                                              Classic

Association of American Indian                                                                                                                                  Sponsorship of the AI/AN
Physicians - 1225 Sovereign Row,                                                                                                                                2018 Annual Meeting &
Ste. 103 - Oklahoma, OK 73108                XX-XXXXXXX 501(c)(3)                        11,000.                0.                                              Health Conference
Association of Asian Pacific
Community Health Organizations -
101 Callan Ave., Ste. 400 - San                                                                                                                                 Sponsorship of the AAPCHO
Leandro, CA 94577                            XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Story Collection Campaign

Association of Young Americans LLC
64 Marcy Ave., Apt 4
Brooklyn, NY 11211                 XX-XXXXXXX 501(c)(3)                                 350,000.                0.                                              General support

Audubon Nature Institute, Inc.                                                                                                                                  Sponsorship of the 2018
6500 Magazine Street                                                                                                                                            Soul Fest and other
New Orleans, LA 70118                        XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              events
                                                                                                                                                                Sponsorship of the ATX
Austin Up                                                                                                                                                       Aging & Innovation
PO Box 29874                                                                                                                                                    Summit, Longevity
Austin, TX 78755                             XX-XXXXXXX 501(c)(3)                        15,500.                0.                                              Symposium, and 50+ job
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    35
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 37 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Asianweek Foundation                                                                                                                                            Grant to support AARP's
809 Sacramento St.                                                                                                                                              livable communities
San Francisco, CA 94108                      XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              initiative
Association for Practical &                                                                                                                                     Sponsorship of the
Professional Ethics - 2961 West                                                                                                                                 2018-2019 APPE
County Road, 225 South -                                                                                                                                        Intercollegiate Ethics
Greencastle, IN 46135                        XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              Bowl

Back to School of Rhode Island                                                                                                                                  Sponsorship of the
35 Swiss St.                                                                                                                                                    backpack and school
Providence, RI 02909                         XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              supply distribution

Balm in Gilead, Inc.                                                                                                                                            Sponsorship of the
620 Moorefield Park Drive, Ste. 150                                                                                                                             Healthy Churches 2020
Richmond, VA 23236                  XX-XXXXXXX 501(c)(3)                                 20,000.                0.                                              Conference

Association of Chamber of Commerce
Executives - 1330 Braddock Pl.,                                                                                                                                 Sponsorship of the ACCE
Ste. 300 - Alexandria , VA 22314   XX-XXXXXXX 501(c)(6)                                  13,800.                0.                                              National Convention

Bike Pittsburgh, Inc.
188 43rd Street, Ste. #1
Pittsburgh, PA 15201                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Sponsorship of the events

Atlanta Pride Committee, Inc.
1530 Dekalb Ave., NE, Ste. A                                                                                                                                    Sponsorship of the 2018
Atlanta, GA 30307                            XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Atlanta Pride Celebration

Black Women's Agenda, Inc.
5335 Wisconsin Ave., NW, Ste. 440
Washington, DC 20015                         XX-XXXXXXX 501(c)(3)                       110,000.                0.                                              Sponsorship of the event

Blavity, Inc.
900 E 1st Street, Unit 301                                                                                                                                      Sponsorship of the 2018
Los Angeles, CA 90012                        XX-XXXXXXX 501(c)(3)                        85,000.                0.                                              Summit 21 Conference
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    36
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 38 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Augusta Richmond County Government                                                                                                                              Grant to support AARP's
2027 Lumpkin Road                                                                                                                                               livable communities
Augusta, GA 30906                  XX-XXXXXXX government                                 14,000.                0.                                              initiative

Berkshire Regional Planning                                                                                                                                     Grant to support AARP's
Commission - 1 Fenn Street, Ste.                                                                                                                                livable communities
201 - Pittsfield, MA 01201                   XX-XXXXXXX government                       10,000.                0.                                              initiative

Bicycle Coalition of Greater
Philadelphia - 1500 Walnut Street,                                                                                                                              Sponsorship of various
Ste. 1107 - Philadelphia, PA 19102 XX-XXXXXXX 501(c)(3)                                  14,500.                0.                                              events
                                                                                                                                                                Grant for improving
Bicycle Alliance of Minnesota                                                                                                                                   bikeable spaces in the
3745 Minnehaha Avenue                                                                                                                                           community for all ages
Minneapolis, MN 55406                        XX-XXXXXXX 501(c)(3)                        24,500.                0.                                              and sponsorship of

Bike Cleveland                                                                                                                                                  Grant to support AARP's
3000 Bridge Ave., Ste. 1                                                                                                                                        livable communities
Cleveland, OH 44113                          XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              initiative

Capitol Market, Inc.                                                                                                                                            Sponsorship of the 2018
800 Smith Street                                                                                                                                                Market Mixer and Let's
Charleston, WV 25301                         XX-XXXXXXX 501(c)(3)                         7,500.                0.                                              Get Cooking event

Bike Walk Montana Inc.                                                                                                                                          Grant to support AARP's
910 E Lyndale Ave., Ste. E                                                                                                                                      livable communities
Helena, MT 59601                             XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              initiative

BikeShare Hawaii                                                                                                                                                Grant to support AARP's
914 Ala Moana Blvd.                                                                                                                                             livable communities
Honolulu, HI 96815                           XX-XXXXXXX 501(c)(3)                        12,900.                0.                                              initiative
                                                                                                                                                                Sponsorship of the 2018
Black Tie Dinner Inc.                                                                                                                                           Black Tie Dinner Gala to
3824 Cedar Spring Road                                                                                                                                          support the GLBT
Dallas, TX 75219                             XX-XXXXXXX 501(c)(3)                        13,500.                0.                                              community
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    37
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 39 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
                                                                                                                                                                Grant to support AARP's
Black Feet Eagle Shield Center                                                                                                                                  livable communities
5525 Haul Road                                                                                                                                                  initiative and donation
Browning, MT 59417                           XX-XXXXXXX indian tribe                     13,015.                0.                                              for holiday turkeys for

Center for Asian American Media
145 9th Street, Ste. 350                                                                                                                                        Sponsorship of the annual
San Francisco, CA 94103                      XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              CAAMFest Film Festival

Center for Black Equity, Inc.                                                                                                                                   Sponsorship of the 2018
905 6th Street, SW, Ste. 412B                                                                                                                                   CBE LAP National
Washington, DC 20024                         XX-XXXXXXX 501(c)(3)                        30,000.                0.                                              Convening
                                                                                                                                                                Grant to create
Blue Hill Heritage Trust                                                                                                                                        accessibility and improve
157 Hinckley Ridge Road                                                                                                                                         healthy opportunities in
Blue Hill, ME 04614                          XX-XXXXXXX 501(c)(3)                         9,900.                0.                                              the age-friendly coast

Bradbury Sullivan LGBT Community
Center - 522 W Maple Street -                                                                                                                                   Sponsorship of various
Allentown, PA 18101                          XX-XXXXXXX 501(c)(3)                         5,650.                0.                                              events

Bronzelens Atlanta Film Festival
Inc. - 4801 Fulton Industrial
Blvd. - Atlanta, GA 30336                    XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Sponsorship of event

Building Community Workshop                                                                                                                                     Grant to support AARP's
416 S. Ervay Street                                                                                                                                             livable communities
Dallas, TX 75201                             XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              initiative
                                                                                                                                                                Sponsorship of the
Chicago Filmmakers                                                                                                                                              Reeling 2018: The Chicago
5243 N. Clark Street                                                                                                                                            LGBTQ+ International Film
Chicago, IL 60640                            XX-XXXXXXX 501(c)(3)                        16,000.                0.                                              Festival

California Aging & Disability                                                                                                                                   Grant to further
Alliance - 1415 L Street, Ste.                                                                                                                                  long-term services and
1200 - Sacramento, CA 95814                  XX-XXXXXXX 501(c)(4)                        30,000.                0.                                              support
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    38
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 40 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


California Retired Teachers
Association - 1750 Howe Avenue,                                                                                                                                 Grant for the "Everybody
Ste. 630 - Sacramento, CA 95825              XX-XXXXXXX 501(c)(4)                        15,000.                0.                                              Leads" Program

Chief Executive Group LLC
Nine West Broad Street, Ste. 430                                                                                                                                Sponsorship of the Smart
Stamford, CT 06902                           XX-XXXXXXX                                  12,000.                0.                                              Manufacturing Summit

CAMAI Community Health Center                                                                                                                                   Grant to support AARP's
PO Box 211                                                                                                                                                      livable communities
Naknek, AK 99633                             XX-XXXXXXX                                  10,300.                0.                                              initiative

Campaign for Sustainable RX
Pricing - 1025 Vermont Avenue, NW,                                                                                                                              Support for the 2018
Ste. 1130 - Washington, DC 20005   XX-XXXXXXX 501(c)(6)                                  40,000.                0.                                              Strategic Alliance Work

Capitol Conversation & Performing
Arts Series - 1111 19th Street, NW
Ste. 1100 - Washington, DC 20036   XX-XXXXXXX                                            25,000.                0.                                              General Support

Christina Cultural Arts Center,
Inc. - 705 N. Market Street -                                                                                                                                   Sponsorship of the Carols
Wilmington, DE 19801                         XX-XXXXXXX 501(c)(3)                         9,000.                0.                                              in Color event

Ciclavia, Inc.
525 South Hewitt Street                                                                                                                                         Sponsorship of various
Los Angeles, CA 90013                        XX-XXXXXXX 501(c)(3)                        45,000.                0.                                              events

Capitol Hill Village                                                                                                                                            Grant to support AARP's
725 8th Street, SE                                                                                                                                              livable communities
Washington, DC 20003                         XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              initiative

Carriage Town Historic                                                                                                                                          Grant to support AARP's
Neighborhood Association - 703                                                                                                                                  livable communities
Mason Street - Flint, MI 48503               XX-XXXXXXX 501(c)(3)                        22,608.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    39
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 41 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Center for Elders Independence                                                                                                                                  Grant for conducting an
510 17th Street, # 400                                                                                                                                          analysis of the
Oakland, CA 94612                            XX-XXXXXXX 501(c)(3)                         8,000.                0.                                              age-friendly survey
                                                                                                                                                                Grant for improving
Center for Planning Excellence                                                                                                                                  safety through better
100 Lafayette Street                                                                                                                                            pedestrian accessibility
Baton Rouge, LA 70801                        XX-XXXXXXX 501(c)(3)                        35,000.                0.                                              for are residents and

Center for Technology and                                                                                                                                       Grant to support AARP's
Innovation Inc. - 321 Water Street                                                                                                                              livable communities
- Binghamton, NY 13901             XX-XXXXXXX 501(c)(3)                                   5,840.                0.                                              initiative

Latino Center on Aging                                                                                                                                          Sponsorship of the 29th
576 5th Avenue, Ste. 903                                                                                                                                        Golden Age Awards Annual
New York, NY 10036                           XX-XXXXXXX 501(c)(3)                         8,500.                0.                                              Banquet

Charleston Moves                                                                                                                                                Grant to support AARP's
1630 Meeting Street, Ste. 105                                                                                                                                   livable communities
Charleston, SC 29405                         XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              initiative

Chinatown Photographic Society
132 Waverly Place                                                                                                                                               Sponsorship of the 2018
San Francisco, CA 94108                      XX-XXXXXXX 501(c)(3)                        30,000.                0.                                              Senior Portrait Project

Chinese American Coalition for                                                                                                                                  Sponsorship of the 2018
Compassionate Care - PO Box 276 -                                                                                                                               CACCC-Compassion in
Cupertino, CA 95015                          XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Action event
                                                                                                                                                                Sponsorship of 2 US
City Club of Seattle                                                                                                                                            Senatorial debates and
240 2nd Avenue S, Ste. 208                                                                                                                                      8th Congressional
Seattle, WA 98104                            XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              District debate
Coalition to Transform Advanced
Care - 1299 Pennsylvania Avenue,                                                                                                                                Sponsorship of the Annual
NW, Ste. 1175 - Washington, DC                                                                                                                                  Summit and CTAC
20004                                        XX-XXXXXXX 501(c)(3)                       125,000.                0.                                              initiatives
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    40
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 42 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Coles County Council on Aging,
Inc. - 11021 E Co. Rd. 800 N -                                                                                                                                  Sponsorship of various
Charleston, IL 61920                         XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              workshops and events

Civic Nebraska                                                                                                                                                  Grant to support AARP's
1111 Lincoln Mall, Ste. 350                                                                                                                                     livable communities
Lincoln, NE 68508                            XX-XXXXXXX government                       10,000.                0.                                              initiative

Commission on Affairs of the
Elderly - Boston City Hall, Room                                                                                                                                Sponsorship of various
271, One City - Boston, MA 01101             XX-XXXXXXX government                        7,000.                0.                                              events

Civic Ventures dba Encore.org                                                                                                                                   Sponsorship of Encore's
PO Box 29542                                                                                                                                                    20th Anniversary
San Francisco, CA 94129                      XX-XXXXXXX 501(c)(3)                       100,000.                0.                                              Leadership Conference

Clarksville-Montgomery County                                                                                                                                   Sponsorship of 2018
Tourism - 25 Jefferson Street,                                                                                                                                  Welcome Home Veterans
Ste. 300 - Clarksville, TN 37040             XX-XXXXXXX government                       15,000.                0.                                              Celebration
Clay Center for the Arts &
Sciences of West Virginia, Inc. -
One Clay Square - Charleston, WV                                                                                                                                Sponsorship of various
23501                                        XX-XXXXXXX 501(c)(3)                        16,000.                0.                                              events

Community Hospice of NE Florida,
Inc. - 4266 Sunbeam Rd. -                                                                                                                                       Sponsorship of the
Jacksonville, FL 32257                       XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Caregiver Expo

Coconut Grove Arts and Historical                                                                                                                               Sponsorship of the 2018
Association - 3390 Mary Street -                                                                                                                                Coconut Grove Arts
Coconut Grove, FL 33133                      XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Festival
                                                                                                                                                                Sponsorship of the 2018
Conference Board, Inc.                                                                                                                                          West Coast and East Coast
845 Third Avenue                                                                                                                                                Diversity & Inclusion
New York, NY 10022                           XX-XXXXXXX 501(c)(3)                        60,000.                0.                                              Conferences
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    41
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 43 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
                                                                                                                                                                Grant to support AARP's
Community Partners                                                                                                                                              livable communities
1000 N Alameda Street, Ste. 240                                                                                                                                 initiative and
Los Angeles, CA 90012                        XX-XXXXXXX 501(c)(3)                        12,800.                0.                                              sponsorship of events

Congressional Award Foundation                                                                                                                                  Sponsorship of the
379 Ford Office Building                                                                                                                                        Congressional Award
Washington, DC 20515                         XX-XXXXXXX 501(c)(3)                        40,000.                0.                                              Foundation

Congressional Black Caucus                                                                                                                                      Sponsorship of the Annual
Foundation - 1720 Massachusetts                                                                                                                                 Legislative Conference &
Ave., NW - Washington, DC 20036              XX-XXXXXXX 501(c)(3)                        54,400.                0.                                              other events

Congressional Black Caucus
Institute - 413 New Jersey Ave.,                                                                                                                                Sponsorship of the Tunica
SE - Washington, DC 20003                    XX-XXXXXXX 501(c)(4)                         6,700.                0.                                              Policy Conference

Congressional Hispanic Caucus                                                                                                                                   Sponsorship of the
Institute - 911 2nd Street, NE -                                                                                                                                Leadership Conference &
Washington, DC 20002                         XX-XXXXXXX 501(c)(3)                        46,600.                0.                                              other events

Congressional Hispanic Leadership                                                                                                                               Sponsorship of the CHLI
Institute - 734 15th Street, NW,                                                                                                                                Annual Gala & Leadership
Ste. 620 - Washington, DC 20005              XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Awards & Receptions

Congressional Hunger Center
400 N. Capitol St., NW                                                                                                                                          Sponsorship of the Annual
Washington, DC 20001                         XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              Gala

Comunidades Unidas
1750 W Research Way, Ste. 102                                                                                                                                   Sponsorship of various
West Valley City, UT 84119                   XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              events

Congress for the New Urbanism
140 S. Dearborn Street, Ste. 404
Chicago, IL 60603                            XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Sponsorship of event
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    42
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 44 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Congressional Football Game for
Charity - 717 Princess Street -                                                                                                                                 Sponsorship of 2018
Alexandria, VA 22314                         XX-XXXXXXX 501(c)(3)                         7,500.                0.                                              reception event

Congressional Management
Foundation - 216 7th Street, SE,
2nd Fl. - Washington, DC 20003               XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              General support
                                                                                                                                                                Sponsorship for the Smart
Connecticut Institute for the                                                                                                                                   Home on Wheels Show and
Blind - 120 Holcomb Street -                                                                                                                                    grant for establishing a
Hartford, CT 06112                           XX-XXXXXXX 501(c)(3)                        12,500.                0.                                              Smart Home Device Lending

Consumer Federation of America
1620 I Street, NW, Ste. 200                                                                                                                                     Grant for investor
Washington, DC 20006                         XX-XXXXXXX 501(c)(3)                        17,500.                0.                                              testing

Conway Downtown Partnership                                                                                                                                     Grant to support AARP's
900 Oak Street                                                                                                                                                  livable communities
Conway, AR 72032                             XX-XXXXXXX 501(c)(3)                         7,255.                0.                                              initiative
Council for Entrepreneurial
Development - 334 Blackwell
Street, Ste. B012 - Durham, NC                                                                                                                                  Sponsorship of the CED's
27701                                        XX-XXXXXXX 501(c)(3)                        22,500.                0.                                              2018 Tech Conference

County of Dakota                                                                                                                                                Grant to support AARP's
100 Civic Center Parkway                                                                                                                                        livable communities
Burnsville, MN 55337                         XX-XXXXXXX government                       14,000.                0.                                              initiative

County of Santa Clara                                                                                                                                           Sponsorship of the 2018
70 W Hedding Street                                                                                                                                             Seniors' Agenda Network
San Jose, CA 95110                           XX-XXXXXXX government                        6,000.                0.                                              Summit

Crook County Foundation                                                                                                                                         Grant to support AARP's
PO Box 1061                                                                                                                                                     livable communities
Prineville, OR 97754                         XX-XXXXXXX 501(c)(3)                         8,220.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    43
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 45 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Cuyahoga Metropolitan Housing                                                                                                                                   Grant to support AARP's
Authority - 8120 Kinsman Road -                                                                                                                                 livable communities
Cleveland, OH 44104                          XX-XXXXXXX government                       11,430.                0.                                              initiative
                                                                                                                                                                Sponsorship of the 2018
Dallas Mexican American Historical                                                                                                                              DMAHL 10-Year Anniversary
League - PO Box 181885 - Dallas,                                                                                                                                Exhibit at the Texas
TX 75218                           XX-XXXXXXX 501(c)(3)                                  30,000.                0.                                              State Fair and Dallas

Delta Sigma Theta Sorority Inc.                                                                                                                                 Sponsorship of the 48th
PO Box 12663                                                                                                                                                    Central Regional
Kansas City, KS 66112                        XX-XXXXXXX 501(c)(7)                         7,500.                0.                                              Conference

Denver Botanic Gardens Inc.
909 York Street
Denver, CO 80206                                            501(c)(3)                     5,500.                0.                                              Sponsorship of event

Do Something, Inc.
19 West 21st Street, 8th Floor                                                                                                                                  Sponsorship of the Annual
New York, NY 10010                           XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Gala

Denver Civic Ventures Inc.
1515 Arapahoe St., Tower 2, Ste. 40                                                                                                                             Sponsorship of Denver
Denver, CO 80202                    XX-XXXXXXX 501(c)(3)                                 15,000.                0.                                              Start-up Week
                                                                                                                                                                Sponsorship for
Denver Regional Council of                                                                                                                                      activities in support of
Governments - 1290 Broadway, Ste.                                                                                                                               AARP's livable
700 - Denver, CO 80203                       XX-XXXXXXX government                       10,000.                0.                                              communities initiative

Duet Partners in Health and Aging,
Inc. - 555 West Glendale Ave. -                                                                                                                                 Sponsorship of the Family
Phoenix, AZ 85201                  XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Caregiver Symposium

Department of Air Force MWR Fund
2261 Hughes Ave., Ste. 156                                                                                                                                      Sponsorship of events at
Lackland AFB, TX 78236                       XX-XXXXXXX government                        6,500.                0.                                              Nellis AFB
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    44
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 46 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Elder Justice Coalition
1612 K Street, NW, Ste. 200
Washington, DC 20006                         XX-XXXXXXX 501(c)(3)                        26,250.                0.                                              General support

Elder Services of the Merrimack                                                                                                                                 Grant to support AARP's
Valley - 280 Merrimack Street,                                                                                                                                  livable communities
Suite 400 - Lawrence, MA 01843               XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              initiative

Des Moines Arts Festival Inc.
700 Locust Street, Ste. 100                                                                                                                                     Sponsorship of the Des
Des Moines, IA 50309                         XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Moines Arts Festival

Detroit Regional Chamber                                                                                                                                        Sponsorship of the
PO Box 77359                                                                                                                                                    Mackinac Policy
Detroit, MI 48277                            XX-XXXXXXX 501(c)(6)                        20,000.                0.                                              Conference

Diana Gregory                                                                                                                                                   Sponsorship of the 7th
2401 E Camelback Road                                                                                                                                           Annual Senior Awards
Phoenix, AZ 85016                            XX-XXXXXXX 501(c)(3)                         7,500.                0.                                              Luncheon

Excellence in Community                                                                                                                                         Sponsorship of the Annual
10073 Stone Wall Court                                                                                                                                          Excellence in Community
Sandy, UT 84092                              XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              Concert events

Dominousa Inc.
615 F Herndon Avenue                                                                                                                                            Sponsorship of various
Orlando, FL 32803                            XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              events

Ed-U-Care, Inc.                                                                                                                                                 Sponsorship of the
16206 Red Cedar Trail                                                                                                                                           Compassion Fatigue
Dallas, TX 75248                             XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Symposium

Eden Gardens Block Club                                                                                                                                         Grant to support AARP's
12155 Glenfield                                                                                                                                                 livable communities
Detroit, MI 48213                            XX-XXXXXXX 501(c)(3)                        21,000.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    45
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 47 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


FestivAll Charleston West
Virginia, Inc. - 1031 Quarrier                                                                                                                                  Sponsorship of the
St., Ste. C - Charleston, WV 25301 XX-XXXXXXX 501(c)(3)                                   8,000.                0.                                              FestivALL Mayor's Concert
Elevate (Bringing Women Together
to Find Solutions, Inc.) - 1090
Vermont Ave., NW, Ste. 910 -                                                                                                                                    Sponsorship of the
Washington, DC 20005               XX-XXXXXXX 501(c)(4)                                  50,000.                0.                                              Elevate Summit

Financial Innovations Center, Inc.                                                                                                                              Sponsorship of the U.S.
135 South LaSalle, Ste. 2125                                                                                                                                    Financial Health Index
Chicago, IL 60603                  XX-XXXXXXX 501(c)(3)                                 200,000.                0.                                              Survey
Elizabeth Dole Foundation Caring
for Military Families - 600 New
Hampshire Avenue, NW - Washington,                                                                                                                              Sponsorship of the Heroes
DC 20037                           XX-XXXXXXX 501(c)(3)                                  25,000.                0.                                              and History Markers event

Forget Me Not Project                                                                                                                                           Sponsorship of "Daddy's
110 Apostles Court                                                                                                                                              Boys" for prostate cancer
Winston Salem, NC 27107                      XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              education

Florida Council on Aging
1018 Thomasville Rd., Ste. 110                                                                                                                                  Sponsorship of the FCOA
Tallahassee, FL 32303                        XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Conference

Florida Taxwatch Research
Institute, Inc. - 106 N. Bronough                                                                                                                               Sponsorship of the
St. - Tallahassee, FL 32301                  XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Transition Handbook

Foundation for Art and Healing
77 Streans Road                                                                                                                                                 Sponsorship of the
Brookline, MA 02446                XX-XXXXXXX                                             1,000.                0.                                              UnLonely Film Festival
Foundation for the Malcolm
Baldridge National Quality Award -                                                                                                                              Sponsorship of the
1717 Pennsylvania Avenue, NW, Ste.                                                                                                                              Baldridge Foundation
1025 - Washington, DC 20006        XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Conference
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    46
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 48 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
                                                                                                                                                                Sponsorship of the
Gay & Lesbian Victory Institute                                                                                                                                 International LGBTQ
1133 15th Street, NW, #350                                                                                                                                      Leaders Conference &
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              Summits

GLBT Community Center of Colorado
1301 E. Colfax Ave.                                                                                                                                             Sponsorship of the Denver
Denver, CO 80209                             XX-XXXXXXX 501(c)(3)                         7,500.                0.                                              PrideFest

Franklin Center for Global Policy
Exchange - 1155 15th H Street, NW,                                                                                                                              Sponsorship of the Ripon
Ste. 550 - Washington, DC 20005    XX-XXXXXXX 501(c)(3)                                  35,000.                0.                                              Society events

Friends of the Dedham Council on
Aging - 858 High Street - Dedham,                                                                                                                               Grant to support AARP's
MA 02026                                     XX-XXXXXXX 501(c)(3)                         6,600.                0.                                              aging in place initiative
                                                                                                                                                                Support for the Center
Georgetown University                                                                                                                                           for Retirement
3300 Whitehaven St., NW, Ste. 5000                                                                                                                              Initiatives at Georgetown
Washington, DC 20057               XX-XXXXXXX 501(c)(3)                                  35,000.                0.                                              University

Gerontological Society of America                                                                                                                               Grant funding the
1220 L Street, NW, Ste. 901                                                                                                                                     Journalists in Aging
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              Fellowship

Friends of the LCC
2600 Live Oak Street                                                                                                                                            Sponsorship of the Cine
Dallas, TX 75204                             XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              de Oro events
Friends of the National Museum of
the American Latino - 1341 G
Street, NW, 5th Floor -
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              General support

Fund for Cities of Service, Inc.                                                                                                                                Sponsorship of the
120 Park Avenue, 23rd Fl.                                                                                                                                       Engaged Cities Award
New York, NY 10017                           XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Summit
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    47
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 49 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Gala Inc., Grupo De Artistas
3333 14th Street, NW                                                                                                                                            Sponsorship of the GALA
Washington, DC 20010                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Hispanic Theatre

George Kaiser Family Foundation
3048 S. Boston Place                                                                                                                                            Sponsorship of the Tulsa
Tulsa, OK 74114                    XX-XXXXXXX 501(c)(3)                                  40,000.                0.                                              Gathering Place
Greater Indianapolis Metropolitan
Crimestoppers - 9702 E. Washington                                                                                                                              Sponsorship of the spring
Street, Ste. 400 - Indianapolis,                                                                                                                                and fall Community
IN 46229                           XX-XXXXXXX 501(c)(3)                                  15,000.                0.                                              Shred-it Days

German Marshall Fund of the United
States - 1744 R Street, NW -
Washington, DC 20009               XX-XXXXXXX 501(c)(3)                                  50,000.                0.                                              General support
                                                                                                                                                                Sponsorship of 3 Senior
Gleaners Food Bank of Indiana,                                                                                                                                  Mobile Pantry food
Inc. - 3737 Waldemere Avenue -                                                                                                                                  distributions throughout
Indianapolis, IN 46241                       XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Indianapolis

Golf Gives Back, Inc.
1 Vectren Square                                                                                                                                                Sponsorship of charity
Evansville, IN 47708                         XX-XXXXXXX 501(c)(3)                         5,500.                0.                                              golf event

Gospel Music Heritage Month
Foundation - 1507 California
Street, #6 - Houston, TX 77006               XX-XXXXXXX 501(c)(3)                         7,500.                0.                                              Sponsorship of event

Health Evolution Services
555 Mission Street, 23rd Fl.                                                                                                                                    Sponsorship of the Health
San Francisco, CA 94105                      XX-XXXXXXX                                  51,300.                0.                                              Evolution Summit
                                                                                                                                                                Grant for the
Healthy Peninsula                                                                                                                                               implementation of the age
10 Parker Point Road                                                                                                                                            friendly coastal
Blue Hill, ME 04614                          XX-XXXXXXX 501(c)(3)                        11,000.                0.                                              communities action plan
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    48
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 50 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Hispanic Federation
55 Exchange Place, 5th Fl.                                                                                                                                      Sponsorship of the Annual
New York, NY 10005                           XX-XXXXXXX 501(c)(3)                        16,000.                0.                                              Gala and other events

Grand Performances
350 S. Grand Avenue, Ste. A4                                                                                                                                    Sponsorship of various
Los Angeles, CA 90071                        XX-XXXXXXX                                   7,000.                0.                                              events

Hong Kong Dragon Boat Festival in
NY, Inc. - 141-07 20th Avenue,                                                                                                                                  Sponsorship of the Hong
Suite 406 - Whitestone, NY 11357             XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              Kong Dragon Boat Festival

Gold Coasts Arts Center                                                                                                                                         Sponsorship of the Gold
113 Middle Neck Road                                                                                                                                            Coast International Film
Great Neck, NY 11021                         XX-XXXXXXX 501(c)(3)                         7,500.                0.                                              Festival

Greater Boston Convention and
Visitors - 2 Copley Place -                                                                                                                                     Sponsorship of the US
Boston, MA 02116                             XX-XXXXXXX 501(c)(6)                        25,000.                0.                                              Conference of Mayors
                                                                                                                                                                Sponsorship of the
Houston Hispanic Chamber of                                                                                                                                     Women's Leadership
Commerce - 1801 Main St., Ste. 890                                                                                                                              Conference & Business
- Houston, TX 77002                XX-XXXXXXX 501(c)(6)                                  20,000.                0.                                              Expo

Human Rights Campaign, Inc.
1640 Rhode Island Avenue, NW                                                                                                                                    Sponsorship of the 22nd
Washington, DC 20036                         XX-XXXXXXX 501(c)(4)                        35,000.                0.                                              Annual National Dinner

Huntsman World Senior Games                                                                                                                                     Sponsorship of the
1070 West 1600 South, Ste. A-103                                                                                                                                Huntsman World Senior
St. George, UT 84770                         XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Games

Greater Manchester Chamber of
Commerce - 54 Hanover Street -                                                                                                                                  Grant to support livable
Manchester, NH 03101                         XX-XXXXXXX 501(c)(6)                        19,660.                0.                                              communities initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    49
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 51 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Greater Cleveland Urban Film
Foundation - 11802 Buckeye Road -                                                                                                                               Sponsorship of film
Cleveland, OH 44120                          XX-XXXXXXX 501(c)(3)                         5,425.                0.                                              festival

Institute for International
Research - 708 3rd Avenue - New                                                                                                                                 Sponsorship of the
York, NY 10017                               XX-XXXXXXX                                  33,150.                0.                                              Finovate Event

Greater Indianapolis Chamber of
Commerce - 111 Monument Circle,                                                                                                                                 Sponsorship of the
Ste. 1950 - Indianapolis, IN 46204 XX-XXXXXXX 501(c)(6)                                  10,000.                0.                                              Indiana Senatorial Debate

Guiding Lights
PO Box 4456                                                                                                                                                     Sponsorship of the
Miami Lakes, FL 33014                        XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Caregivers Summit

Japanese American Citizens League
1765 Sutter Street                                                                                                                                              Sponsorship of the JACL
San Francisco, CA 94115                      XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              National Convention

Jaz Jordan, Inc. c/o I Hear Music
11084 Conrey Road
Cincinnati, OH 45249                         XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              Sponsorship of events
                                                                                                                                                                Sponsorship of the
John F. Kennedy Center for the                                                                                                                                  National Symphony
Performing Arts - 2700 F Street,                                                                                                                                Orchestra Pops Season And
NW - Washington, DC 20566                    XX-XXXXXXX 501(c)(3)                       183,971.                0.                                              Gala and support for the

Habitat For Humanity of Durham,
Inc. - 215 N. Church Street -                                                                                                                                   Grant to support AARP's
Durham, NC 27701                             XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              aging in place initiative

Habitat For Humanity of Greater
Lowell, Inc. - 124 Main Street -                                                                                                                                Grant to support AARP's
Westford, MA 01886                           XX-XXXXXXX 501(c)(3)                        12,098.                0.                                              aging in place initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    50
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 52 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Habitat For Humanity of Weber
Davis, Inc. - 2955 Harrison Blvd.,                                                                                                                              Grant to support AARP's
#202 - Ogden, UT 84403             XX-XXXXXXX 501(c)(3)                                  25,000.                0.                                              aging in place initiative
                                                                                                                                                                Sponsorship of the 2018
HCI Human Capital Institute, Inc.                                                                                                                               HCI Inclusive Diversity
1130 Main Street                                                                                                                                                Conference and 2018 HCI
Cincinnati, OH 45202                         XX-XXXXXXX                                  51,300.                0.                                              Strategic Talent

Hearing Loss Association of
America - 16 Valley Front -                                                                                                                                     Grant to support AARP's
Plymouth, MA 02360                           XX-XXXXXXX 501(c)(3)                         9,800.                0.                                              aging in place initiative

Labor Council for Latin American
Advancement - 815 16th St., NW,                                                                                                                                 Sponsorship of the LULAA
3rd Floor - Washington, DC 20006             XX-XXXXXXX 501(c)(3)                        40,000.                0.                                              National Convention

Lambda Legal Defense and Education                                                                                                                              General Support and
Fund - 120 Wall Street, 19th Floor                                                                                                                              sponsorship of the LAMBDA
- New York, NY 10005               XX-XXXXXXX 501(c)(3)                                  30,000.                0.                                              Legal event

HelpAge USA, Inc.                                                                                                                                               Support for the Examining
1730 M Street, NW, Ste. 1000                                                                                                                                    the Evidence of Existing
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              Ageism Campaign

Latin American Community Center
403 North Van Buren Street
Wilmington, DE 19805                         XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Sponsorship of event

Inclusive Collective Inc.
2034 5th Avenue, 1A                                                                                                                                             Sponsorship of Design
New York, NY 10035                           XX-XXXXXXX                                  17,000.                0.                                              with Disability event

Indiana Debate Commission
3909 N. Meridian Street                                                                                                                                         Sponsorship of Indiana
Indianapolis, IN 46208                       XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Senatorial Debates
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    51
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 53 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Indianapolis Public Transportation                                                                                                                              Grant to support AARP's
Corporation - 1501 West Washington                                                                                                                              livable communities
St. - Indianapolis, IN 46222       XX-XXXXXXX government                                 22,000.                0.                                              initiative

Lexington Fayette Urban County
Government - 200 East Main St. -                                                                                                                                Grant to support AARP's
Lexington, KY 40507                          XX-XXXXXXX government                        9,998.                0.                                              aging in place initiative

Infrastructure DC
1156 15th Street, NW, Ste. 600
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              General support

Little Company of Mary Hospital                                                                                                                                 Sponsorship of the Annual
Foundation - 2800 West 95th Street                                                                                                                              Beverly Breast Cancer
- Evergreen Park, IL 60805         XX-XXXXXXX 501(c)(3)                                  15,000.                0.                                              Walk
                                                                                                                                                                Sponsorship of the Annual
Local Government Commission                                                                                                                                     New Partners for Smart
1303 J Street, Ste. 250                                                                                                                                         Growth and Yosemite
Sacramento, CA 95814                         XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Policy Makers Conference
                                                                                                                                                                Grant to support AARP's
Innovations in Aging Collaborative                                                                                                                              livable communities and
1122 N El Paso Street                                                                                                                                           aging in place
Colorado Springs, CO 80903         XX-XXXXXXX 501(c)(3)                                  12,000.                0.                                              initiatives

LULAC Institute                                                                                                                                                 Sponsorship of the
1133 19th Street, NW, Ste. 1000                                                                                                                                 National Convention &
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        55,000.                0.                                              Expo and other events
                                                                                                                                                                Sponsorship of the
Institute of Church Administration                                                                                                                              National Consultation for
and Management - 676 Beckwith                                                                                                                                   the Conference of
Street, NW - Atlanta, GA 30314     XX-XXXXXXX 501(c)(3)                                  20,000.                0.                                              National Black Churches

Insure the Good Life
1805 N 60th Street                                                                                                                                              Support for Medicare
Omaha, NE 68104                              XX-XXXXXXX                                  10,000.                0.                                              expansion efforts
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    52
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 54 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


International Examiner
409 Maynard Avenue,S, 203
Seattle, WA 98104                            XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              General Support

Jack & Jill of America Foundation
1930 17th Street, NW                                                                                                                                            Sponsorship of the
Washington, DC 20009                         XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              National Convention

March of Dimes Foundation
2120 Washington Blvd., Ste. 325                                                                                                                                 Sponsorship of the
Arlington, VA 22204                          XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Gourmet Gala

March on Washington Film Festival                                                                                                                               Sponsorship of the March
1341 G Street, NW, 5th Floor                                                                                                                                    on Washington Film
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              Festival
                                                                                                                                                                Sponsorship of "Senior
Jewish Healthcare Foundation                                                                                                                                    Connections for Exercise
650 Smithfield Street, Ste. 2400                                                                                                                                & Recreation: Bringing
Pittsburgh, PA 15222                         XX-XXXXXXX 501(c)(3)                        13,000.                0.                                              Livable Community to Life
                                                                                                                                                                Support for the KKF's
Henry J Kaiser Family Foundation                                                                                                                                program on Medicare
2400 Sand Hill Road                                                                                                                                             Policy and work related
Menlo Park, CA 94025                         XX-XXXXXXX 501(c)(3)                       100,000.                0.                                              to the health needs and
Hispanas Organized for Political
Equality California - 634 South
Spring Street, Ste. 920 - Los                                                                                                                                   Sponsorship of the
Angeles, CA 90014                            XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Anniversary Awards Dinner
Massachusetts Institute of
Technology - 77 Massachusetts                                                                                                                                   Grant to support MIT
Avenue, E40-279 - Cambridge, MA                                                                                                                                 AgeLab research &
02319                                        XX-XXXXXXX 501(c)(3)                       275,000.                0.                                              education

MassChallenge, Inc.
21 Drydock Avenue, Ste. 601E                                                                                                                                    Sponsorship of the
Boston, MA 02210                             XX-XXXXXXX 501(c)(3)                       517,500.                0.                                              Pulse@Mass Challenge
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    53
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 55 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


The Mayors Fund for Philadelphia
100 City Hall, Room 708                                                                                                                                         Sponsorship of the Philly
Philadelphia, PA 19107                       XX-XXXXXXX government                       10,000.                0.                                              Free Streets event

Hispanic Heritage Foundation
1001 Pennsylvania Avenue, 7th Fl.                                                                                                                               Sponsorship of the
Washington, DC 20004                         XX-XXXXXXX 501(c)(3)                        40,000.                0.                                              Hispanic Heritage Awards

Historic Bridge Main Street South                                                                                                                               Grant to support AARP's
Valley - 318 Isleta Blvd, SW -                                                                                                                                  livable communities
Albuquerque, NM 87105                        XX-XXXXXXX government                       20,000.                0.                                              initiative

Hood River County Chamber of                                                                                                                                    Grant to support AARP's
Commerce - 720 E Port Marina Drive                                                                                                                              livable communities
- Hood River, OR 97031             XX-XXXXXXX 501(c)(6)                                   7,000.                0.                                              initiative

Mesa Arts Center Foundation
One East Main Street
Mesa, AZ 85201                               XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              Sponsorship of the events

Johnson County Park and Recreation                                                                                                                              Grant to support AARP's
Foundation - 7900 Renner Road -                                                                                                                                 livable communities
Lenexa, KS 66219                   XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              initiative

Joint Chinese University Alumni of
Southern California - 1918 Central                                                                                                                              Sponsorship of various
Avenue - South El Monte, CA 91733 XX-XXXXXXX 501(c)(7)                                    6,000.                0.                                              events
                                                                                                                                                                Grant to support the
Kean University Foundation, Inc.                                                                                                                                implementation of the
1000 Morris Ave., T130                                                                                                                                          "Thriving in Community"
Union, NJ 07083                              XX-XXXXXXX 501(c)(3)                         8,000.                0.                                              2018 program

Kenaitze Indian Tribe                                                                                                                                           Grant to support AARP's
PO Box 988                                                                                                                                                      livable communities
Kenai, AK 99611                              XX-XXXXXXX indian tribe                     15,368.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    54
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 56 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Milken Institute                                                                                                                                                Support for membership to
1250 Fourth Street                                                                                                                                              the 2018 Aging Advisory
Santa Monica, CA 90401                       XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              Board

Kennedy King Memorial Initiative
601 E 17th Street                                                                                                                                               Sponsorship of the KKMI
Indianapolis, IN 46236                       XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              50th Anniversary event

Mission Economic Development                                                                                                                                    Support for the MEDA
Agency - 2301 Mission Street, Ste.                                                                                                                              Closing the Women's
301 - San Francisco, CA 94110      XX-XXXXXXX 501(c)(3)                                  35,000.                0.                                              Wealth Gap Initiative

Kentucky State University                                                                                                                                       Sponsorship of the 2018
Foundation, Inc. - PO Box 4210 -                                                                                                                                Kentucky State University
Frankfort, KY 40604                          XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Class Reunion event

Motown Historical Museum
2648 West Grand Boulevard
Detroit, MI 48208                            XX-XXXXXXX 501(c)(3)                        75,000.                0.                                              General support
                                                                                                                                                                Sponsorship of a
Museum of African American History                                                                                                                              Grandparent's Day event
315 East Warren Avenue                                                                                                                                          and Black History Month
Detroit, MI 48201                  XX-XXXXXXX 501(c)(3)                                   5,500.                0.                                              programs

Music Hall Center for the
Performing Arts - 350 Madison Ave.                                                                                                                              Sponsorship of the
- Detroit, MI 48226                XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Detroit Music Weekend
                                                                                                                                                                Sponsorship of the 35th
NALEO Education Fund                                                                                                                                            NALEO Annual Conference
1122 W. Washington Blvd., 3rd Fl.                                                                                                                               and Edward R. Roybal
Los Angeles, CA 90015              XX-XXXXXXX 501(c)(3)                                  30,000.                0.                                              Legacy Gala
National Association of Gay &                                                                                                                                   Sponsorship of the
Lesbian Real Estate Professionals,                                                                                                                              NAGLREP National LGBT
Inc. - 1365 Bourne Drive -                                                                                                                                      Real Estate Conference
Jupiter, FL 33458                  XX-XXXXXXX 501(c)(3)                                  25,000.                0.                                              and Housing Policy Summit
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    55
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 57 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Association of Hispanic Ministers
of Greater Miami, Inc. - PO Box                                                                                                                                 Sponsorship of various
4456 - Miami Lakes, FL 33014       XX-XXXXXXX                                            16,000.                0.                                              events
National Association of States                                                                                                                                  Sponsorship of the
United for Aging & Disabilities -                                                                                                                               National Home and
1201 15th Street, NW, Ste. 350 -                                                                                                                                Community Based Services
Washington, DC 20005               XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Conference
National Association of State
Utility Consumer Advocates - 8380
Colesville Road, Ste. 101 - Silver                                                                                                                              Sponsorship of the NASUCA
Spring, MD 20910                   XX-XXXXXXX 501(c)(4)                                  15,000.                0.                                              Annual Meeting
                                                                                                                                                                Grant to support the
National Academy of Sciences                                                                                                                                    conduct of a Global
500 Fifth Street, NW                                                                                                                                            Roadmap for Healthy
Washington, DC 20001                         XX-XXXXXXX 501(c)(3)                       570,000.                0.                                              Longevity and sponsorship

National Academy of Social
Insurance - 1200 New Hampshire                                                                                                                                  Sponsorship of the 2018
Ave., NW - Washington, DC 20001              XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Robert M. Ball Award

National American Indian Housing                                                                                                                                Sponsorship of the
Council - 122 C Street, NW, Ste.                                                                                                                                National Convention and
350 - Washington, DC 20001                   XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Legal Symposium

National Archives Foundation
700 Pennsylvania Ave., NW                                                                                                                                       Sponsorship of the
Washington, DC 20408                         XX-XXXXXXX 501(c)(3)                       125,000.         125,000.                                               Congressional Open House
National Association for
Advancement of Colored People -
4805 Mt. Hope Drive - Baltimore,                                                                                                                                Sponsorship of the Annual
MD 21215                                     XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              Convention
National Association of Black                                                                                                                                   Sponsorship of the Annual
Owned Broadcasters - 1201                                                                                                                                       NABOB Fall Broadcast
Connecticut Ave., NW, Ste. 200 -                                                                                                                                Management Conference &
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        30,000.                0.                                              The Power of Urban Radio
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    56
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 58 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


National Alaska Native American                                                                                                                                 Sponsorship of the
Indian Nurses Association - 418                                                                                                                                 NANAINA National
Russell Drive S - Holmen, WI 54636 XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Conference

National Alliance of Healthcare                                                                                                                                 Sponsorship of Leadership
1015 18th Street, NW, Ste. 730                                                                                                                                  Summit and mid-year
Washington, DC 20036                         XX-XXXXXXX 501(c)(6)                        25,000.                0.                                              meeting

National Cares Mentoring Movement                                                                                                                               Sponsorship of the
5 Penn Plaza, 15th Floor                                                                                                                                        Community Wellness
New York, NY 10001                           XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              Circles
National Coalition on Black Civic                                                                                                                               Sponsorship of the NCBCP
Participation - 1050 Connecticut                                                                                                                                - Black Women's
Ave., NW, Ste. 500 - Washington,                                                                                                                                Roundtable Strategic
DC 20036                                     XX-XXXXXXX 501(c)(3)                       130,000.                0.                                              Initiative-Empowerment

National Coalition on Health Care
1825 K Street, NW, Ste. 411
Washington, DC 20006                         XX-XXXXXXX 501(c)(3)                       280,000.                0.                                              General support

National College of Probate Judges
300 Newport Avenue                                                                                                                                              Sponsorship of Fall
Williamsburg, VA 23185             XX-XXXXXXX 501(c)(3)                                  12,000.                0.                                              Conference
National Association of City
Transportation Officials - 120                                                                                                                                  Sponsorship of the
Park Avenue, 21st Fl. - New York,                                                                                                                               Designing Cities
NY 10017                           XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Conference
                                                                                                                                                                Sponsorship of the NCSL
National Conference of State                                                                                                                                    Executive Committee Task
Legislatures - 7700 East First                                                                                                                                  Force on State and
Place - Denver, CO 80230                     XX-XXXXXXX 501(c)(4)                        10,000.                0.                                              Location Taxation

National Association of Veterans
and Families - 1300 Cooks Lane -                                                                                                                                Sponsorship of veteran
Green Cove Springs, FL 32403                 XX-XXXXXXX 501(c)(3)                        22,500.                0.                                              outreach and other events
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    57
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 59 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
National Consumer Voice for
Quality Long Term Care - 1001
Connecticut Ave., NW, Ste. 632 -                                                                                                                                Sponsorship of the Annual
Washington, DC 20036               XX-XXXXXXX 501(c)(3)                                  20,000.                0.                                              Conference
National Association of Women
Business Owners - 601 Pennsylvania
Ave., NW, S Bldg., Ste. 900 -
Washington, DC 20004               XX-XXXXXXX 501(c)(6)                                  20,000.                0.                                              General Support

National Black Women's Health                                                                                                                                   Grant to assist with a
Project, Inc. - 55 M Street, SE -                                                                                                                               pilot program focused on
Washington, DC 20003                         XX-XXXXXXX 501(c)(3)                        35,000.                0.                                              diabetes education

National Council of Negro Women
633 Pennsylvania Ave., NW                                                                                                                                       Sponsorship of the NCNW
Washington, DC 20004                         XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              National Convention

National Federation of Filipino
American Association - 1322 18th                                                                                                                                Sponsorship of various
Street, NW - Washington, DC 20036            XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              events

National Building Museum
401 F Street, NW                                                                                                                                                Sponsorship of the Summer
Washington, DC 20001                         XX-XXXXXXX 501(c)(3)                       150,000.                0.                                              Block Party
                                                                                                                                                                Sponsorship of the
National Hispanic Council on Aging                                                                                                                              Caregiving Webinar
734 15th Street, NW, Ste. 1050                                                                                                                                  Series, Thought
Washington, DC 20005               XX-XXXXXXX 501(c)(3)                                 120,500.                0.                                              Leadership Roundtables,

National Institute on Retirement
Security - 1612 K Street, NW, Ste.
500 - Washington, DC 20006         XX-XXXXXXX 501(c)(3)                                  12,500.                0.                                              General support

National Coalition of 100 Black                                                                                                                                 Sponsorship of the NCBW
Women - PO Box 13108 -                                                                                                                                          Madam CJ Walker Award and
Philadelphia, PA 19101                       XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Scholarship Luncheon
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    58
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 60 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


National Engineers Week Foundation
1420 King Street                                                                                                                                                Sponsorship of the Future
Alexandria, VA 22314               XX-XXXXXXX 501(c)(3)                                  25,000.                0.                                              City Essay competition
National Partnership for Women &
Families - 1875 Connecticut Ave.,                                                                                                                               Sponsorship of Annual
NW, Ste. 650 - Washington, DC                                                                                                                                   Gala Dinner
20009                              XX-XXXXXXX 501(c)(3)                                  10,000.                0.

National Hispanic Leadership                                                                                                                                    Sponsorship of the NHLA
Agenda Inc. - 815 16th Street, NW,                                                                                                                              Senatorial Anniversary
Fl. 3 - Washington, DC 20006       XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Reception

National Gay & Lesbian Chamber of                                                                                                                               Sponsorship of the NGLCC
Commerce - 1331 F Street, NW, Ste.                                                                                                                              International Business &
900 - Washington, DC 20004         XX-XXXXXXX 501(c)(6)                                  20,000.                0.                                              Leadership Conference

National Urban League                                                                                                                                           Sponsorship of the Annual
120 Wall Street, 8th Floor                                                                                                                                      Conference of Small
New York, NY 10005                           XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              Business Matters Workshop

Native American Journalists                                                                                                                                     Sponsorship of the Annual
Association - 3395 Lindsey Street                                                                                                                               Conference and Career
- Norman, OK 73019                           XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Fair
                                                                                                                                                                Sponsorship of the
NCSL Foundation for State                                                                                                                                       Retirement Security
Legislatures - 7700 East First                                                                                                                                  Initiatives in the States
Place - Denver, CO 80230                     XX-XXXXXXX 501(c)(3)                        50,293.                0.                                              program and membership

National Indian Council on Aging,
Inc. - 10501 Montgomery Blvd., NE,                                                                                                                              Sponsorship of the NICOA
Ste. 210 - Albuquerque, NM 87111   XX-XXXXXXX 501(c)(3)                                  15,000.                0.                                              Conference on Aging

National Law Enforcement Officers
Museum - 901 E Street, NE, Ste.                                                                                                                                 Sponsorship of the Museum
100 - Washington, DC 20004                   XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Opening Shield event
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    59
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 61 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
New York State Department of
Agriculture - Administration
Building, Rm. 460 - Stony Brook,                                                                                                                                Sponsorship of NY State
NY 11794                                     XX-XXXXXXX government                       12,835.                0.                                              Fair

National League of Cities
1301 Pennsylvania Ave., NW                                                                                                                                      Sponsorship of City
Washington, DC 20004                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Summit Solution Session

Northeastern IL Area Agency on
Aging - 400 E Randolph Street,                                                                                                                                  Sponsorship of the Senior
#3725 - Chicago, IL 60601                    XX-XXXXXXX 501(c)(3)                         6,190.                0.                                              Lifestyle Expo
National Low Income Housing
Coalition - 1000 Vermont Avenue,                                                                                                                                Support for the
NW, Ste. 500 - Washington, DC                                                                                                                                   Opportunity Starts at
20005                                        XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              Home Campaign

National Museum of Mexican Art
1852 W 19th Street
Chicago, IL 60608                            XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Sponsorship of event

Odune, Inc.
2308 Grays Ferry Avenue                                                                                                                                         Sponsorship of the
Philadelphia, PA 19146                       XX-XXXXXXX 501(c)(3)                        12,000.                0.                                              ODUNDE365 Festival Week
                                                                                                                                                                Sponsorship of the NNPA
National Newspaper Publishers                                                                                                                                   Black Press Week, Annual
Association, Inc. - 1816 12th                                                                                                                                   Conference, and
Street, NW - Washington, DC 20009            XX-XXXXXXX 501(c)(3)                        40,000.                0.                                              Leadership Awards
                                                                                                                                                                Sponsorship of the OCA
Organization of Chinese Americans                                                                                                                               National Convention and
1322 18th Street, NW                                                                                                                                            Corporate Achievement
Washington, DC 20036               XX-XXXXXXX 501(c)(3)                                  32,000.                0.                                              Awards Gala
Organization of Chinese Americans,
Inc. - Greater Houston Chapter -
9800 Town Park, #142 - Houston, TX                                                                                                                              Sponsorship of the Starry
77036                              XX-XXXXXXX 501(c)(3)                                  15,000.                0.                                              Nite Festivals
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    60
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 62 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


National Women's History Museum
205 S Whiting Street, Ste. 254                                                                                                                                  Sponsorship of the Women
Alexandria, VA 22304                         XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Making History Awards

NationSwell LLC                                                                                                                                                 Sponsorship of the 2018
36 West 20th Street, 6th Fl.                                                                                                                                    NationSwell Rebuild and
New York, NY 10011                           XX-XXXXXXX                                  25,000.                0.                                              Renew Summit

New American Leaders Action Fund
25 W 39th Street, NW, Fl. 14
New York, NY 10018                           XX-XXXXXXX                                  60,000.                0.                                              General support

New Orleans Advocates for LGBT
Elders - 3502 S. Carrollton Avenue
- New Orleans, LA 70118            XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              General support

New Orleans Center for Creative
Arts - 2800 Chartres Street - New
Orleans, LA 70117                            XX-XXXXXXX                                  15,000.                0.                                              General support

National Philanthropic Trust                                                                                                                                    Donation for the
165 Township Line Road, Ste. 1200                                                                                                                               Alzheimer's Disease Data
Jenkin, PA 19046                             XX-XXXXXXX 501(c)(3)                    5,000,000.                 0.                                              Enablement Fund

Pension Rights Center
1350 Connecticut Ave., Ste. 206
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              General Support

Personal Connected Health Alliance                                                                                                                              Sponsorship of the
LLC - 33 W Monroe St., Ste. 1700 -                                                                                                                              Connected Health
Chicago, IL 60603                  XX-XXXXXXX                                            35,000.                0.                                              Conference

Keys to Peace Inc.                                                                                                                                              Grant to support AARP's
PO Box 1724                                                                                                                                                     livable communities
Tavernier, FL 33070                          XX-XXXXXXX 501(c)(3)                         7,985.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    61
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 63 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
                                                                                                                                                                Sponsorship of the
Kimmel Center for the Performing                                                                                                                                Philadelphia
Arts, Inc. - 1500 Walnut Street,                                                                                                                                International Festival of
Fl. 17 - Philadelphia, PA 19102              XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              the Arts

Philadelphia Chinatown Development
Corp - 301 N. 9th St. -                                                                                                                                         Sponsorship of various
Philadelphia, PA 19107             XX-XXXXXXX 501(c)(3)                                  16,000.                0.                                              events
                                                                                                                                                                Sponsorship of the
Philippine Fiesta USA, Inc.                                                                                                                                     Philippine Fiesta in
124 E. 40th Street Ste. 1004                                                                                                                                    America Expo & Cultural
New York, NY 10013                           XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Show

Phoenix Film Foundation
7000 East Mayo Blvd., Ste. 1059                                                                                                                                 Sponsorship of the
Phoenix, AZ 85054                            XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Phoenix Film Festival

Phoenix Parks and Conservation
Foundation - 2700 N. 15th Ave. -                                                                                                                                Sponsorship of various
Phoenix, AZ 85007                            XX-XXXXXXX 501(c)(3)                        19,300.                0.                                              fitness events

Our Lady of the Lake University                                                                                                                                 Sponsorship of the 2018
411 SW 24th Street                                                                                                                                              50 Years Later Holding Up
San Antonio, TX 78207                        XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              the Mirror Conference

New Ulm Area Chamber of Commerce                                                                                                                                Grant to support AARP's
1 N. Minnesota Street                                                                                                                                           livable communities
New Ulm, MN 56073                            XX-XXXXXXX 501(c)(3)                        12,000.                0.                                              initiative

Planting Fields Foundation
1395 Planting Fields Road                                                                                                                                       Sponsorship of the Music
Oyster Bay, NY 11771                         XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              in the Mansion Series

Plaza Cultura Y Arte Foundation
501 N. Main Street                                                                                                                                              Sponsorship of various
Los Angeles, CA 90012                        XX-XXXXXXX 501(c)(3)                        13,850.                0.                                              events
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    62
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 64 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Kitsap County                                                                                                                                                   Grant to support AARP's
614 Division Street                                                                                                                                             livable communities
Port Orchard, WA 98366                       XX-XXXXXXX government                       11,153.                0.                                              initiative

Professional Women in Advocacy
Conference - 9919 Meriden Road -                                                                                                                                Sponsorship of the PWIA
Potomac, MD 20854                            XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Conference

Brandywine Creek Farms
5332 North 400 East
Greenfield, IN 45140                         XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              General Support

Kohn Associates                                                                                                                                                 Sponsorship of the
1140 Harp Street                                                                                                                                                "Sunday Supper" event for
Raleigh, NC 27604                            XX-XXXXXXX                                  12,500.                0.                                              Hurricane Florence Relief

Landmark Partners USA
505 North Village Avenue                                                                                                                                        Sponsorship of the 2018
Rockville Centre, NY 11570                   XX-XXXXXXX                                  15,000.                0.                                              Social Innovation Summit

Latino Community Foundation
235 Montgomery Street, Ste. 1160                                                                                                                                Sponsorship of the 2018
San Francisco, CA 94104                      XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Gubernatorial Forum

Latino Heritage Foundation
1575 Hill Drive
Los Angeles, CA 90041                        XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              General support

Latino Political Network
4220 Holland Drive                                                                                                                                              Sponsorship of the LPN
Des Moines, IA 50310                         XX-XXXXXXX private trust                     6,700.                0.                                              Voter Education Program

Leadership Florida                                                                                                                                              Sponsorship of the
201 E. Park Avenue                                                                                                                                              Florida Gubernatorial and
Tallahassee, FL 32301                        XX-XXXXXXX 501(c)(3)                        37,500.                0.                                              Senator Debates
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    63
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 65 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


League of Oregon Cities                                                                                                                                         Sponsorship of the 2018
1201 Court Street, NW, Ste. 200                                                                                                                                 League of Oregon Cities
Salem, OR 97301                              XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Annual Conference

Living Streets Alliance                                                                                                                                         Grant to support AARP's
PO Box 2641                                                                                                                                                     livable communities
Tucson, AZ 85702                             XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              initiative

Rhode Island Builders Association                                                                                                                               Sponsorship of the RI
450 Veterans Memorial Parkway                                                                                                                                   Home Builders Association
East Providence, RI 02914                    XX-XXXXXXX 501(c)(6)                        15,000.                0.                                              home show
                                                                                                                                                                Sponsorship of the
New York Academy of Medicine                                                                                                                                    Financial Health and
1216 5th Avenue                                                                                                                                                 Wellbeing Later in Life
New York, NY 10029                           XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Symposium

Risen Sword, Inc.                                                                                                                                               Sponsorship of the Un Te
10314 SW 141 Court                                                                                                                                              Para Mama, and Illumina
Miami, FL 33186                              XX-XXXXXXX                                  20,000.                0.                                              events
                                                                                                                                                                Sponsorship of the New
Saint Anselm College                                                                                                                                            Hampshire Institute of
100 Saint Anselm Drive                                                                                                                                          Politics at Saint Anselm
Manchester, NH 03102                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              College
                                                                                                                                                                Sponsorship of the Master
Skinner Leadership Institute                                                                                                                                    Series for Distinguished
5875 Solomons Island Road                                                                                                                                       Clergy and 25th
Tracy's Landing, MD 20779                    XX-XXXXXXX 501(c)(3)                        55,000.                0.                                              Anniversary Legacy
                                                                                                                                                                Sponsorship of the
San Antonio Parks Foundation                                                                                                                                    District 4 Surclovia and
400 North St. Mary's Street, #101                                                                                                                               District 5 WestClovia
San Antonio, TX 78205              XX-XXXXXXX 501(c)(3)                                  28,000.                0.                                              events
San Antonio Tricentennial
Celebration Commission - 101 South                                                                                                                              Sponsorship of the 300
Santa Rosa Avenue - San Antonio,                                                                                                                                San Antonio Tricentennial
TX 78207                           XX-XXXXXXX government                                 33,492.                0.                                              Community Celebration
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    64
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 66 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Lockport Township Park District
1911 Lawrence Avenue
Lockport, IL 60441                           XX-XXXXXXX government                        6,600.                0.                                              Sponsorship of events

Lorraine Civil Rights Museum                                                                                                                                    Sponsorship of the MLK50
Foundation - 450 Mulberry Street -                                                                                                                              - Evening of Storytelling
Memphis, TN 38103                  XX-XXXXXXX 501(c)(3)                                  50,000.                0.                                              event

SC National Association of Social
Workers - 2537 Gervais Street -                                                                                                                                 Sponsorship of the NASW
Columbia, SC 29204                           XX-XXXXXXX 501(c)(6)                        16,000.                0.                                              Spring Symposium

School of Arts and Culture at MHP
1700 Alum Rock Avenue                                                                                                                                           Sponsorship of the La
San Jose, CA 95116                           XX-XXXXXXX 501(c)(3)                         5,750.                0.                                              Ultima Parada event

Senior Services Plus, Inc.
2603 N. Rodgers Avenue                                                                                                                                          Sponsorship of various
Alton, IL 62002                              XX-XXXXXXX 501(c)(3)                         7,259.                0.                                              events

SeniorNavigator.com                                                                                                                                             Sponsorship of the Caring
7501 Boulders View Drive, Rm. 201                                                                                                                               for the Caregiver Hack
North Chesterfield, VA 23225                 XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              event
                                                                                                                                                                Grant to support SAGE
Services and Advocacy for GLBT                                                                                                                                  training, relationship,
Elders - 305 Seventh Avenue, 15th                                                                                                                               and coalition building
Floor - New York, NY 10001                   XX-XXXXXXX 501(c)(3)                        90,000.                0.                                              activities

Searching for Solutions Institute                                                                                                                               Sponsorship of the
29103 Brendisi Way, Ste. 202                                                                                                                                    Imagine Solutions Annual
Naples, FL 34110                             XX-XXXXXXX 501(c)(3)                       130,000.                0.                                              Conference & Programs

Share Our Strength, Inc.
1030 15th Street, NW, Ste. 1100 Wes                                                                                                                             Sponsorship of the DC No
Washington, DC 20005                XX-XXXXXXX 501(c)(3)                                 15,000.                0.                                              Kids Hungry Dinner
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    65
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 67 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Self Help Graphics and Art, Inc.
1300 E 1st Street
Los Angeles, CA 90033                        XX-XXXXXXX 501(c)(3)                         8,000.                0.                                              General support

Society for Human Resource                                                                                                                                      Sponsorship of the
Management Foundation - 1800 Duke                                                                                                                               Diversity & Inclusion
Street - Alexandria, VA 22314                XX-XXXXXXX 501(c)(6)                        10,000.                0.                                              Conference and Exposition

Sioux Empire Fair Association,
Inc. - 100 N. Lyon Blvd. - Sioux                                                                                                                                Sponsorship of the Sioux
Falls, SD 57107                              XX-XXXXXXX 501(c)(5)                         6,000.                0.                                              Empire Fair

Sioux Falls Jazz and Blues Society
301 South Main Ave.                                                                                                                                             Sponsorship of the Sioux
Sioux Falls, SD 57101              XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Falls JazzFest
                                                                                                                                                                Sponsorships of the Smart
Smart Growth America                                                                                                                                            Cities Collaborative and
1125 15th Street, NW, Ste. 450                                                                                                                                  Dangerous by Design
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                        60,000.                0.                                              program

Senior Connections Capital Area                                                                                                                                 Grant to support AARP's
Agency on Aging - 24 East Cary                                                                                                                                  livable communities
Street - Richmond, VA 23219                  XX-XXXXXXX 501(c)(3)                         9,280.                0.                                              initiative
                                                                                                                                                                Sponsorship of the 2018
Smithsonian Institution                                                                                                                                         African American Film
1000 Jefferson Drive, SW                                                                                                                                        Festival and various
Washington, DC 20560                         XX-XXXXXXX government                      257,500.                0.                                              exhibits
                                                                                                                                                                Grant to support the
Senior Law Center                                                                                                                                               replication of the AARP
100 South Broad Street, Ste. 1810                                                                                                                               LCE Systemic Advocacy
Philadelphia, PA 19110                       XX-XXXXXXX 501(c)(3)                       109,750.                0.                                              Pro-Bono Project
                                                                                                                                                                Sponsorship of the 7th
Seventh Episcopal District of the                                                                                                                               Episcopal District
AME Church - 110 Pisgah Church                                                                                                                                  Women's Missionary
Road - Columbia, SC 29203                    XX-XXXXXXX church                           10,000.                0.                                              Society's "God First Fall
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    66
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 68 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


South Dakota State Fair                                                                                                                                         Sponsorship of the South
1060 3rd Street, SW                                                                                                                                             Dakota State Fair and
Huron, SD 57350                    XX-XXXXXXX government                                 10,750.                0.                                              fitness events
South Side Irish St. Patrick's Day
Parade and Heritage Foundation -
3400 W. 111th Street - Chicago, IL                                                                                                                              Sponsorship of the South
60655                              XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Side Irish Fest
Southeastern Association of Area
Agencies on Aging - 9111 Cross
Park Drive, Ste. D 100 -                                                                                                                                        Sponsorship of the 2018
Knoxville, TN 37923                XX-XXXXXXX 501(c)(3)                                   5,750.                0.                                              SE4A Conference

Southwestern Association for
Indian Arts - 215 Washington                                                                                                                                    Sponsorship of the Santa
Avenue - Santa Fe, NM 87501                  XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Fe Indian Market

Southwestern Education Leadership
Training Foundation - 1402 Alabama                                                                                                                              Sponsorship of various
Street - Houston, TX 77004         XX-XXXXXXX                                             7,500.                0.                                              events

Somerset Health Care Foundation,                                                                                                                                Grant to support AARP's
Inc. - 110 Rehill Avenue -                                                                                                                                      livable communities
Somerville, NJ 08876                         XX-XXXXXXX 501(c)(3)                         8,700.                0.                                              initiative

Somos El Futuro Inc.
90 S Swan Street, Ste. 313                                                                                                                                      Sponsorship of the SOMOS
Albany, NY 12210                   XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Conference
Southwestern Pennsylvania
Partnership for Aging - 1323                                                                                                                                    Grant to support AARP's
Freedom road - Cranberry Township,                                                                                                                              livable communities
PA 16066                           XX-XXXXXXX 501(c)(3)                                  11,600.                0.                                              initiative
Springfield Preservation and
Revitalization Council - 1334 1                                                                                                                                 Grant to support AARP's
Walnut Street - Jacksonville, FL                                                                                                                                livable communities
32206                              XX-XXXXXXX 501(c)(3)                                   6,720.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    67
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 69 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


St. Barnabas Senior Services of                                                                                                                                 Sponsorship of the Aging
Los Angeles - 675 S. Carondelet                                                                                                                                 of the Future Conference
Street - Los Angeles, CA 90057               XX-XXXXXXX 501(c)(3)                        27,500.                0.                                              & Aging Summit

State of Arizona                                                                                                                                                Sponsorship of the
100 N. 15th Ave., Ste. 302                                                                                                                                      Governor's Summit on
Phoenix, AZ 85007                            XX-XXXXXXX government                        5,500.                0.                                              Volunteerism
                                                                                                                                                                Sponsorship of the
State of Arkansas                                                                                                                                               Election 2018: Debates
1800 Center Street                                                                                                                                              and Ballot Initiatives
Little Rock, AR 72206                        XX-XXXXXXX government                       15,000.                0.                                              event

Stoked on Salt Inc.                                                                                                                                             Sponsorship of the
PO Box 23382                                                                                                                                                    Hispanic Women of
Oakland Park, FL 33307                       XX-XXXXXXX                                  15,000.                0.                                              Distinction events
Steve Stricker American Family
Insurance Foundation - 6000
American Parkway - Madison, WI                                                                                                                                  Sponsorship of the AFI
53783                                        XX-XXXXXXX 501(c)(3)                        17,500.                0.                                              Championship event

Shepherds Center of Kansas City
Central - 5200 Oak Street - Kansas
City, MO 64112                     XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              General support

Strong Food LA Kitchen
230 W. Ave. 26                                                                                                                                                  Sponsorship of the Shared
Los Angeles, CA 90031                        XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              Plates event

Sun City Area Interfaith Services,                                                                                                                              Sponsorship of the
Inc. - 16752 N. Greasewood Street                                                                                                                               Benevilla Compassion &
- Surprise, AZ 85378               XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Service event
Silicon Valley Community
Foundation - 2440 W El Camino                                                                                                                                   Sponsorship of the
Real, Ste. 300 - Mountain View, CA                                                                                                                              Decision 2018 - The Race
94040                              XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              for Governor Debate
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    68
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 70 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Louisville Jefferson County Metro                                                                                                                               Grant to support AARP's
Government - 810 Barret Avenue,                                                                                                                                 livable communities
Room 329 - Louisville, KY 40204              XX-XXXXXXX government                       11,050.                0.                                              initiative
                                                                                                                                                                Sponsorship of the 50+
Massachusetts Council on Aging                                                                                                                                  job seekers networking
116 Pleasant Street, Ste. 306                                                                                                                                   and training club and
Easthampton, MA 01027                        XX-XXXXXXX 501(c)(3)                         9,500.                0.                                              fall conference
                                                                                                                                                                Sponsorship of the "An
Media Bridges Inc.                                                                                                                                              American Story: Norman
444 4th Street, Ste. 22                                                                                                                                         Mineta and His Legacy"
Davis, CA 95616                              XX-XXXXXXX 501(c)(3)                        35,000.                0.                                              screening events

TenthFuture, Inc.                                                                                                                                               Sponsorship of the Selah
4347 S. Hampton Road, Ste. 245                                                                                                                                  Leadership Encounter for
Dallas, TX 75232                             XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              Women Conference

The New England Council
98 North Washington St., Ste. 201                                                                                                                               Sponsorship of various
Boston, MA 02114                             XX-XXXXXXX 501(c)(6)                        12,500.                0.                                              events

The Advertising Council Inc.
815 2nd Avenue, 9th Floor                                                                                                                                       Sponsorship of the Public
New York, NY 10017                           XX-XXXXXXX 501(c)(3)                        30,000.                0.                                              Service Award Dinner
                                                                                                                                                                Sponsorship of the
The Council of State Governments                                                                                                                                Southern Legislative
Ltd. - 2760 Research Park Drive -                                                                                                                               Conference Annual Meeting
Lexington, KY 40511                          XX-XXXXXXX 501(c)(3)                        45,000.                0.                                              and general support
                                                                                                                                                                Sponsorship of the 2018
The Executive Leadership Council,                                                                                                                               Senior Multicultural
Inc. - 1001 N. Fairfax Street,                                                                                                                                  Leaders Conference and
Ste. 300 - Alexandria, VA 22314              XX-XXXXXXX 501(c)(3)                       191,000.                0.                                              2018 Executive Leadership
                                                                                                                                                                Sponsorship of the 2018
The Leadership Conference                                                                                                                                       Hubert H Humphrey Civil
1620 L Street, NW, Ste. 1100                                                                                                                                    and Human Rights Award
Washington, DC 20036                         XX-XXXXXXX 501(c)(4)                        25,000.                0.                                              Dinner
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    69
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 71 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


The Lily Project, Inc.
4607 Lakeview Canyon Road, Ste. 250
Westlake Village, CA 91361          XX-XXXXXXX 501(c)(3)                                 60,000.                0.                                              General support

The Links Foundation, Inc.                                                                                                                                      Sponsorship of the
1200 Massachusetts Ave., NW                                                                                                                                     National Assembly and
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                       125,750.                0.                                              general support

The LPGA Foundation
100 International Golf Drive                                                                                                                                    Sponsorship of the Bank
Daytona Beach, FL 32124                      XX-XXXXXXX 501(c)(3)                        16,500.                0.                                              of Hope Founders Cup
The National Queer Asian Pacific
Islander Alliance - 233 5th                                                                                                                                     Sponsorship of the 2018
Avenue, Ste. 4A - New York, NY                                                                                                                                  NQAPIA National LGBTQ
10016                                        XX-XXXXXXX 501(c)(3)                        10,500.                0.                                              Conference

The Research Foundation for the
State University of New York - PO
Box 9 - Albany, NY 12201                     XX-XXXXXXX 501(c)(3)                        65,000.                0.                                              General support

The Skoll Foundation                                                                                                                                            Contribution for the 2018
250 University Avenue, Ste. 200                                                                                                                                 Skoll World Forum on
Palo Alto, CA 94301                          XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              Social Entrepreneurship

The Trust for Public Land                                                                                                                                       Grant to support AARP's
1003 Bishop Street, Ste. 740                                                                                                                                    livable communities
Honolulu, HI 96813                           XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              initiative

Joy's House Adult Day Service
2028 E Broadripple Avenue                                                                                                                                       Sponsorship of Caregiving
Indianapolis, IN 46220                       XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              events

Today's Students Tomorrow's
Teachers - 333 Westchester Ave.,
Ste. S208 - White Plains, NY 10604 XX-XXXXXXX 501(c)(3)                                  60,000.                0.                                              General support
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    70
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 72 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
University of South Carolina
School of Medicine - 2 Medical                                                                                                                                  Support for the Food
Park Road, Suite 506 - Columbia,                                                                                                                                Share program and cooking
SC 29203                                     XX-XXXXXXX 501(c)(3)                        25,730.                0.                                              classes for seniors

Trustees of the University of                                                                                                                                   Support for the Oregon
Pennsylvania - Wharton School -                                                                                                                                 Saves Research Study -
Philadelphia, PA 19104                       XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Employee Baseline Survey

University of Wisconsin Foundation                                                                                                                              Sponsorship of the
1848 University Avenue                                                                                                                                          Mayors' Innovation
Madison, WI 53726                  XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Project

Trustees of Tufts College
169 Holland Street
Somerville, MA 02144                         XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              General support
                                                                                                                                                                Sponsorship of the
UnidosUS                                                                                                                                                        UnidosUS National
1126 16th Street, NW, Ste. 600                                                                                                                                  Conference and Leaders in
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                       110,000.                0.                                              Action Summit

US Hispanic Chamber of Commerce
1424 K Street, NW                                                                                                                                               Sponsorship of National
Washington, DC 20005                         XX-XXXXXXX 501(c)(6)                        33,000.                0.                                              Convention
                                                                                                                                                                Sponsorship of the
USAGAINSTALZHEIMERS Network                                                                                                                                     National Alzheimer's
2 Wisconsin Circle, Ste. 800                                                                                                                                    Summit and general
Chevy Chase, MD 20815                        XX-XXXXXXX 501(c)(3)                        75,000.                0.                                              support

United States Conference of Mayors
1620 Eye Street, NW                                                                                                                                             Sponsorship of the Winter
Washington, DC 20006               XX-XXXXXXX government                                 50,000.                0.                                              Leadership Meeting
United States Pan Asian American
Chamber of Commerce Education
Foundation - 1329 18th Street, NW                                                                                                                               Sponsorship of the
- Washington, DC 20036             XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              USPAACC CelebrAsian event
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    71
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 73 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


United Way of Miami Dade, Inc.
3250 SW 3rd Avenue                                                                                                                                              Sponsorship of various
Miami, FL 33129                              XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              events

Universidad Carlos Albizu                                                                                                                                       Sponsorship of the Dr.
Calle Tanca 151                                                                                                                                                 Guillermo Penalosa
San Juan, PR 00902                           XX-XXXXXXX government                        7,000.                0.                                              Conference
                                                                                                                                                                Sponsorship of the 10th
Village to Village Network, Inc.                                                                                                                                Annual Village Gathering:
4818 Washington Blvd.                                                                                                                                           Models for Living: Today
St. Louis, MO 63108                          XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              and Tomorrow

University of Arizona Alumni                                                                                                                                    Sponsorship of the
Association - 1111 N. Cherry                                                                                                                                    Celebration of Excellence
Avenue - Tucson, AZ 85721                    XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Luncheon

University of Arizona Foundation                                                                                                                                Sponsorship of the 2018
1111 N. Cherry Avenue                                                                                                                                           International Conference
Tucson, AZ 85721                             XX-XXXXXXX 501(c)(3)                        12,000.                0.                                              on Aging in the Americas
                                                                                                                                                                Grant for Building
University of Massachusetts Boston                                                                                                                              Sustainability for the
100 Morrissey Blvd.                                                                                                                                             Elder Economic Security
Boston, MA 02125                   XX-XXXXXXX government entity                          12,500.                0.                                              Standard Index

Urban Health Partnerships                                                                                                                                       Grant to support AARP's
Incorporated - 425 NE 22nd Street,                                                                                                                              livable communities
Ste. 401 - Miami, FL 33137         XX-XXXXXXX 501(c)(3)                                  14,500.                0.                                              initiative

Urban League of Louisiana
4640 S Carrollton Ave., Ste. 210                                                                                                                                Sponsorship of various
New Orleans, LA 70119                        XX-XXXXXXX 501(c)(3)                         5,500.                0.                                              events

US Library of Congress
101 Independence Avenue, SE                                                                                                                                     Sponsorship of the
Washington, DC 20540                         XX-XXXXXXX government                       25,000.                0.                                              National Book Festival
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    72
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 74 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Women of Color Empowerment                                                                                                                                      Sponsorship of the Women
Institute, Inc. - 155 E. 55 St.,                                                                                                                                of Color Empowerment
Ste. 4-H - New York, NY 10022                XX-XXXXXXX 501(c)(3)                         6,500.                0.                                              Conference
Women's Business Enterprise
National Council, Inc. - 1120
Connecticut Ave., NW, Ste. 1000 -                                                                                                                               Sponsorship of the 2018
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        20,000.                0.                                              WBENC event

Women's Institute for a Secure
Retirement - 1140 19th St., NW,
Ste. 550 - Washington, DC 20036              XX-XXXXXXX 501(c)(3)                        35,000.                0.                                              General Support

West Virginia Press Services                                                                                                                                    Sponsorship of the WVPA
3422 Pennsylvania Avenue                                                                                                                                        Annual Convention and
Charleston, WV 25302                         XX-XXXXXXX 501(c)(6)                        23,550.                0.                                              news programs
                                                                                                                                                                Sponsorship of the
Wyoming Congressional Award                                                                                                                                     Wyoming Congressional
Council - 314 East 21st Street -                                                                                                                                Award Invitational Golf
Cheyenne, WY 82001                           XX-XXXXXXX 501(c)(3)                        11,500.                0.                                              Tournament
                                                                                                                                                                Grant to improve housing
Verde                                                                                                                                                           issues which affect
6899 NE Columbia Blvd.                                                                                                                                          people's health, safety,
Portland, OR 97218                           XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              and livability

Vermont Folklife Center
88 Main Street                                                                                                                                                  Grant to produce a
Middlebury, VT 05753                         XX-XXXXXXX 501(c)(4)                        25,000.                0.                                              documentary of Caregivers

Village of Deer Park                                                                                                                                            Grant to support AARP's
112 Front Street W                                                                                                                                              livable communities
Deer Park, WI 54007                          XX-XXXXXXX government                       11,600.                0.                                              initiative

Village of Gays Mills                                                                                                                                           Grant to support AARP's
16381 State Highway 131, Ste. 1                                                                                                                                 livable communities
Gays Mills, WI 54631                         XX-XXXXXXX government                        8,263.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    73
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 75 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


William Way LGBT Community Center
1315 Spruce Street                                                                                                                                              Sponsorship of various
Philadelphia, PA 19107                       XX-XXXXXXX 501(c)(3)                         9,000.                0.                                              events

WNET
825 8th Avenue, Fl. 14                                                                                                                                          Sponsorship of the 2018
New York, NY 10019                           XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              WNET Gala Salute
                                                                                                                                                                Sponsorship of the 2018
YMCA of Delaware                                                                                                                                                Pumpkin 5K and Family
100 W. 10th Street, Ste. 1100                                                                                                                                   Health Festival and
Wilmington, DE 19801                         XX-XXXXXXX 501(c)(3)                        15,850.                0.                                              Heritage Dinner

YWCA of Greater Miami Dade, Inc.
351 NW 5th Street                                                                                                                                               Support for Money Smarts
Miami, FL 33128                              XX-XXXXXXX 501(c)(3)                         8,000.                0.                                              workshops

Zeta Phi Beta Sorority, Inc.                                                                                                                                    Sponsorship of the 2018
1734 New Hampshire Avenue, NW                                                                                                                                   National Conference and
Washington, DC 20009                         XX-XXXXXXX 501(c)(7)                        25,000.                0.                                              Zeta Way Grand Boule
Greater Los Angeles Chinatown
Chapter #5282 Of AARP, Inc. - 516
Alta Vista Avenue - South                                                                                                                                       Sponsorship of the 2018
Pasadena, CA 91030                           XX-XXXXXXX 501(c)(4)                         5,100.                0.                                              Community Resource Expo

Metro Bicycle Coalition                                                                                                                                         Purchased 381 flexpost
2100 Oretha Castle Harley Blvd.                                                                                                                                 signs from Traffic
New Orleans, LA 70113                        XX-XXXXXXX 501(c)(3)                         9,351.                0.                                              Solutions, Inc. as an

Colorado Nonprofit Development                                                                                                                                  Grant to support AARP's
Center dba WalkDenver - 4130 Tejon                                                                                                                              livable communities
Street - Denver, CO 80211          XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              initiative

Denise M Brown dba Tad Publishing                                                                                                                               Sponsorship of the Third
& Consulting - 1019 Peterson Unit                                                                                                                               Annual National
A3 - Park Ridge, IL 60068         XX-XXXXXXX                                             15,000.                0.                                              Caregiving Conference
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    74
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 76 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Mendoza Group Inc.                                                                                                                                              Sponsorship of various
9 W Front Street                                                                                                                                                Philadelphia PA outreach
Media, PA 19063                              XX-XXXXXXX                                  10,000.                0.                                              events

MetroLab Network, Inc.
444 N Capitol Street, NW, Ste. 399                                                                                                                              Sponsorship of the 2018
Washington, DC 20001               XX-XXXXXXX 501(c)(3)                                  45,000.                0.                                              MetroLab Network Summit

Metropolitan Mayors Caucus                                                                                                                                      Grant to support AARP's
233 S. Wacker Drive, Ste. 800                                                                                                                                   livable communities
Chicago, IL 60606                            XX-XXXXXXX 501(c)(6)                        20,000.                0.                                              initiative

Microlife Institute, Inc.                                                                                                                                       Grant to support AARP's
185 Montag Circle, Unit 102                                                                                                                                     livable communities
Atlanta, GA 30307                            XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              initiative

Miller Theatre Advisory Board,
Inc. - 6000 Hermann Park Drive -                                                                                                                                Sponsorship of the
Houston, TX 77030                            XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              "Miller Presents" series

Missouri Main Street Connection                                                                                                                                 Sponsorship of the 2018
3044 Shepard of Hills Expressway                                                                                                                                Main Street Now
Branson, MO 65615                            XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Conference
                                                                                                                                                                Sponsorship of the Mount
Mount Saint Mary's University Los                                                                                                                               Saint Mary's University
Angeles - 10 Chester Place - Los                                                                                                                                report of the Status of
Angeles, CA 90007                            XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Women & Girls in
                                                                                                                                                                Sponsorship of the 2018
Montana Secretary of State                                                                                                                                      Montana Governor's
PO Box 4210                                                                                                                                                     Conference on Aging and
Helena, MT 59604                             XX-XXXXXXX government                        9,000.                0.                                              Estate Planning Clinics

New York Public Interest Research
Group - 9 Murray Street, Lower
Level - New York, NY 10007                   XX-XXXXXXX 501(c)(3)                        30,000.                0.                                              General support
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    75
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 77 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
                                                                                                                                                                Sponsorship of the 9th
New York University                                                                                                                                             Biennial Asian American
726 Broadway 9th Floor                                                                                                                                          and Native Hawaiian
New York, NY 10003                           XX-XXXXXXX 501(c)(3)                        25,000.                0.                                              Pacific Islander Health
National Minority Supplier
Development Council, Inc. - 1359                                                                                                                                Sponsorship of the NMSDC
Broadway, 10th Fl. - New York, NY                                                                                                                               Conference and Business
10018                                        XX-XXXXXXX 501(c)(3)                        30,000.                0.                                              Opportunity Exchange

Ohio Association of Foodbanks                                                                                                                                   Grant to provide food
101 E Town Street, Ste. 540                                                                                                                                     security for older adults
Columbus, OH 43215                           XX-XXXXXXX 501(c)(3)                        32,893.                0.                                              in Ohio

Old Colony YMCA                                                                                                                                                 Grant to support AARP's
320 Main Street                                                                                                                                                 livable communities
Brockton, MA 02301                           XX-XXXXXXX 501(c)(3)                         5,120.                0.                                              initiative

Omega Psi Phi Fraternity, Inc.
3951 Snapfinger Parkway                                                                                                                                         Sponsorship of the 81st
Decatur, GA 30035                            XX-XXXXXXX 501(c)(7)                        30,000.                0.                                              Grand Conclave

One Brooklyn Fund, Inc.
209 Joralemon Street
Brooklyn, NY 11201                           XX-XXXXXXX 501(c)(3)                         5,500.                0.                                              General support

Our Pride Encompasses Nashville
PO Box 330931                                                                                                                                                   Sponsorship of the Gay
Nashville, TN 37203                          XX-XXXXXXX 501(c)(3)                         6,500.                0.                                              Pride Festival

Partners for Livable Communities                                                                                                                                Sponsorship Honoring the
1429 21st Street, NW                                                                                                                                            Leaders Who Have Built a
Washington, DC 20036                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Better America event
                                                                                                                                                                Grant to support AARP's
Partnership for Age Friendly                                                                                                                                    livable communities
Communities - PO Box 288 - Fort                                                                                                                                 initiative and
Collins, CO 80522                            XX-XXXXXXX 501(c)(3)                        14,725.                0.                                              sponsorship of Senior
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    76
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 78 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Broward Center for the Performing
Arts - 201 SW 5th Avenue - Fort
Lauderdale, FL 33312                         XX-XXXXXXX                                  22,000.                0.                                              Sponsorship of events

Philadelphia Film Society                                                                                                                                       Sponsorship of the
1412 Chestnut Street                                                                                                                                            Philadelphia Film
Philadelphia, PA 19102                       XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              Festival
                                                                                                                                                                Support for the Economic
Philanthropy New York                                                                                                                                           Security of Seniors and
1500 Broadway, Fl. 7                                                                                                                                            Women Aging in Poverty
New York, NY 10036                           XX-XXXXXXX 501(c)(3)                        50,000.                0.                                              briefs

Pinal Gila Council for Senior
Citizens - 8969 W McCartney Road -                                                                                                                              Sponsorship of AZ4A Aging
Casa Grande, AZ 85194              XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              Summit

Pioneer Valley Transit Authority                                                                                                                                Grant to support AARP's
2808 Main Street                                                                                                                                                livable communities
Springfield, MA 01107                        XX-XXXXXXX government                       10,000.                0.                                              initiative

President and Fellows of Harvard
College - 79 John F Kennedy Street
- Cambridge, MA 02138              XX-XXXXXXX 501(c)(3)                                  95,000.                0.                                              General support

Pride Center of Vermont
255 S Champlain Street, Ste. 12                                                                                                                                 Sponsorship of various
Burlington, VT 05401                         XX-XXXXXXX 501(c)(3)                         7,000.                0.                                              events

Pride Houston, Inc.                                                                                                                                             Sponsorship of the
PO Box 541713                                                                                                                                                   Houston LGBT Pride
Houston, TX 77254                            XX-XXXXXXX 501(c)(3)                        15,000.                0.                                              Celebration
                                                                                                                                                                Grant for Cycling Without
Propel Nonprofits                                                                                                                                               Age Twin Cities in
2801 21st Ave S, Ste. 250                                                                                                                                       support of AARP's livable
Minneapolis, MN 55407                        XX-XXXXXXX 501(c)(3)                        11,000.                0.                                              communities initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    77
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 79 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


Prosperity Now
1200 G Street, NW, Ste. 400                                                                                                                                     Sponsorship of the 2018
Washington, DC 20005                         XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Prosperity Summit

Rail Volution
1624 Harmon Place, Ste. 206                                                                                                                                     Sponsorship of the 2018
Minneapolis, MN 55403                        XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              Conference

Redington Fairview General                                                                                                                                      Grant in support of
Hospital - 46 Fairview Avenue -                                                                                                                                 AARP's age-friendly
Skowhegan, ME 04976                          XX-XXXXXXX 501(c)(3)                        14,000.                0.                                              initiative
                                                                                                                                                                Grant to support research
Regents of the University of                                                                                                                                    for AARP's disrupting
California - 2100 Franklin Street,                                                                                                                              aging and livable
Ste. 500 - Oakland, CA 94612       XX-XXXXXXX government entity                          70,000.                0.                                              communities initiative
                                                                                                                                                                Grant to renovate 5 homes
Revitalize Community Development                                                                                                                                to reduce the risk of
Corp. - 1145 Main Street, Ste. 107                                                                                                                              accidents around the home
- Springfield, MA 01103            XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              and increase senior

Crain Communications Inc. dba                                                                                                                                   Sponsorship of Women
Modern Healthcare - 1155 Gratiot                                                                                                                                Leaders in Healthcare
Avenue - Detroit, MI 48207                   XX-XXXXXXX                                  41,000.                0.                                              Conference

City Club of Boise, Inc.
322 E Front Street, Ste. 324H                                                                                                                                   Sponsorship of various
Boise, ID 83702                              XX-XXXXXXX 501(c)(3)                         6,000.                0.                                              events
                                                                                                                                                                Grant for the demographic
City Futures, Inc.                                                                                                                                              study and report on aging
120 Wall Street, Fl. 20                                                                                                                                         trends across New York
New York, NY 10005                           XX-XXXXXXX 501(c)(3)                        10,000.                0.                                              State

City Heights Community Development                                                                                                                              Grant to support AARP's
Corp - 4001 El Cajon Blvd., Ste.                                                                                                                                livable communities
205 - San Diego, CA 92105          XX-XXXXXXX 501(c)(3)                                  10,000.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    78
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 80 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


City of Ashland                                                                                                                                                 Grant to support AARP's
601 Main Street W                                                                                                                                               livable communities
Ashland, WI 54806                            XX-XXXXXXX government                       10,000.                0.                                              initiative

City of Avoca                                                                                                                                                   Grant to support AARP's
201 N Elm Street                                                                                                                                                livable communities
Avoca, IA 51521                              XX-XXXXXXX government                        7,392.                0.                                              initiative

City of Charlotte                                                                                                                                               Grant to support AARP's
600 E Fourth Street                                                                                                                                             livable communities
Charlotte, NC 28202                          XX-XXXXXXX government                       15,500.                0.                                              initiative

City of Chicago                                                                                                                                                 Grant to support AARP's
30 N LaSalle Street, Ste. 500                                                                                                                                   livable communities
Chicago, IL 60602                            XX-XXXXXXX government                       30,000.                0.                                              initiative

City of Chula Vista                                                                                                                                             Grant to support AARP's
276 4th Avenue                                                                                                                                                  livable communities
Chula Vista, CA 91910                        XX-XXXXXXX government                        5,820.                0.                                              initiative

City of Culver City                                                                                                                                             Grant for conducting an
9770 Culver Blvd.                                                                                                                                               analysis of the
Culver City, CA 90232                        XX-XXXXXXX government                       10,000.                0.                                              age-friendly survey

City of East Providence                                                                                                                                         Grant to support AARP's
145 Tauton Avenue                                                                                                                                               livable communities
East Providence, RI 02914                    XX-XXXXXXX government                       10,000.                0.                                              initiative

City of Eastport                                                                                                                                                Grant to support AARP's
78 High Street                                                                                                                                                  livable communities
Eastport, ME 04631                           XX-XXXXXXX government                        6,000.                0.                                              initiative

City of Elsa EDC                                                                                                                                                Grant to support AARP's
102 South Diana                                                                                                                                                 livable communities
Elsa, TX 78543                               XX-XXXXXXX government                        8,000.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    79
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 81 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


City of Findlay                                                                                                                                                 Grant to support AARP's
318 Dorney Plaza, Room 310                                                                                                                                      livable communities
Findlay, OH 45840                            XX-XXXXXXX government                       23,525.                0.                                              initiative

City of Gardner                                                                                                                                                 Grant to support AARP's
120 E. Main Street                                                                                                                                              livable communities
Gardner, KS 66030                            XX-XXXXXXX government                       22,000.                0.                                              initiative

City of Gary                                                                                                                                                    Grant to support AARP's
401 Broadway, Ste. 100                                                                                                                                          livable communities
Gary, IN 46402                               XX-XXXXXXX government                       30,000.                0.                                              initiative

City of Greenville SC                                                                                                                                           Grant to support AARP's
PO Box 2207                                                                                                                                                     livable communities
Greenville, SC 29602                         XX-XXXXXXX government                       10,000.                0.                                              initiative

City of Gulfport                                                                                                                                                Grant to support AARP's
2309 15th Street, City Hall                                                                                                                                     livable communities
Gulfport, MS 69502                           XX-XXXXXXX government                       15,000.                0.                                              initiative

City of Henderson Nevada
240 Water Street                                                                                                                                                Sponsorship of various
Henderson, NV 89015                          XX-XXXXXXX government                        6,600.                0.                                              events

City of Jackson MS                                                                                                                                              Grant to support AARP's
200 S. President Street                                                                                                                                         livable communities
Jackson, MS 39201                            XX-XXXXXXX government                       15,125.                0.                                              initiative

City of Jacksonville                                                                                                                                            Sponsorship of the
117 West Duval St., Ste. 375                                                                                                                                    Jacksonville Jazz
Jacksonville, FL 32202                       XX-XXXXXXX government                       27,500.                0.                                              Festival

City of Little Rock                                                                                                                                             Grant to support AARP's
701 W. Markham Street                                                                                                                                           livable communities
Little Rock, AR 72205                        XX-XXXXXXX government                       28,542.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    80
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 82 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


City of Memphis Tennessee                                                                                                                                       Grant to support AARP's
125 N. Main Street                                                                                                                                              livable communities
Memphis, TN 38103                            XX-XXXXXXX government                       21,040.                0.                                              initiative

City of Miami Gardens
18605 NW 27th Avenue                                                                                                                                            Sponsorship of Jazz in
Miami Gardens, FL 33056                      XX-XXXXXXX government                       25,000.                0.                                              the Gardens

City of Missoula                                                                                                                                                Grant to support AARP's
435 Ryman Street                                                                                                                                                livable communities
Missoula, MT 59802                           XX-XXXXXXX government                       10,000.                0.                                              initiative

City of Montgomery AL                                                                                                                                           Grant to support AARP's
1751 Cong W L Dickinson Drive                                                                                                                                   livable communities
Montgomery, AL 36109                         XX-XXXXXXX government                        6,000.                0.                                              initiative

City of Morgantown                                                                                                                                              Grant to support AARP's
389 Spruce Street                                                                                                                                               livable communities
Morgantown, WV 26505                         XX-XXXXXXX government                        7,500.                0.                                              initiative

City of Omaha                                                                                                                                                   Grant to support AARP's
1819 Farnam Street, Ste. 1004                                                                                                                                   livable communities
Omaha, NE 68183                              XX-XXXXXXX government                       15,086.                0.                                              initiative

City of Oxford                                                                                                                                                  Grant to support AARP's
145 Hamric Drive E                                                                                                                                              livable communities
Oxford, AL 36203                             XX-XXXXXXX government                       10,800.                0.                                              initiative

City of Raymore                                                                                                                                                 Grant to support AARP's
100 N. Municipal Circle                                                                                                                                         livable communities
Raymore, MO 64083                            XX-XXXXXXX government                       15,000.                0.                                              initiative

City of Rochester Hills                                                                                                                                         Grant to support AARP's
1000 Rochester Hills Drive                                                                                                                                      livable communities
Rochester Hills, MI 48309                    XX-XXXXXXX government                       30,000.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    81
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 83 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)


City of San Jose
200 E. Santa Clara Street, Fl. 9                                                                                                                                Sponsorship of Inaugural
San Jose, CA 95113                           XX-XXXXXXX government                       15,000.                0.                                              Run viva Calle SJ
                                                                                                                                                                Grant to support AARP's
City of Sheboygan                                                                                                                                               livable communities
828 Center Avenue, Ste. 205                                                                                                                                     initiative and completion
Sheboygan, WI 53081                          XX-XXXXXXX government                       12,500.                0.                                              of age-friendly survey
                                                                                                                                                                Grant to support AARP's
City of Sioux Falls                                                                                                                                             livable communities
224 W. 9th Street                                                                                                                                               initiative and Move Well
Sioux Falls, SD 57104                        XX-XXXXXXX government                       11,000.                0.                                              Sioux Falls event
                                                                                                                                                                Grant to support AARP's
City of Tempe                                                                                                                                                   livable communities
20 E. Sixth Street                                                                                                                                              initiative and event
Tempe, AZ 85281                              XX-XXXXXXX government                       27,850.                0.                                              sponsorship

City of Vermillion                                                                                                                                              Grant to support AARP's
25 Center Street                                                                                                                                                livable communities
Vermillion, SD 57069                         XX-XXXXXXX government                        6,886.                0.                                              initiative

City of Vinita                                                                                                                                                  Grant to support AARP's
PO Box 329                                                                                                                                                      livable communities
Vinita, OK 74301                             XX-XXXXXXX government                       25,000.                0.                                              initiative

City of West Sacramento                                                                                                                                         Grant to support AARP's
1110 West Capitol Avenue                                                                                                                                        livable communities
West Sacramento, CA 95691                    XX-XXXXXXX government                       10,000.                0.                                              initiative

City of Winnemucca                                                                                                                                              Grant to support AARP's
90 W. 4th Street                                                                                                                                                livable communities
Winnemucca, NV 89445                         XX-XXXXXXX government                       22,023.                0.                                              initiative

Town of Dryden                                                                                                                                                  Grant to support AARP's
93 E. Main Street                                                                                                                                               livable communities
Dryden, NY 13053                             XX-XXXXXXX government                        8,000.                0.                                              initiative
                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    82
                                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 84 of 118

Schedule I (Form 990)     AARP                                                                                                                             XX-XXXXXXX                   Page 1
 Part II Continuation of Grants and Other Assistance to Governments and Organizations in the United States (Schedule I (Form 990), Part II.)

            (a) Name and address of             (b) EIN        (c) IRC section     (d) Amount of    (e) Amount of      (f) Method of       (g) Description of        (h) Purpose of grant
           organization or government                            if applicable       cash grant        non-cash           valuation       non-cash assistance            or assistance
                                                                                                      assistance        (book, FMV,
                                                                                                                      appraisal, other)
                                                                                                                                                                Grant to construct a new
Town of Duxbury                                                                                                                                                 ADA accessible age
878 Tremont Street                                                                                                                                              friendly quarter mile
Duxbury, MA 02332                            XX-XXXXXXX government                       10,000.                0.                                              walking loop outside of

Town of New Milford                                                                                                                                             Grant to support AARP's
10 Main Street                                                                                                                                                  livable communities
New Milford, CT 06776                        XX-XXXXXXX government                        5,183.                0.                                              initiative

Town of Readfield                                                                                                                                               Grant to support AARP's
8 Old Kents Hill Road                                                                                                                                           livable communities
Readfield, ME 04355                          XX-XXXXXXX government                        8,000.                0.                                              initiative

Town of Stafford Connecticut                                                                                                                                    Grant to support AARP's
1 Main Street                                                                                                                                                   livable communities
Stafford, CT 06076                           XX-XXXXXXX government                        5,400.                0.                                              initiative
                                                                                                                                                                Grant to support AARP's
Town of Sullivan                                                                                                                                                age-friendly initiative
1888 U.S. Highway 1                                                                                                                                             and community center
Sullivan, ME 04664                           XX-XXXXXXX government                        5,250.                0.                                              building improvements

Town of West Rutland                                                                                                                                            Grant to support AARP's
35 Marble Street                                                                                                                                                livable communities
West Rutland, VT 05777                       XX-XXXXXXX government                       10,000.                0.                                              initiative

Township of Bloomfield                                                                                                                                          Grant to support AARP's
1 Municipal Plaza                                                                                                                                               livable communities
Bloomfield, NJ 07003                         XX-XXXXXXX government                       10,000.                0.                                              initiative




                                                                                                                                                                        Schedule I (Form 990)

832241
04-01-18                                                                                    83
                                          Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 85 of 118

Schedule I (Form 990) (2018)            AARP                                                                                                                    XX-XXXXXXX                       Page 2
 Part III   Grants and Other Assistance to Domestic Individuals. Complete if the organization answered "Yes" on Form 990, Part IV, line 22.
            Part III can be duplicated if additional space is needed.

                  (a) Type of grant or assistance                    (b) Number of      (c) Amount of     (d) Amount of non-       (e) Method of valuation      (f) Description of noncash assistance
                                                                       recipients         cash grant       cash assistance      (book, FMV, appraisal, other)




AARP Purpose Prize                                                                 1            60,000.                    0.




 Part IV   Supplemental Information. Provide the information required in Part I, line 2; Part III, column (b); and any other additional information.

Part II, line 1, Column (h):

Name of Organization or Government: ABA Commission on Law and Aging

(h) Purpose of Grant or Assistance: Grant to support Elder Abuse and

Financial Exploitation and Adult Guardianship and the Uniform Power of

Attorney



Name of Organization or Government: AME Church

(h) Purpose of Grant or Assistance: Sponsorship of the Women's

Missionary Society 2018 Annual Board Meeting & Luncheon and "Caregiving
832102 11-02-18                                  84                                                                                                                       Schedule I (Form 990) (2018)
                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 86 of 118

  Schedule I (Form 990)         AARP                                         XX-XXXXXXX       Page 2
   Part IV    Supplemental Information

  and the Faith Community event



  Name of Organization or Government: Age Friendly Saco Community Center

  (h) Purpose of Grant or Assistance: Grant for improving mobility and

  activating new public spaces and sponsorship of community healthcare

  conversation event



  Name of Organization or Government: American Public Health Association

  (h) Purpose of Grant or Assistance: Sponsorship of the 2018 APHA Annual

  Meeting & Expo - Creating the Healthiest Nation: Health Equity Now



  Name of Organization or Government:

  Asian American Journalists Association

  (h) Purpose of Grant or Assistance: Sponsorship of the 2018 AAJA Annual

  Conference and story telling contest "Your Family Caregiving Stories

  Inspire Us All"



  Name of Organization or Government:

  Asian Americans Advancing Justice Los Angeles

  (h) Purpose of Grant or Assistance: Sponsorship of the "A Community of

  Contrasts: Asian Americans, Native Hawaiians, and Pacific Islanders in

  the San Gabriel Valley" research report



  Name of Organization or Government: Aspen Institute

  (h) Purpose of Grant or Assistance: Sponsorship of the Aspen Institute

  Financial Security Program's Leadership Forum on Retirement Savings



  Name of Organization or Government: Austin Up
                                                                                 Schedule I (Form 990)
  832291
  04-01-18
                                                     85
19531107 135671 AARPFINAL                2018.04030 AARP                                AARPFIN1
                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 87 of 118

  Schedule I (Form 990)         AARP                                         XX-XXXXXXX       Page 2
   Part IV    Supplemental Information

  (h) Purpose of Grant or Assistance: Sponsorship of the ATX Aging &

  Innovation Summit, Longevity Symposium, and 50+ job fair



  Name of Organization or Government: Bicycle Alliance of Minnesota

  (h) Purpose of Grant or Assistance: Grant for improving bikeable spaces

  in the community for all ages and sponsorship of various events



  Name of Organization or Government: Black Feet Eagle Shield Center

  (h) Purpose of Grant or Assistance: Grant to support AARP's livable

  communities initiative and donation for holiday turkeys for reservation

  elder households



  Name of Organization or Government: Blue Hill Heritage Trust

  (h) Purpose of Grant or Assistance: Grant to create accessibility and

  improve healthy opportunities in the age-friendly coast communities



  Name of Organization or Government: Center for Planning Excellence

  (h) Purpose of Grant or Assistance: Grant for improving safety through

  better pedestrian accessibility for are residents and seniors and

  sponsorship of the 2018 LA Smart Growth Summit



  Name of Organization or Government: Connecticut Institute for the Blind

  (h) Purpose of Grant or Assistance: Sponsorship for the Smart Home on

  Wheels Show and grant for establishing a Smart Home Device Lending

  Library



  Name of Organization or Government:

  Dallas Mexican American Historical League
                                                                                 Schedule I (Form 990)
  832291
  04-01-18
                                                     86
19531107 135671 AARPFINAL                2018.04030 AARP                                AARPFIN1
                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 88 of 118

  Schedule I (Form 990)         AARP                                         XX-XXXXXXX       Page 2
   Part IV    Supplemental Information

  (h) Purpose of Grant or Assistance: Sponsorship of the 2018 DMAHL

  10-Year Anniversary Exhibit at the Texas State Fair and Dallas Latino

  Cultural Center



  Name of Organization or Government:

  John F. Kennedy Center for the Performing Arts

  (h) Purpose of Grant or Assistance: Sponsorship of the National Symphony

  Orchestra Pops Season And Gala and support for the Kennedy Center Honors



  Name of Organization or Government: HCI Human Capital Institute, Inc.

  (h) Purpose of Grant or Assistance: Sponsorship of the 2018 HCI

  Inclusive Diversity Conference and 2018 HCI Strategic Talent Acquisition

  Conference



  Name of Organization or Government: Jewish Healthcare Foundation

  (h) Purpose of Grant or Assistance: Sponsorship of "Senior Connections

  for Exercise & Recreation: Bringing Livable Community to Life Together"



  Name of Organization or Government: Henry J Kaiser Family Foundation

  (h) Purpose of Grant or Assistance: Support for the KKF's program on

  Medicare Policy and work related to the health needs and challenges

  facing older adults and younger beneficiaries with disabilities



  Name of Organization or Government: National Academy of Sciences

  (h) Purpose of Grant or Assistance: Grant to support the conduct of a

  Global Roadmap for Healthy Longevity and sponsorship of 2018 Annual Forum

  on Aging, Disability, and Independence


                                                                                 Schedule I (Form 990)
  832291
  04-01-18
                                                     87
19531107 135671 AARPFINAL                2018.04030 AARP                                AARPFIN1
                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 89 of 118

  Schedule I (Form 990)         AARP                                         XX-XXXXXXX       Page 2
   Part IV    Supplemental Information

  Name of Organization or Government:

  National Association of Black Owned Broadcasters

  (h) Purpose of Grant or Assistance: Sponsorship of the Annual NABOB Fall

  Broadcast Management Conference & The Power of Urban Radio Forum



  Name of Organization or Government:

  National Coalition on Black Civic Participation

  (h) Purpose of Grant or Assistance: Sponsorship of the NCBCP - Black

  Women's Roundtable Strategic Initiative-Empowerment Project



  Name of Organization or Government: National Hispanic Council on Aging

  (h) Purpose of Grant or Assistance: Sponsorship of the Caregiving

  Webinar Series, Thought Leadership Roundtables, and Annual Awards Dinner



  Name of Organization or Government:

  NCSL Foundation for State Legislatures

  (h) Purpose of Grant or Assistance: Sponsorship of the Retirement

  Security Initiatives in the States program and membership support



  Name of Organization or Government:

  National Newspaper Publishers Association, Inc.

  (h) Purpose of Grant or Assistance: Sponsorship of the NNPA Black Press

  Week, Annual Conference, and Leadership Awards Reception



  Name of Organization or Government: Skinner Leadership Institute

  (h) Purpose of Grant or Assistance: Sponsorship of the Master Series for

  Distinguished Clergy and 25th Anniversary Legacy Celebration


                                                                                 Schedule I (Form 990)
  832291
  04-01-18
                                                     88
19531107 135671 AARPFINAL                2018.04030 AARP                                AARPFIN1
                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 90 of 118

  Schedule I (Form 990)         AARP                                         XX-XXXXXXX       Page 2
   Part IV    Supplemental Information

  Name of Organization or Government:

  Seventh Episcopal District of the AME Church

  (h) Purpose of Grant or Assistance: Sponsorship of the 7th Episcopal

  District Women's Missionary Society's "God First Fall Convocation and

  Theological Institute" and AME GFHC Conference



  Name of Organization or Government: Media Bridges Inc.

  (h) Purpose of Grant or Assistance: Sponsorship of the "An American

  Story: Norman Mineta and His Legacy" screening events

  Sponsorship of the 2017 TEDxMidAtlantic Sustaining and Salon events



  Name of Organization or Government:

  The Executive Leadership Council, Inc.

  (h) Purpose of Grant or Assistance: Sponsorship of the 2018 Senior

  Multicultural Leaders Conference and 2018 Executive Leadership Council

  Gala



  Name of Organization or Government: Metro Bicycle Coalition

  (h) Purpose of Grant or Assistance:

  Purchased 381 flexpost signs from Traffic Solutions, Inc. as an in-kind

  contribution/sponsorship to Bike Easy



  Name of Organization or Government:

  Mount Saint Mary's University Los Angeles

  (h) Purpose of Grant or Assistance: Sponsorship of the Mount Saint

  Mary's University report of the Status of Women & Girls in California

  event


                                                                                 Schedule I (Form 990)
  832291
  04-01-18
                                                     89
19531107 135671 AARPFINAL                2018.04030 AARP                                AARPFIN1
                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 91 of 118

  Schedule I (Form 990)         AARP                                         XX-XXXXXXX       Page 2
   Part IV    Supplemental Information

  Name of Organization or Government: New York University

  (h) Purpose of Grant or Assistance: Sponsorship of the 9th Biennial

  Asian American and Native Hawaiian Pacific Islander Health Conference



  Name of Organization or Government:

  Partnership for Age Friendly Communities

  (h) Purpose of Grant or Assistance: Grant to support AARP's livable

  communities initiative and sponsorship of Senior Access Points

  Collaborative



  Name of Organization or Government:

  Revitalize Community Development Corp.

  (h) Purpose of Grant or Assistance: Grant to renovate 5 homes to reduce

  the risk of accidents around the home and increase senior mobility and

  independence



  Name of Organization or Government: City of Sioux Falls

  (h) Purpose of Grant or Assistance: Grant to support AARP's livable

  communities initiative and Move Well Sioux Falls event sponsorship



  Name of Organization or Government: Town of Duxbury

  (h) Purpose of Grant or Assistance: Grant to construct a new ADA

  accessible age friendly quarter mile walking loop outside of the Duxbury

  Senior Center



  Schedule I, Part II

  AARP's Office of the Chief of Staff reviews and approves all requests

  for contributions, taking into consideration the mission of the donee
                                                                                 Schedule I (Form 990)
  832291
  04-01-18
                                                     90
19531107 135671 AARPFINAL                2018.04030 AARP                                AARPFIN1
                  Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 92 of 118

  Schedule I (Form 990)         AARP                                         XX-XXXXXXX       Page 2
   Part IV    Supplemental Information

  organization and how the contribution will support AARP's goals and

  advance our mission.




                                                                                 Schedule I (Form 990)
  832291
  04-01-18
                                                     91
19531107 135671 AARPFINAL                2018.04030 AARP                                AARPFIN1
                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 93 of 118

  SCHEDULE J                                         Compensation Information                                                        OMB No. 1545-0047

  (Form 990)                            For certain Officers, Directors, Trustees, Key Employees, and Highest
                                                               Compensated Employees
                                    | Complete if the organization answered "Yes" on Form 990, Part IV, line 23.
                                                                                                                                      2018
  Department of the Treasury                                   | Attach to Form 990.                                                 Open to Public
  Internal Revenue Service            | Go to www.irs.gov/Form990 for instructions and the latest information.                        Inspection
  Name of the organization                                                                                               Employer identification number
                              AARP                                                                                           XX-XXXXXXX
   Part I        Questions Regarding Compensation
                                                                                                                                              Yes    No
   1a Check the appropriate box(es) if the organization provided any of the following to or for a person listed on Form 990,
      Part VII, Section A, line 1a. Complete Part III to provide any relevant information regarding these items.
       X First-class or charter travel                                          Housing allowance or residence for personal use
       X Travel for companions                                                  Payments for business use of personal residence
       X Tax indemnification and gross-up payments                              Health or social club dues or initiation fees
           Discretionary spending account                                       Personal services (such as maid, chauffeur, chef)


    b If any of the boxes on line 1a are checked, did the organization follow a written policy regarding payment or
      reimbursement or provision of all of the expenses described above? If "No," complete Part III to explain ~~~~~~~~~~~               1b    X
   2 Did the organization require substantiation prior to reimbursing or allowing expenses incurred by all directors,
      trustees, and officers, including the CEO/Executive Director, regarding the items checked on line 1a? ~~~~~~~~~~~~                 2     X

   3    Indicate which, if any, of the following the filing organization used to establish the compensation of the organization's
        CEO/Executive Director. Check all that apply. Do not check any boxes for methods used by a related organization to
        establish compensation of the CEO/Executive Director, but explain in Part III.
         X Compensation committee                                            X Written employment contract
         X Independent compensation consultant                               X Compensation survey or study
             Form 990 of other organizations                                 X Approval by the board or compensation committee

   4  During the year, did any person listed on Form 990, Part VII, Section A, line 1a, with respect to the filing
      organization or a related organization:
    a Receive a severance payment or change-of-control payment? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          4a              X
    b Participate in, or receive payment from, a supplemental nonqualified retirement plan? ~~~~~~~~~~~~~~~~~~~~                         4b    X
    c Participate in, or receive payment from, an equity-based compensation arrangement?~~~~~~~~~~~~~~~~~~~~                             4c              X
      If "Yes" to any of lines 4a-c, list the persons and provide the applicable amounts for each item in Part III.


      Only section 501(c)(3), 501(c)(4), and 501(c)(29) organizations must complete lines 5-9.
   5  For persons listed on Form 990, Part VII, Section A, line 1a, did the organization pay or accrue any compensation
      contingent on the revenues of:
    a The organization? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       5a   X
    b Any related organization? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   5b   X
      If "Yes" on line 5a or 5b, describe in Part III.
   6 For persons listed on Form 990, Part VII, Section A, line 1a, did the organization pay or accrue any compensation
      contingent on the net earnings of:
    a The organization? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       6a         X
    b Any related organization? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   6b         X
      If "Yes" on line 6a or 6b, describe in Part III.
   7 For persons listed on Form 990, Part VII, Section A, line 1a, did the organization provide any nonfixed payments
      not described on lines 5 and 6? If "Yes," describe in Part III ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               7         X
   8 Were any amounts reported on Form 990, Part VII, paid or accrued pursuant to a contract that was subject to the
      initial contract exception described in Regulations section 53.4958-4(a)(3)? If "Yes," describe in Part III ~~~~~~~~~~~        8         X
   9 If "Yes" on line 8, did the organization also follow the rebuttable presumption procedure described in
      Regulations section 53.4958-6(c)? •••••••••••••••••••••••••••••••••••••••••••••                                                9
  LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                            Schedule J (Form 990) 2018




  832111 10-26-18
                                                                      92
19531107 135671 AARPFINAL                                 2018.04030 AARP                                                               AARPFIN1
                                            Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 94 of 118

Schedule J (Form 990) 2018          AARP                                                                     XX-XXXXXXX                                                                               Page 2
 Part II Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees. Use duplicate copies if additional space is needed.
For each individual whose compensation must be reported on Schedule J, report compensation from the organization on row (i) and from related organizations, described in the instructions, on row (ii).
Do not list any individuals that aren't listed on Form 990, Part VII.
Note: The sum of columns (B)(i)-(iii) for each listed individual must equal the total amount of Form 990, Part VII, Section A, line 1a, applicable column (D) and (E) amounts for that individual.


                                                         (B) Breakdown of W-2 and/or 1099-MISC compensation           (C) Retirement and       (D) Nontaxable      (E) Total of columns    (F) Compensation
                                                                                                                         other deferred            benefits              (B)(i)-(D)           in column (B)
                                                           (i) Base            (ii) Bonus &           (iii) Other        compensation                                                     reported as deferred
                  (A) Name and Title                     compensation            incentive           reportable                                                                            on prior Form 990
                                                                              compensation         compensation

(1) Jo Ann Jenkins                                (i)     833,192.             410,760.               16,185.                68,925.                12,613. 1,341,675.                                    0.
Chief Executive Officer                           (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(2) Scott Frisch                                  (i)     476,183.             175,811.                1,242.                48,758.                19,955.   721,949.                                    0.
EVP & COO                                         (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(3) Nancy Smith                                   (i)     341,199.             106,268.                4,043.                48,758.                 2,470.   502,738.                                    0.
EVP & Corporate Secretary                         (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(4) Nancy A. LeaMond                              (i)     515,912.             192,820.                7,337.                48,758.                 2,254.   767,081.                                    0.
EVP - State and National                          (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(5) Martha Boudreau                               (i)     453,443.             169,606.                4,044.                48,758.                16,763.   692,614.                                    0.
EVP & Chief Comm & Mktg                           (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(6) Kevin Donnellan                               (i)     377,269.             117,595.                4,043.                48,758.                12,604.   560,269.                                    0.
EVP & Chief of Staff                              (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(7) Myrna Blyth                                   (i)     356,960.              84,582.               11,122.                48,758.                 2,254.   503,676.                                    0.
SVP & Editorial Director                          (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(8) Debra Whitman                                 (i)     354,080.             105,040.                1,290.                48,758.                19,955.   529,123.                                    0.
EVP - Policy & Internation                        (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(9) David Morales                                 (i)     316,914.              77,161.                1,804.                48,758.                19,853.   464,490.                                    0.
EVP & General Counsel                             (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(10) Kristin Dillon                               (i)     351,107.              87,414.                1,056.                48,758.                15,753.   504,088.                                    0.
SVP States & Comm Engageme                        (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(11) John Hishta                                  (i)     327,622.              81,375.                2,755.                48,758.                19,940.   480,450.                                    0.
SVP Campaigns                                     (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(12) Joyce Ann Rogers                             (i)     326,495.              81,095.                1,693.                48,758.                 1,941.   459,982.                                    0.
SVP Government Affairs                            (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(13) Amy Doherty                                  (i)     299,271.              92,333.                1,197.                48,758.                12,305.   453,864.                                    0.
SVP & Chief Information Officer                   (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
(14) Sami Hassanyeh                               (i)     324,144.              76,806.                1,683.                48,758.                12,581.   463,972.                                    0.
SVP Digital Strategy & Mem                        (ii)          0.                   0.                    0.                     0.                     0.         0.                                    0.
                                                  (i)
                                                  (ii)
                                                  (i)
                                                  (ii)
                                                                                                                                                                                  Schedule J (Form 990) 2018
832112 10-26-18                                                                                       93
                                             Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 95 of 118

Schedule J (Form 990) 2018         AARP                                                                                                                                 XX-XXXXXXX                           Page 3
 Part III Supplemental Information
Provide the information, explanation, or descriptions required for Part I, lines 1a, 1b, 3, 4a, 4b, 4c, 5a, 5b, 6a, 6b, 7, and 8, and for Part II. Also complete this part for any additional information.



Part I, Line 1a:

AARP board members, officers, and key employees are provided the benefit of

first-class travel on flights exceeding 5 hours when business class

accommodations are not available. Directors may also use first-class travel

if prior approval is obtained from the Corporate Secretary's Office due to

medical reasons or for especially late-night arrival, or if approved by the

Board Chair. The AARP Chief Executive Officer, AARP Volunteer President,

and AARP Board Chair are provided the benefit of first-class or business

class travel on flights exceeding 90 minutes due to the extensive travel

requirements of the position.



In 2018, 3 board members used first-class travel. All directors for AARP

serve on a volunteer basis and are not compensated for their generous

commitment to AARP. The officers, directors, and key employees are,

however, reimbursed by AARP for travel and subsistence costs incurred in

carrying out their duties. In addition, directors are reimbursed for travel

and subsistence costs incurred for spouses/companions accompanying them to

Association functions. The board members receive a gross-up payment to

ensure there are no out-of-pocket expenses related to the income taxes for
                                                                                                                                                                                     Schedule J (Form 990) 2018

832113 10-26-18                                                                                         94
                                             Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 96 of 118

Schedule J (Form 990) 2018         AARP                                                                                                                                 XX-XXXXXXX                           Page 3
 Part III Supplemental Information
Provide the information, explanation, or descriptions required for Part I, lines 1a, 1b, 3, 4a, 4b, 4c, 5a, 5b, 6a, 6b, 7, and 8, and for Part II. Also complete this part for any additional information.



the spouse/companion travel. All spouse/companion travel reimbursements and

tax gross-up payments are treated as taxable income to the directors.



The Chief Executive Officer of AARP was given the following benefits in

2018:



Jo Ann Jenkins:

1) group-term life and supplemental life insurance policy, premiums paid by

AARP in 2018 were $8,489.00;

2) spousal travel of $7,216.24; and

3) parking and other benefits of $480.00



All items were treated as taxable compensation to Ms. Jenkins in 2018.



Part I, Line 5:

Under AARP's enterprise-wide compensation plan numerous organizational

factors are considered in employee compensation, of which gross revenues is

one factor.


                                                                                                                                                                                     Schedule J (Form 990) 2018

832113 10-26-18                                                                                         95
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 97 of 118

   SCHEDULE L                              Transactions With Interested Persons                                                        OMB No. 1545-0047

    (Form 990 or 990-EZ) | Complete if the organization answered "Yes" on Form 990, Part IV, line 25a, 25b, 26, 27, 28a,
                                              28b, or 28c, or Form 990-EZ, Part V, line 38a or 40b.
                                                                                                                                          2018
  Department of the Treasury                        | Attach to Form 990 or Form 990-EZ.                                               Open To Public
  Internal Revenue Service       | Go to www.irs.gov/Form990 for instructions and the latest information.                              Inspection
  Name of the organization                                                                                              Employer identification number
                          AARP                                                                                 XX-XXXXXXX
   Part I       Excess Benefit Transactions (section 501(c)(3), section 501(c)(4), and 501(c)(29) organizations only).
               Complete if the organization answered "Yes" on Form 990, Part IV, line 25a or 25b, or Form 990-EZ, Part V, line 40b.
   1                                        (b) Relationship between disqualified                                                           (d) Corrected?
       (a) Name of disqualified person             person and organization                    (c) Description of transaction
                                                                                                                                             Yes      No




   2 Enter the amount of tax incurred by the organization managers or disqualified persons during the year under
     section 4958 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ | $
   3 Enter the amount of tax, if any, on line 2, above, reimbursed by the organization ~~~~~~~~~~~~~~~~ | $

   Part II      Loans to and/or From Interested Persons.
               Complete if the organization answered "Yes" on Form 990-EZ, Part V, line 38a or Form 990, Part IV, line 26; or if the organization
               reported an amount on Form 990, Part X, line 5, 6, or 22.
           (a) Name of           (b) Relationship (c) Purpose (d)fromLoan to or    (e) Original   (f) Balance due       (g) In     (h) Approved (i) Written
                                                                        the                                                         by board or
        interested person        with organization   of loan     organization?  principal amount                       default? committee? agreement?
                                                                   To From                                             Yes    No    Yes   No    Yes     No




  Total •••••••••••••••••••••••••••••••••••••••• | $
   Part III     Grants or Assistance Benefiting Interested Persons.
              Complete if the organization answered "Yes" on Form 990, Part IV, line 27.
        (a) Name of interested person         (b) Relationship between         (c) Amount of                  (d) Type of              (e) Purpose of
                                                interested person and            assistance                   assistance                 assistance
                                                   the organization
  Joseph F. Coughlin                        Founder and Dire                                      0.Unrestricted Support resea




  LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.                            Schedule L (Form 990 or 990-EZ) 2018



                              See Part V for Continuations


  832131 10-25-18
                                                                      96
19531107 135671 AARPFINAL                                 2018.04030 AARP                                                                 AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 98 of 118
                                   AARP
  Schedule L (Form 990 or 990-EZ) 2018                                                                                    XX-XXXXXXX             Page 2
   Part IV      Business Transactions Involving Interested Persons.
                Complete if the organization answered "Yes" on Form 990, Part IV, line 28a, 28b, or 28c.
             (a) Name of interested person             (b) Relationship between interested       (c) Amount of       (d) Description of    (e) Sharing of
                                                                                                                                           organization's
                                                           person and the organization            transaction           transaction          revenues?
                                                                                                                                            Yes      No




   Part V       Supplemental Information.
                Provide additional information for responses to questions on Schedule L (see instructions).

  Sch L, Part III, Grants or Assistance Benefitting Interested Persons:

  (a) Name of Person: Joseph F. Coughlin

  (b) Relationship Between Interested Person and Organization:

  Founder and Director of MIT's AgeLab and AARP Board Member as of 6/3/2016

  (d) Type of Assistance: Unrestricted grant to MIT's AgeLab

  (e) Purpose of Assistance: Support research and education




                                                                                                                 Schedule L (Form 990 or 990-EZ) 2018
  832132 10-25-18
                                                                      97
19531107 135671 AARPFINAL                                 2018.04030 AARP                                                                 AARPFIN1
                        Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 99 of 118
                                                                                                                        OMB No. 1545-0047
                               Supplemental Information to Form 990 or 990-EZ
                                                                                                                         2018
  SCHEDULE O
  (Form 990 or 990-EZ)             Complete to provide information for responses to specific questions on
                                       Form 990 or 990-EZ or to provide any additional information.
  Department of the Treasury                         | Attach to Form 990 or 990-EZ.                                     Open to Public
  Internal Revenue Service               | Go to www.irs.gov/Form990 for the latest information.                         Inspection
  Name of the organization                                                                                  Employer identification number
                                AARP                                                                         XX-XXXXXXX

  Form 990, Part III, Line 1, Description of Organization Mission:

  purpose, and fulfills their goals and dreams.



  Form 990, Part III, Line 4a, Program Service Accomplishments:

  issues, including utility rates, caregiving, and work and save

  programs.



  AARP also advances our policy agenda at the national level through

  advocacy that proactively addresses issues important to people 50+,

  including caregiving, health, saving and planning, Social Security, and

  age-based discrimination.                       Underlying our policy agenda is the in-depth

  research conducted by AARP, which also provides a foundation for our

  program development and for the information we provide on key issues

  affecting 50+ Americans, including, in addition to those listed above,

  livable communities, work and careers, and more.



  AARP offers training and education programs that help people 50+

  improve their lives, such as AARP Driver Safety courses, technology

  education through the AARP TEK program, and local workshops and

  activities on matters such as preventing fraud.



  AARP also facilitates the participation of 50+ Americans in bringing

  about positive social change in America.                                    Initiatives include Create

  the Good, which connects individuals to a network of people, tools, and

  time-flexible volunteer opportunities; Andrus Awards for Community

  Service, which recognize people who have made a difference in their
  LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ.              Schedule O (Form 990 or 990-EZ) (2018)
  832211 10-10-18
                                                               98
19531107 135671 AARPFINAL                          2018.04030 AARP                                                         AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 100 of 118

  Schedule O (Form 990 or 990-EZ) (2018)                                                                  Page 2
  Name of the organization                                                       Employer identification number
                            AARP                                                    XX-XXXXXXX

  communities in ways that support AARP's mission, vision, and direction;

  and the work of AARP Chapters, which engage members in community

  service and fellowship.



  Form 990, Part III, Line 4b, Program Service Accomplishments:



  AARP also communicates with members and non-members through its

  award-winning website, mobile apps, broadcast studio productions,

  social media, and various other platforms to provide information that

  is engaging, informative, and useful and to ensure that positive images

  of aging are reflected in society.



  Form 990, Part III, Line 4d, Other Program Services:

  Member Acquisition's work is based on the recognition that members are

  an essential part of AARP's ability to achieve its mission.                         Speaking

  on behalf of its tens of millions of members gives AARP significant

  power and reach in advocating for social change at the local, state,

  and national levels.                     Members also provide grassroots activism,

  volunteer work, and input into the problems faced by Americans as they

  age, which helps shape AARP's social change agenda.                     Member Acquisition

  seeks to retain current members and provides outreach to potential

  members, including the many different segments of America's diverse 50+

  population.

  Expenses $ 204,789,724.                      including grants of $ 0.   Revenue $ 0.



  Cash Contributions to Affiliated Charitable Organizations:                        AARP

  provides significant support for its charitable affiliates.                           AARP

  Foundation provides services for the most vulnerable part of the 50+
  832212 10-10-18                                                         Schedule O (Form 990 or 990-EZ) (2018)
                                                            99
19531107 135671 AARPFINAL                       2018.04030 AARP                                 AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 101 of 118

  Schedule O (Form 990 or 990-EZ) (2018)                                                                 Page 2
  Name of the organization                                                      Employer identification number
                            AARP                                                   XX-XXXXXXX

  population, working to win back opportunity for low-income Americans

  50+ with a particular focus on hunger, housing, income, and isolation.

  Experience Corps, which is part of the AARP Foundation, connects highly

  trained volunteers age 50 and above with disadvantaged students to

  tutor literacy.                 Legal Counsel for the Elderly provides free legal

  representation for low-income residents of the District of Columbia.

  In addition to the cash support noted below, AARP provides significant

  in-kind contributions and services to its charitable affiliates.



  AARP Foundation - $101,600,355 (includes a $76,976,250 endowment)

  Legal Counsel for the Elderly - $2,724,108

  Expenses $ 104,324,463.                  including grants of $ 104,324,463.            Revenue $ 0.



  Form 990, Part V, Line 4b, List of Foreign Countries:

  Brazil, Denmark, Egypt, Hong Kong,

  Indonesia, Israel, Malaysia, Norway,

  Portugal, South Korea, Sweden, United Kingdom



  Form 990, Part VI, Section B, line 11b:

  The Form 990 is prepared and reviewed in AARP's internal tax department.

  The return is then put through a secondary review which includes the AARP

  Controller and AARP General Counsel.                 After this thorough review process,

  the Form 990 is distributed to the Board of Directors for their review.

  After all issues are addressed the return is reviewed by the Chief

  Operating Officer prior to electronically filing with the Internal Revenue

  Service.



  Form 990, Part VI, Section B, Line 12c:
  832212 10-10-18                                                        Schedule O (Form 990 or 990-EZ) (2018)
                                                        100
19531107 135671 AARPFINAL                   2018.04030 AARP                                    AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 102 of 118

  Schedule O (Form 990 or 990-EZ) (2018)                                                                 Page 2
  Name of the organization                                                      Employer identification number
                            AARP                                                   XX-XXXXXXX

  Annually, all board members and employees (including officers) are required

  to review the Code of Conduct, formally acknowledge their understanding of

  the Code, and disclose any real or potential conflicts of interest.

  Disclosures are reviewed by appropriate management (or in the case of a

  board member, the Board Chair, the Corporate Secretary's Office, and if

  necessary, the Governance Committee), and the Ethics & Compliance Office.

  The appropriate resolution plan is implemented (for example, recusal from

  participating in any deliberations and decisions relevant to the

  disclosure).              The Ethics & Compliance Office monitors compliance (with the

  assistance of the Corporate Secretary's Office for board members) with

  these requirements and ensures proper follow-up as needed.



  Form 990, Part VI, Section B, Line 15:

  AARP considers relevant for-profit and not-for-profit data since this is

  the landscape in which AARP competes for talent. Establishing the

  appropriate compensation for positions and jobs considers external market

  pricing (where possible) from an independent, third party compensation

  consulting firm, internal criteria, and an individual's actual performance

  and contribution. Internal criteria is based on a standard approach that

  measures the internal value of positions, including: complexity and scope

  of responsibility, skill set and competencies, education and experience,

  and the reporting relationship of the position.                  An individual's actual

  performance and contribution is measured through AARP's performance

  management approach and then rewarded through AARP's annual base pay merit

  and incentive awards programs.



  For the CEO, information from all three areas (external data, internal

  data, individual performance and contribution) is submitted to the Board of
  832212 10-10-18                                                        Schedule O (Form 990 or 990-EZ) (2018)
                                                       101
19531107 135671 AARPFINAL                  2018.04030 AARP                                     AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 103 of 118

  Schedule O (Form 990 or 990-EZ) (2018)                                                                 Page 2
  Name of the organization                                                      Employer identification number
                            AARP                                                   XX-XXXXXXX

  Directors for review and approval.                In some cases, the Board may deal

  directly with the independent, third party compensation consulting firm on

  external market pricing.                 The individual in this position may have legal

  representation and may insist on an employment contract with terms that are

  mutually agreed upon by the individual and the Board.



  For the Executive Vice Presidents (listed in Part VII), the compensation

  recommendations of the CEO are provided to the Compensation Committee

  together with external comparability data provided by an independent third

  party compensation consulting firm.                The Compensation Committee reviewed

  and approved the 2018 recommendations and their deliberations were recorded

  in the Committee's minutes.



  Form 990, Part VI, Section C, Line 19:

  AARP makes its Form 990 available on its website at www.aarp.org or upon

  request to the General Counsel's Office.                 AARP's audited financial

  statements and conflict of interest policy are also available on its

  website at www.aarp.org.                 AARP's Form 1024 will be made public upon request

  to AARP's Office of General Counsel. All other governing documents will be

  made available to the public in the event those documents are included in a

  filing with the Internal Revenue Service.



  Part VII, Sec. A, Officers, Key Employees, and Highest Compensated Employee

  AARP has a standard 40 hour work week and are the average hours

  disclosed on Form 990. Officers, key employees, and highest compensated

  employees often work in excess of that amount.




  832212 10-10-18                                                        Schedule O (Form 990 or 990-EZ) (2018)
                                                        102
19531107 135671 AARPFINAL                   2018.04030 AARP                                    AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 104 of 118

  Schedule O (Form 990 or 990-EZ) (2018)                                                                   Page 2
  Name of the organization                                                        Employer identification number
                            AARP                                                     XX-XXXXXXX

  Form 990, Part IX, Line 11g, Other Fees:

  Consulting and Professional Services:

  Program service expenses                                                                 186,877,177.

  Management and general expenses                                                            12,775,491.

  Fundraising expenses                                                                                       0.

  Total expenses                                                                           199,652,668.



  Member Call Centers:

  Program service expenses                                                                   19,189,364.

  Management and general expenses                                                                            0.

  Fundraising expenses                                                                                       0.

  Total expenses                                                                             19,189,364.

  Total Other Fees on Form 990, Part IX, line 11g, Col A                                   218,842,032.



  Form 990, Part XI, line 9, Changes in Net Assets:

  Income from Terrell Place Condo Association K-1s                                                     -234.

  Actuarial adjustments for Pension and PRHB plan                                            30,384,598.

  Total to Form 990, Part XI, Line 9                                                         30,384,364.



  Schedule R, Part V, Question 2, Transactions with Related Organizations

  The AARP Insurance Plan is a grantor trust established by an Agreement

  and Declaration of Trust for the purpose of making group health

  insurance and other health-related products and services available to

  AARP, Inc. members.                      Agreements between AARP, Inc., AARP Services,

  Inc., and several insurance companies enable AARP-branded insurance

  products to be made available to AARP members.



  At the direction of the third party insurance carriers, the Plan pays
  832212 10-10-18                                                          Schedule O (Form 990 or 990-EZ) (2018)
                                                             103
19531107 135671 AARPFINAL                        2018.04030 AARP                                 AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 105 of 118

  Schedule O (Form 990 or 990-EZ) (2018)                                                                 Page 2
  Name of the organization                                                      Employer identification number
                            AARP                                                   XX-XXXXXXX

  AARP, Inc. a portion of the total premiums collected for the use of its

  intellectual property, which is reported as royalties in the

  consolidated statements of activities.




  832212 10-10-18                                                        Schedule O (Form 990 or 990-EZ) (2018)
                                                       104
19531107 135671 AARPFINAL                  2018.04030 AARP                                     AARPFIN1
                                             Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 106 of 118
                                                                                                                                                                                              OMB No. 1545-0047
SCHEDULE R                                                      Related Organizations and Unrelated Partnerships
(Form 990)                                             | Complete if the organization answered "Yes" on Form 990, Part IV, line 33, 34, 35b, 36, or 37.
                                                                                         | Attach to Form 990.
                                                                                                                                                                                                2018
                                                                                                                                                                                              Open to Public
Department of the Treasury
Internal Revenue Service                                         | Go to www.irs.gov/Form990 for instructions and the latest information.                                                      Inspection
Name of the organization                                                                                                                                                  Employer identification number
                                   AARP                                                                                                                                         XX-XXXXXXX
 Part I       Identification of Disregarded Entities. Complete if the organization answered "Yes" on Form 990, Part IV, line 33.

                              (a)                                                (b)                              (c)                       (d)                    (e)                       (f)
              Name, address, and EIN (if applicable)                       Primary activity             Legal domicile (state or       Total income        End-of-year assets        Direct controlling
                     of disregarded entity                                                                 foreign country)                                                                entity

AARP Properties LLC - XX-XXXXXXX
601 E Street, NW
Washington, DC 20049                                            Real estate holding company Delaware                                                  0.      218,496,766.AARP
AARP 650 F 2-3 LLC - XX-XXXXXXX
601 E Street, NW
Washington, DC 20049                                            Real estate holding company Delaware                                                  0.       10,732,176.AARP
AARP 650 F 4-5 LLC - XX-XXXXXXX
601 E Street, NW
Washington, DC 20049                                            Real estate holding company Delaware                                                  0.       10,524,731.AARP
AARP Carson Place LLC - XX-XXXXXXX
601 E Street, NW
Washington, DC 20049                                            Real estate holding company Delaware                                                  0.       20,366,084.AARP
              Identification of Related Tax-Exempt Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had one or more related tax-exempt
 Part II
              organizations during the tax year.
                                  (a)                                           (b)                            (c)                      (d)             (e)                      (f)                     (g)
                                                                                                                                                                                                  Section 512(b)(13)
                      Name, address, and EIN                              Primary activity           Legal domicile (state or      Exempt Code    Public charity         Direct controlling          controlled
                       of related organization                                                          foreign country)              section    status (if section            entity                  entity?
                                                                                                                                                     501(c)(3))                                    Yes         No
AARP Foundation - XX-XXXXXXX                                    Foundation dedicated to
601 E Street, NW                                                persons over 50 at social
Washington, DC 20049                                            and economic risk                  District of Columbia 501 (c)(3)               509(a)(1)            AARP                           X
AARP Institute - XX-XXXXXXX                                     Supporting org of AARP Fdn
601 E Street, NW                                                holding certain charitable
Washington, DC 20049                                            gift annuity funds                 District of Columbia 501 (c)(3)               509(a)(3)            AARP Foundation                X
Legal Counsel for the Elderly - XX-XXXXXXX                      Provides free or low cost
601 E Street, NW                                                legal assistance and
Washington, DC 20049                                            education to DC elderly            District of Columbia 501 (c)(3)               509(a)(1)            AARP                           X
AARP Trust c/o BlackRock Institutional Trust                    Grantor Trust holding
Company, N.A., TTE - XX-XXXXXXX, 400 Howard                     certain exchange traded
Street, San Francisco, CA 94105                                 funds in investment                California                   501 (c)(4)                            AARP                           X
For Paperwork Reduction Act Notice, see the Instructions for Form 990.                                                                                                           Schedule R (Form 990) 2018
                                         See Part VII for Continuations
832161 10-02-18     LHA                                                                              105
                                         Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 107 of 118

Schedule R (Form 990)           AARP                                                                                                                           XX-XXXXXXX

 Part I    Continuation of Identification of Disregarded Entities

                            (a)                                             (b)                      (c)                   (d)                    (e)                      (f)
                  Name, address, and EIN                              Primary activity     Legal domicile (state or   Total income        End-of-year assets       Direct controlling
                   of disregarded entity                                                      foreign country)                                                           entity

AARP Watson Plaza LLC - XX-XXXXXXX
601 E Street, NW
Washington, DC 20049                                       inactive                      Delaware                                    0.                   0.AARP
AARP Andrus Insurance Fund LLC - XX-XXXXXXX
601 E Street, NW
Washington, DC 20049                                       Insurance captive             District of Columbia           2,561,334.            10,118,332.AARP
Life Reimagined LLC - XX-XXXXXXX
601 E Street, NW
Washington, DC 20049                                       Inactive                      District of Columbia                        0.                   0.AARP
AARP Brain Health Fund LLC - XX-XXXXXXX                    Investment fund to support
601 E Street, NW                                           dementia and other brain
Washington, DC 20049                                       health research               Delaware                                    0.        9,790,658.AARP




832221
04-01-18                                                                                 106
                                         Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 108 of 118

Schedule R (Form 990)          AARP                                                                                                                       XX-XXXXXXX

 Part II   Continuation of Identification of Related Tax-Exempt Organizations

                              (a)                                       (b)                    (c)                   (d)             (e)                     (f)                 (g)
                                                                                                                                                                          Section 512(b)(13)
                  Name, address, and EIN                          Primary activity   Legal domicile (state or   Exempt Code    Public charity        Direct controlling       controlled
                   of related organization                                              foreign country)           section    status (if section           entity           organization?
                                                                                                                                  501(c)(3))                              Yes          No
AARP Insurance Plan - XX-XXXXXXX                         Grantor Trust holding
601 E Street, NW                                         certain AARP group health
Washington, DC 20049                                     insurance policies        District of Columbia 501 (c)(4)                                 AARP                      X
AARP Foundation Trust c/o BlackRock Instl                Grantor Trust holding
Trust Company, - XX-XXXXXXX, 400 Howard                  certain exchange traded
Street, San Francisco, CA 94105                          funds in investment       California           501 (c)(3)            509(a)(1)            AARP Foundation                     X




832222
04-01-18                                                                             107
                                          Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 109 of 118

Schedule R (Form 990) 2018      AARP                                                                                                                                                        XX-XXXXXXX               Page 2

 Part III   Identification of Related Organizations Taxable as a Partnership. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had one or more related
            organizations treated as a partnership during the tax year.
                    (a)                            (b)            (c)              (d)                         (e)                   (f)                (g)             (h)                   (i)         (j)         (k)
                                                                  Legal
        Name, address, and EIN               Primary activity   domicile    Direct controlling       Predominant income         Share of total       Share of      Disproportionate      Code V-UBI    General or Percentage
         of related organization                                (state or         entity              (related, unrelated,        income            end-of-year      allocations?
                                                                                                                                                                                        amount in box managing ownership
                                                                 foreign                           excluded from tax under                            assets                           20 of Schedule partner?
                                                                country)                              sections 512-514)                                             Yes       No       K-1 (Form 1065) Yes No




 Part IV    Identification of Related Organizations Taxable as a Corporation or Trust. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, because it had one or more related
            organizations treated as a corporation or trust during the tax year.
                              (a)                                          (b)                        (c)                 (d)                  (e)              (f)                       (g)           (h)            (i)
                                                                                                                                                                                                                   Section
                  Name, address, and EIN                             Primary activity            Legal domicile    Direct controlling    Type of entity    Share of total              Share of     Percentage    512(b)(13)
                   of related organization                                                          (state or            entity         (C corp, S corp,     income                   end-of-year   ownership     controlled
                                                                                                     foreign                                                                                                       entity?
                                                                                                    country)                                or trust)                                   assets
                                                                                                                                                                                                                 Yes         No
AARP Financial Services Corporation -
XX-XXXXXXX, 601 E Street, NW, Washington, DC Real estate holding
20049                                        company                                                 DE           AARP                  C CORP               1,010,608.                8,090,062. 100.00% X
AARP Services, Inc. (consolidated) -
XX-XXXXXXX, 650 F Street, NW, Washington, DC Quality control and
20004                                        research                                                DE           AARP                  C CORP             149,395,710.               61,659,636. 100.00% X




832162 10-02-18                                                                                             108                                                                               Schedule R (Form 990) 2018
                                          Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 110 of 118

Schedule R (Form 990) 2018      AARP                                                                                                                               XX-XXXXXXX               Page 3

 Part V     Transactions With Related Organizations. Complete if the organization answered "Yes" on Form 990, Part IV, line 34, 35b, or 36.

 Note: Complete line 1 if any entity is listed in Parts II, III, or IV of this schedule.                                                                                                Yes   No
 1 During the tax year, did the organization engage in any of the following transactions with one or more related organizations listed in Parts II-IV?
  a Receipt of (i) interest, (ii) annuities, (iii) royalties, or (iv) rent from a controlled entity ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 1a    X
  b Gift, grant, or capital contribution to related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     1b    X
  c Gift, grant, or capital contribution from related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    1c    X
  d Loans or loan guarantees to or for related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         1d    X
  e Loans or loan guarantees by related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             1e          X

   f   Dividends from related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                1f          X
   g   Sale of assets to related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              1g          X
   h   Purchase of assets from related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            1h          X
   i   Exchange of assets with related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            1i          X
   j   Lease of facilities, equipment, or other assets to related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             1j          X

   k   Lease of facilities, equipment, or other assets from related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1k          X
   l   Performance of services or membership or fundraising solicitations for related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     1l   X
   m   Performance of services or membership or fundraising solicitations by related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     1m    X
   n   Sharing of facilities, equipment, mailing lists, or other assets with related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  1n    X
   o   Sharing of paid employees with related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         1o          X

   p Reimbursement paid to related organization(s) for expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         1p    X
   q Reimbursement paid by related organization(s) for expenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         1q    X

  r Other transfer of cash or property to related organization(s) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       1r          X
  s Other transfer of cash or property from related organization(s) ••••••••••••••••••••••••••••••••••••••••••••••••••••••••                                                      1s    X
 2 If the answer to any of the above is "Yes," see the instructions for information on who must complete this line, including covered relationships and transaction thresholds.
                                           (a)                                                 (b)                  (c)                                        (d)
                              Name of related organization                                 Transaction         Amount involved                Method of determining amount involved
                                                                                            type (a-s)


(1)   AARP Foundation (cash contributions)                                                    B             101,600,355.cash paid
      AARP Foundation (subgrants for charitable
(2)   activities)                                                                             C                 5,086,765.grant agreements

(3)   AARP Foundation (bond standby agreement)                                                D               25,000,000.in the event of default

(4)   AARP Foundation (in-kind shared services)                                               L               27,165,867.allocable costs incurred

(5)   AARP Foundation (in-kind advertising)                                                   L                 5,135,395.publication space FMV

(6)   AARP Foundation (mailing list)                                                          N                                  0.see supplemental information
832163 10-02-18                                                                                 109                                                                  Schedule R (Form 990) 2018
                                         Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 111 of 118

Schedule R (Form 990)           AARP                                                                                                              XX-XXXXXXX

 Part V    Continuation of Transactions With Related Organizations (Schedule R (Form 990), Part V, line 2)

                                         (a)                                                  (b)                  (c)                          (d)
                              Name of other organization                                  Transaction         Amount involved          Method of determining
                                                                                           type (a-r)                                    amount involved


   (7)     AARP Foundation (in-kind rent)                                                    N                    101,211.costs incurred
           AARP Foundation (maintenance &
   (8)     telephone)                                                                        Q                    643,170.costs incurred
           AARP Foundation (shared employee
   (9)     reimbursement)                                                                    P                    295,711.actual salaries for time reported
           AARP Foundation (annual fee line of
  (10)     credit)                                                                           S                      25,000.cash paid
           AARP Foundation (worker's compensation
  (11)     insurance)                                                                        S                 2,257,580.cash paid
           Legal Counsel for the Elderly (cash
  (12)     contributions)                                                                    B                 2,724,108.cash paid
           Legal Counsel for the Elderly (in-kind
  (13)     contributions)                                                                    L                 4,207,866.allocable costs incurred
           Legal Counsel for the Elderly (in-kind
  (14)     rent)                                                                             N                    780,614.costs incurred
           Legal Counsel for the Elderly
  (15)     (telephone)                                                                       Q                        1,749.costs incurred
           Legal Counsel for the Elderly
  (16)     (insurance)                                                                       S                      13,348.costs incurred

  (17)     AARP Services, Inc. (rent)                                                        A                 2,554,942.costs incurred
           AARP Services, Inc. (consulting
  (18)     services)                                                                         M               94,394,018.FMV

  (19)     AARP Services, Inc. (advertising)                                                 L                 3,638,939.FMV

  (20)     AARP Services, Inc. (shared services)                                             Q               21,394,939.allocable costs incurred
           AARP Services, Inc. (telephone,
  (21)     insurance)                                                                        Q                      94,410.costs incurred
           AARP Services, Inc. (reimburse for
  (22)     pension plan contribution)                                                        S                 2,171,691.portion of plan funding
           AARP Services, Inc. (reimburse for post
  (23)     retirement health benefit)                                                        S                      38,015.portion of plan funding

  (24)     AARP Insurance Plan                                                               S               556,646,434.see Schedule O


832225
04-01-18                                                                                       110
                                          Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 112 of 118


Schedule R (Form 990) 2018      AARP                                                                                                                                         XX-XXXXXXX            Page 4

 Part VI    Unrelated Organizations Taxable as a Partnership. Complete if the organization answered "Yes" on Form 990, Part IV, line 37.

Provide the following information for each entity taxed as a partnership through which the organization conducted more than five percent of its activities (measured by total assets or gross revenue)
that was not a related organization. See instructions regarding exclusion for certain investment partnerships.
                     (a)                             (b)                     (c)                   (d)            (e)           (f)               (g)            (h)         (i)        (j)        (k)
                                                                                                                 Are all
           Name, address, and EIN              Primary activity        Legal domicile     Predominant income partners sec.   Share of          Share of        Dispropor-Code V-UBI General or Percentage
                  of entity                                           (state or foreign    (related, unrelated, 501(c)(3)
                                                                                                                               total          end-of-year            amount in box 20 managing ownership
                                                                                                                                                                 tionate
                                                                                        excluded from tax under orgs.?                                                of Schedule K-1 partner?
                                                                                                                                                              allocations?
                                                                          country)         sections 512-514) Yes No          income             assets        Yes No    (Form 1065) Yes No




                                                                                                                                                                              Schedule R (Form 990) 2018

832164 10-02-18                                                                                       111
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 113 of 118

  Schedule R (Form 990) 2018   AARP                                                                          XX-XXXXXXX        Page 5
   Part VII Supplemental Information.
                Provide additional information for responses to questions on Schedule R. See instructions.

  Part II, Identification of Related Tax-Exempt Organizations:



  Name of Related Organization:

  AARP Trust c/o BlackRock Institutional Trust Company, N.A.,

  TTE

  Primary Activity: Grantor Trust holding certain exchange traded funds in

  investment portfolio



  Name of Related Organization:

  AARP Foundation Trust c/o BlackRock Instl Trust Company,

  Primary Activity: Grantor Trust holding certain exchange traded funds in

  investment portfolio



  Part V: Transactions with related organizations, line 2(a)-(d), row (10)

  AARP and AARP Foundation, its affiliated charity, share mailing lists.

  AARP does not rent its mailing list to other organizations, so a fair

  market value of the benefit to the Foundation has not been established.

  The AARP list is much larger and thus presumably more valuable than the

  Foundation list. Moreover, the vast majority of names on the AARP

  Foundation list are already on the AARP list, as they are also AARP

  members.




  832165 10-02-18                                                                                            Schedule R (Form 990) 2018
                                                                     112
19531107 135671 AARPFINAL                                2018.04030 AARP                                                AARPFIN1
                                   Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 114 of 118

2018 DEPRECIATION AND AMORTIZATION REPORT

Form 990 Page 10                                                                              990
                                                                  C                                                     *
  Asset                                 Date                      o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.             Description        Acquired   Method   Life    n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                  v                           Excl                                                 Depreciation   Expense                  Depreciation

        Buildings
        Terrell Place 650 F 2-3
      6 Building                      01/03/05 SL         39.00 MM16 13209343.                                                      13209343.5,724,048.                       440,311.6,164,359.
        Terrell Place 650 F 4-5
     11 Building                      01/03/05 SL         39.00 MM16 13379427.                                                      13379427.5,797,752.                       445,981.6,243,733.

     15 AARP Properties Building      12/20/00 SL         39.00 MM16 138329964.                                                   138329964. 78599468.                      4,624,296. 83223764.

     17 Carson Place Building         12/05/06 SL         39.00 MM16 17861316.                                                      17861316.6,599,550.                       595,336.7,194,886.
        * 990 Page 10 Total
        Buildings                                                            182780050.                                           182780050. 96720818.                      6,105,924.102826742.

          Furniture & Fixtures

      1 Furniture and Equipment     01/01/06 SL           7.00        16 70085475.                                                  70085475. 45608250.                     6,470,763. 52079013.
        Terrell Place 650 F 2-3
      8 Building Improvements       01/01/06 SL           39.00 MM16 4,994,769.                                                   4,994,769.4,515,941.                        216,735.4,732,676.
        Terrell Place 650 F 2-3
      9 Furniture & Equipment       01/01/06 SL           7.00        16         31,691.                                               31,691.       31,691.                          0.     31,691.
        Terrell Place 650 F 4-5
     12 Building Improvements       01/01/06 SL           10.00       16 4,860,841.                                               4,860,841.4,860,841.                                0.4,860,841.
        AARP Properties Furniture &
     13 Equipment                   01/01/05 SL           7.00        16 23741935.                                                  23741935.1,955,235.                     1,656,764.3,611,999.
        AARP Properties Building
     16 Improvements                01/01/06 SL           10.00       16 105185470.                                               105185470.6,264,449.                      6,165,868. 12430317.
        Carson Place Building
     20 Improvements                12/01/08 SL           10.00       16 7,887,210.                                               7,887,210.2,164,994.                        772,156.2,937,150.
        Carson Place Furniture &
     21 Equipment                   12/01/08 SL           7.00        16       484,113.                                              484,113. 214,359.                         36,792. 251,151.
        * 990 Page 10 Total
        Furniture & Fixtures                                                 217271504.                                           217271504. 65615760.                      15319078. 80934838.

          Land

      7 Terrell Place 650 F 2-3 Land 01/03/05 L           39.00 MM           3,302,336.                                           3,302,336.                                          0.
828111 04-01-18
                                                                             (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                     112.1
                                     Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 115 of 118

2018 DEPRECIATION AND AMORTIZATION REPORT

Form 990 Page 10                                                                                990
                                                                    C                                                     *
  Asset                                   Date                      o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.             Description          Acquired   Method   Life    n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                    v                           Excl                                                 Depreciation   Expense                  Depreciation

     10 Terrell Place 650 F 4-5 Land 01/03/05 L             39.00 MM           3,344,857.                                           3,344,857.                                          0.

     14 AARP Properties Land            12/20/00 L          39.00 MM            35405471.                                             35405471.                                         0.

     19 Carson Place Land               12/05/06 L          39.00 MM           4,433,600.                                           4,433,600.                                          0.

          * 990 Page 10 Total Land                                              46486264.                                             46486264.               0.                        0.            0.

          Management and General

      2 Leasehold Improvements          01/01/06 SL         10.00       16 11436327.                                                  11436327.6,900,761.                       652,866.7,553,627.

      4 Vehicles                        01/01/06 SL         5.00        16         41,834.                                               41,834.       41,834.                          0.     41,834.

      5 Software Development Costs      01/01/06 SL         3.00        16 224402524.                                               224402524.138283028.                      31468244.169751272.

     26 Debt Issuance Costs             12/20/00            360M HY43 1,585,368.                                                    1,585,368. 880,946.                          52,831. 933,777.
        AARP PROPERTIES LEASEHOLD
     27 IMPROVEMENTS                    12/01/12 SL         10.00       16 1,219,568.                                               1,219,568. 314,108.                         121,954. 436,062.
        Terrell Place 650 F 2-3
     30 Leasehold Improvements          12/01/16 SL         10.00       16       102,503.                                              102,503.        13,667.                   10,250.       23,917.
        * 990 Page 10 Total
        Management and General                                                 238788124.                                           238788124.146434344.                      32306145.178740489.
        * Grand Total 990 Page 10
        Depr & Amort                                                           685325942.                                           685325942.308770922.                      53731147.362502069.




828111 04-01-18
                                                                               (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                       112.2
                           Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 116 of 118

             4562                                                    Depreciation and Amortization
                                                                                                                                                                                   OMB No. 1545-0172

  Form


  Department of the Treasury
                                                                         (Including Information on Listed Property)
                                                                          | Attach to your tax return.
                                                                                                                                                      990
                                                                                                                                                                                     2018
                                                                                                                                                                                     Attachment
  Internal Revenue Service (99)                      | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                       Sequence No. 179
  Name(s) shown on return                                                                                        Business or activity to which this form relates                  Identifying number



  AARP                                                                                                         Form 990 Page 10                                                 XX-XXXXXXX
   Part I           Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
   1       Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        1        1,000,000.
   2       Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                  2
   3       Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                   3        2,500,000.
   4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                           4
   5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions ••••••••••             5
   6                                       (a) Description of property                                  (b) Cost (business use only)              (c) Elected cost




   7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                           7
   8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                 8
   9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             9
  10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                          10
  11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                           11


                                                                                                                            9
  12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11 •••••••••••••                                                                  12
  13 Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12 ••••            13
  Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
   Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property.)
  14 Special depreciation allowance for qualified property (other than listed property) placed in service during
     the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                      14
  15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    15
  16 Other depreciation (including ACRS) •••••••••••••••••••••••••••••••••••••                                                                                           16     53,678,316.
   Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                          Section A
  17 MACRS deductions for assets placed in service in tax years beginning before 2018 ~~~~~~~~~~~~~~                                         17
  18 If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here ••• J
                                Section B - Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                                                     (b) Month and        (c) Basis for depreciation
                    (a) Classification of property                    year placed        (business/investment use           (d) Recovery       (e) Convention      (f) Method   (g) Depreciation deduction
                                                                        in service         only - see instructions)             period


  19a           3-year property
    b           5-year property
    c           7-year property
    d           10-year property
    e           15-year property
    f           20-year property
    g           25-year property                                                                                        S/L   25 yrs.
                                                            /                                                MM         S/L  27.5 yrs.
       h        Residential rental property
                                                            /                                                MM         S/L  27.5 yrs.
                                                            /                                 39 yrs.        MM         S/L
       i        Nonresidential real property
                                                            /                                                MM         S/L
                              Section C - Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
  20a           Class life                                                                                                                                           S/L
    b           12-year                                                                                                       12 yrs.                                S/L
    c           30-year                                                      /                                                30 yrs.               MM               S/L
    d           40-year                                                      /                                                40 yrs.               MM               S/L
   Part        IV Summary (See instructions.)
  21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       21
  22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
      Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr. •••••••                                                       22     53,678,316.
  23 For assets shown above and placed in service during the current year, enter the
      portion of the basis attributable to section 263A costs ••••••••••••••••                   23
                                                                                  113
  816251 12-26-18 LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                  Form 4562 (2018)
19531107 135671 AARPFINAL                                                        2018.04030 AARP                                                                                       AARPFIN1
                    Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 117 of 118

  Form 4562 (2018)                  AARP                                                                               XX-XXXXXXX                                            Page 2
   Part V     Listed Property  (Include automobiles, certain  other vehicles, certain aircraft, and property used for
              entertainment, recreation, or amusement.)
              Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
              24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                 Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
  24a Do you have evidence to support the business/investment use claimed?            Yes              No 24b If "Yes," is the evidence written?                    Yes        No
                (a)                 (b)             (c)                (d)                     (e)             (f)          (g)             (h)                            (i)
        Type of property            Date          Business/                          Basis for depreciation
                                                                                                            Recovery     Method/       Depreciation                    Elected
                                 placed  in      investment          Cost or
       (list vehicles first)                                      other basis
                                                                                     (business/investment
                                                                                                             period    Convention       deduction                    section 179
                                  service      use percentage                              use only)                                                                    cost
  25 Special depreciation allowance for qualified listed property placed in service during the tax year and
     used more than 50% in a qualified business use•••••••••••••••••••••••••••••                                                 25



                                       !   !
  26 Property used more than 50% in a qualified business use:



                                       !   !
                                                        %



                                       !   !
                                                        %
                                                        %



                                       !   !
  27 Property used 50% or less in a qualified business use:



                                       !   !
                                                       %                                         S/L -



                                       !   !
                                                       %                                         S/L -
                                                       %                                         S/L -
  28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~    28
  29 Add amounts in column (i), line 26. Enter here and on line 7, page 1 •••••••••••••••••••••••••••                                                       29
                                                      Section B - Information on Use of Vehicles
  Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
  to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                       (a)             (b)              (c)              (d)                        (e)                 (f)
  30 Total business/investment miles driven during the               Vehicle         Vehicle          Vehicle          Vehicle                    Vehicle             Vehicle
     year ( don't include commuting miles) ~~~~~~~
  31 Total commuting miles driven during the year ~
  32 Total other personal (noncommuting) miles
     driven~~~~~~~~~~~~~~~~~~~~~
  33 Total miles driven during the year.
     Add lines 30 through 32~~~~~~~~~~~~
  34 Was the vehicle available for personal use         Yes      No    Yes      No      Yes      No     Yes     No    Yes     No                                    Yes        No
     during off-duty hours? ~~~~~~~~~~~~
  35 Was the vehicle used primarily by a more
     than 5% owner or related person? ~~~~~~
  36 Is another vehicle available for personal
     use? •••••••••••••••••••••
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
  Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
  more than 5% owners or related persons.
  37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your    Yes                                               No
     employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
     employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
  39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  40 Do you provide more than five vehicles to your employees, obtain information from your employees about
     the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
     Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
   Part VI Amortization
                         (a)                              (b)                (c)                     (d)              (e)  (f)
                    Description of costs                Date amortization       Amortizable                 Code               Amortization                  Amortization
                                                             begins              amount                    section         period or percentage              for this year




                                                             ! !
  42 Amortization of costs that begins during your 2018 tax year:



                                                             ! !
  43 Amortization of costs that began before your 2018 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                43                        52,831.
  44 Total. Add amounts in column (f). See the instructions for where to report •••••••••••••••••••                                       44                        52,831.
  816252 12-26-18                                                                                                                                                Form 4562 (2018)
                                                                          114
19531107 135671 AARPFINAL                                     2018.04030 AARP                                                                                    AARPFIN1
                       Case 1:18-cv-01124-BAH Document 110-5 Filed 09/17/21 Page 118 of 118

  Form     8868                Application for Automatic Extension of Time To File an
  (Rev. January 2019)
                                            Exempt Organization Return                                                                     OMB No. 1545-1709
  Department of the Treasury
                                                        | File a separate application for each return.
  Internal Revenue Service                         | Go to www.irs.gov/Form8868 for the latest information.

  Electronic filing (e-file). You can electronically file Form 8868 to request a 6-month automatic extension of time to file any of the
  forms listed below with the exception of Form 8870, Information Return for Transfers Associated With Certain Personal Benefit
  Contracts, for which an extension request must be sent to the IRS in paper format (see instructions). For more details on the electronic
  filing of this form, visit www.irs.gov/e-file-providers/e-file-for-charities-and-non-profits.

  Automatic 6-Month Extension of Time. Only submit original (no copies needed).
  All corporations required to file an income tax return other than Form 990-T (including 1120-C filers), partnerships, REMICs, and trusts
  must use Form 7004 to request an extension of time to file income tax returns.
                                                                                                                        Enter filer's identifying number
  Type or         Name of exempt organization or other filer, see instructions.                                         Employer identification number (EIN) or
  print
                  AARP                                                                                                                XX-XXXXXXX
  File by the
  due date for    Number, street, and room or suite no. If a P.O. box, see instructions.                                Social security number (SSN)
  filing your     601 E Street, NW                     c/o Tax Dept.
  return. See
  instructions.   City, town or post office, state, and ZIP code. For a foreign address, see instructions.
                  Washington, DC                   20049
  Enter the Return Code for the return that this application is for (file a separate application for each return) ••••••••••••••••• 0 1
  Application                                                             Return Application                                        Return
  Is For                                                                   Code Is For                                              Code
  Form 990 or Form 990-EZ                                                   01     Form 990-T (corporation)                           07
  Form 990-BL                                                               02     Form 1041-A                                        08
  Form 4720 (individual)                                                    03     Form 4720 (other than individual)                  09
  Form 990-PF                                                               04     Form 5227                                          10
  Form 990-T (sec. 401(a) or 408(a) trust)                                  05     Form 6069                                          11
  Form 990-T (trust other than above)                                       06     Form 8870                                          12
                                      Scott M. Frisch
  ¥    The books are in the care of | 601 E Street, NW - Washington, DC 20049
       Telephone No. | 202-434-7578                        Fax No. |
  ¥ If the organization does not have an office or place of business in the United States, check this box ~~~~~~~~~~~~~~~~~ |
  ¥ If this is for a Group Return, enter the organization's four digit Group Exemption Number (GEN)               . If this is for the whole group, check this
  box |           . If it is for part of the group, check this box |    and attach a list with the names and EINs of all members the extension is for.


   1      I request an automatic 6-month extension of time until     November 15,                    2019        , to file the exempt organization return for
          the organization named above. The extension is for the organization's return for:
          | X calendar year 2018 or
          |       tax year beginning                                       , and ending                                               .


   2      If the tax year entered in line 1 is for less than 12 months, check reason:           Initial return         Final return
                 Change in accounting period

   3a   If this application is for Forms 990-BL, 990-PF, 990-T, 4720, or 6069, enter the tentative tax, less
        any nonrefundable credits. See instructions.                                                                  3a   $                     0.
    b If this application is for Forms 990-PF, 990-T, 4720, or 6069, enter any refundable credits and
        estimated tax payments made. Include any prior year overpayment allowed as a credit.                          3b   $                     0.
     c Balance due. Subtract line 3b from line 3a. Include your payment with this form, if required, by
        using EFTPS (Electronic Federal Tax Payment System). See instructions.                                        3c   $                     0.
  Caution: If you are going to make an electronic funds withdrawal (direct debit) with this Form 8868, see Form 8453-EO and Form 8879-EO for payment
  instructions.
  LHA        For Privacy Act and Paperwork Reduction Act Notice, see instructions.                                                        Form 8868 (Rev. 1-2019)




  823841 12-19-18
                                                                          1.1
11580409 135671 AARPFINAL                                     2018.03030 AARP                                                                    AARPFIN1
